Exhibit 10.2

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

DATED AS OF APRIL 18, 2008

AMONG

YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION

AS SELLER,

FALCON ASSET SECURITIZATION COMPANY LLC,

THREE PILLARS FUNDING LLC

AND

AMSTERDAM FUNDING CORPORATION,

AS CONDUITS,

YRC ASSURANCE CO. LTD.,

AS AN UNCOMMITTED PURCHASER,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

AS COMMITTED PURCHASERS,

WACHOVIA BANK, NATIONAL ASSOCIATION,

AS WACHOVIA AGENT AND LC ISSUER,

SUNTRUST ROBINSON HUMPHREY, INC.,

AS THREE PILLARS AGENT,

ABN AMRO BANK N.V.,

AS AMSTERDAM AGENT,

AND

JPMORGAN CHASE BANK, N.A.,

AS FALCON AGENT AND AS ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE ARTICLE I AMOUNTS AND TERMS OF THE PURCHASES    2   Section 1.1.
Purchase and Letter of Credit Facility    2       (a) Purchases of Purchaser
Interests    2       (b) Issuance of Letters of Credit    3       (c) Reduction
of Group Limits.    3   Section 1.2. Incremental Purchases    3       (a)
Purchase Notices    3       (b) Uncommitted Purchasers’ Election Not to Fund   
4       (c) Payment of Purchase Price    4       (d) Assignment of Purchaser
Interests    4   Section 1.3. Letters of Credit    4       (a) Letter of Credit
Requests    4       (b) Reimbursement by Seller    5       (c) Obligations
Absolute    5       (d) Actions of LC Issuer    6       (e) Participations    6
      (f) LC Issuer Agreements    7   Section 1.4. Allocation of Collections;
Reinvestments    7       (a) Allocation of Collections Between the Purchaser
Interests and the Seller’s Interest    7       (b) Payments Due and Turnover of
PURCHASER Collections on Settlement Dates    7       (c) Application of
PURCHASER Collections During the Revolving Period    8       (d) Application of
SELLER Collections During the Revolving Period    8       (e) Application of
Collections During the Liquidation Period    9   Section 1.5. Computation of
Receivable Interest    9   Section 1.6. Decreases    10   Section 1.7. Deemed
Collections    11   Section 1.8. Order of Application of Collections on Monthly
Settlement Dates    11   Section 1.9. Servicer Fee    12   Section 1.10. Release
of Excess Cash Collateral    12   Section 1.11. Grant of Security Interest    12
  Section 1.12. Payment Requirements    13   Section 1.13. Payment Rescission   
14   Section 1.14. Seller Repurchase Option    14 ARTICLE II CP COSTS AND
DISCOUNT    14   Section 2.1. Conduit Funding    14       (a) CP Costs    14  
    (b) CP Costs Payments    14       (c) Calculation of CP Costs    15  
Section 2.2. Committed Purchaser Funding    15       (a) Committed Purchaser
Funding    15

 

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

      (b) Discount Payments    15       (c) Selection and Continuation of
Tranche Periods    15       (d) Committed Purchaser Discount Rates    16  
    (e) Suspension of the LIBOR Rate or LMIR    16       (f) Calculation of
Discount    16       (g) Liquidity Agreement Fundings    16 ARTICLE III
REPRESENTATIONS AND WARRANTIES    17   Section 3.1. Seller Representations and
Warranties    17       (a) Corporate Existence and Power    17       (b) No
Conflict    17       (c) Governmental Authorization    17       (d) Binding
Effect    17       (e) Accuracy of Information    18       (f) Use of Proceeds
   18       (g) Title to Receivables    18       (h) Good Title; Perfection   
18       (i) Places of Business    18       (j) Collection Banks; etc    19  
    (k) Material Adverse Effect    19       (l) Names    19       (m) Actions,
Suits    19       (n) Credit and Collection Policies    19       (o) Payments to
the Applicable Originator    19       (p) Ownership of the Seller    20  
    (q) Not an Investment Company    20       (r) Purpose    20       (s) Net
Receivables Balance    20   Section 3.2. Committed Purchaser Representations and
Warranties    20       (a) Existence and Power    20       (b) No Conflict    20
      (c) Governmental Authorization    20       (d) Binding Effect    21  
Section 3.3. USF Assurance Representations and Warranties    21       (a)
Existence and Power    21       (b) No Conflict    21       (c) Governmental
Authorization    21       (d) Binding Effect    21 ARTICLE IV CONDITIONS OF
PURCHASES    21   Section 4.1. Conditions Precedent to Initial Purchase    21  
Section 4.2. Conditions Precedent to All Purchases and Reinvestments    22
ARTICLE V COVENANTS    22   Section 5.1. Affirmative Covenants of Seller    22  
    (a) Financial Reporting    22           (i) Annual Reporting    22  
        (ii) Quarterly Reporting    23           (iii) Compliance Certificate   
23           (iv) Copies of Notices, Etc. under Sale Agreement and Other
Transaction Documents    23           (v) Change in Credit and Collection Policy
   23           (vi) Other Information    23           (vii) Electronic
Information    23

 

ii

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

      (b) Notices    24           (i) Servicer Defaults or Potential Servicer
Defaults    24           (ii) Judgment    24           (iii) Litigation    24  
        (iv) Termination Date under Sale Agreement    24           (v) Downgrade
   24           (vi) Labor Strike, Walkout, Lockout or Slowdown    24       (c)
Compliance with Laws    24       (d) Audits    24       (e) Keeping and Marking
of Records and Books    25       (f) Compliance with Invoices and Credit and
Collection Policy    25       (g) Purchase of Receivables from an Originator   
25       (h) Ownership Interest    25       (i) Payment to the Applicable
Originator    25       (j) Performance and Enforcement of Sale Agreement    26  
    (k) Purchasers’ Reliance    26       (l) Collections    28       (m) Minimum
Net Worth    29   Section 5.2. Negative Covenants of Seller    29       (a) Name
Change, Offices, Records and Books of Accounts    29       (b) Change in Payment
Instructions to Obligors    29       (c) Modifications to Invoices and Credit
and Collection Policy    29       (d) Sales, Liens, Etc    29       (e) Nature
of Business; Other Agreements; Other Indebtedness    30       (f) Amendments to
Performance Undertaking and Sale Agreement    30       (g) Amendments to
Corporate Documents    30       (h) Merger    31       (i) Restricted Junior
Payments    31 ARTICLE VI ADMINISTRATION AND COLLECTION    31   Section 6.1.
Designation of Servicer    31   Section 6.2. Duties of Servicer    32  
Section 6.3. Collection Notices    33   Section 6.4. Responsibilities of the
Seller    33   Section 6.5. Reports    34 ARTICLE VII SERVICER DEFAULTS    34  
Section 7.1. Servicer Defaults    34   Section 7.2. Remedies    35 ARTICLE VIII
INDEMNIFICATION    36   Section 8.1. Indemnities by the Seller    36  
Section 8.2. Increased Cost and Reduced Return    38   Section 8.3. Costs and
Expenses Relating to this Agreement    39 ARTICLE IX THE AGENTS    40  
Section 9.1. Appointment    40   Section 9.2. Delegation of Duties    41

 

iii

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

  Section 9.3. Exculpatory Provisions    41   Section 9.4. Reliance by Agents   
42   Section 9.5. Notice of Seller Defaults    42   Section 9.6. Non-Reliance on
Other Agents and Purchasers    42   Section 9.7. Indemnification of Agents    43
  Section 9.8. Agents in their Individual Capacities    43   Section 9.9. UCC
Filings    43   Section 9.10. Successor Agents    44 ARTICLE X ASSIGNMENTS;
PARTICIPATIONS    44   Section 10.1. Assignments    44   Section 10.2.
Participations    45   Section 10.3. Limitation on USF Assurance Investment   
46 ARTICLE XI MISCELLANEOUS    46   Section 11.1. Waivers and Amendments    46  
Section 11.2. Notices    47   Section 11.3. Ratable Payments    47  
Section 11.4. Protection of Ownership Interests of the Purchasers    48  
Section 11.5. Confidentiality    48   Section 11.6. Bankruptcy Petition    49  
Section 11.7. Limitation of Liability    49   Section 11.8. CHOICE OF LAW    50
  Section 11.9. CONSENT TO JURISDICTION    50   Section 11.10. WAIVER OF JURY
TRIAL    50   Section 11.11. Integration; Survival of Terms    50  
Section 11.12. Counterparts; Severability    50   Section 11.13. Co-Agent Roles
   51   Section 11.14. Characterization    52   EXHIBIT I DEFINITIONS    63  
EXHIBIT II CHIEF EXECUTIVE OFFICE OF THE SELLER; LOCATIONS OF RECORDS; FEDERAL
EMPLOYER IDENTIFICATION NUMBER AND ORGANIZATIONAL IDENTIFICATION NUMBER    87  
EXHIBIT III LOCKBOXES; COLLECTION ACCOUNTS; CONCENTRATION ACCOUNTS; AND
DEPOSITARY ACCOUNTS    88   EXHIBIT IV FORM OF COMPLIANCE CERTIFICATE    89  
EXHIBIT V FORM OF LETTER OF CREDIT REQUEST TRANSMITTAL LETTER    90   EXHIBIT VI
CREDIT AND COLLECTION POLICY    92

 

iv

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

  EXHIBIT VII FORM OF INVOICE(S)    93   EXHIBIT VIII-A FORM OF MONTHLY REPORT
   94   EXHIBIT VIII-B FORM OF WEEKLY REPORT    95   EXHIBIT IX FORM OF PURCHASE
NOTICE    96   EXHIBIT X FORM OF PERFORMANCE UNDERTAKING    99   SCHEDULE A
CLOSING DOCUMENTS    107

 

v

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

THIS THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as of
April 18, 2008 (as amended, restated or otherwise modified from time to time,
this “Agreement”), is by and among:

 

  (a) Yellow Roadway Receivables Funding Corporation, a Delaware corporation
(the “Seller”),

 

  (b) JPMorgan Chase Bank, N.A., successor by merger to Bank One, NA (“JPMorgan
Chase”), SunTrust Bank (“SunTrust”), Wachovia Bank, National Association
(“Wachovia”), and ABN AMRO Bank, N.V. (“ABN AMRO”), as Committed Purchasers,

 

  (c) Falcon Asset Securitization Company LLC (“Falcon” or a “Conduit”), Three
Pillars Funding LLC (“Three Pillars” or a “Conduit”), and Amsterdam Funding
Corporation (“Amsterdam” or a “Conduit”),

 

  (d) YRC Assurance Co. Ltd., an exempted company incorporated with limited
liability under the laws of Bermuda, individually (“YRC Assurance”) and as agent
for itself (together with its successors and permitted assigns in such capacity,
the “YRCA Agent” or a “Co-Agent”),

 

  (e) JPMorgan Chase Bank, N.A., successor by merger to Bank One, NA, as agent
for the Falcon Group (together with its successors and permitted assigns in such
capacity, the “Falcon Agent” or a “Co-Agent”), SunTrust Robinson Humphrey, Inc.
(“STRH”), as agent for the Three Pillars Group (together with its successors and
permitted assigns in such capacity, the “Three Pillars Agent” or a “Co-Agent”),
Wachovia Bank, National Association, as letter of credit issuer (together with
its successors and permitted assigns in such capacity, the “LC Issuer”) and as
agent for the Wachovia Group (together with its successors in such capacity, the
“Wachovia Agent” or a “Co-Agent”), and ABN AMRO Bank, N.V., as agent for the
Amsterdam Group (together with its successors and permitted assigns in such
capacity, the “Amsterdam Agent” or a “Co-Agent”), and

 

  (f) JPMorgan Chase Bank, N.A., successor by merger to Bank One, NA, as
administrative agent for the Groups pursuant to Article IX of this Agreement
(together with its successors and permitted assigns in such capacity, the
“Administrative Agent”).

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I hereto.

PRELIMINARY STATEMENTS

The Seller, JPMorgan Chase, Wachovia, SunTrust, Three Pillars, Falcon, the
Wachovia Agent, the Falcon Agent, the Three Pillars Agent and the Administrative
Agent are parties to that certain Second Amended and Restated Receivables
Purchase Agreement dated as of May 24, 2005 (the “Existing Agreement”).

 

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

The Seller desires to continue to transfer and assign Purchaser Interests to the
Purchasers from time to time. In addition, the Seller desires to continue to
request the LC Issuer from time to time to issue or maintain Letters of Credit
for which the Seller’s reimbursement obligations will be secured by a pledge of
the Seller’s interest in the Receivables and Related Security, and the LC Issuer
has agreed, subject to the terms and conditions contained in this Agreement, to
issue and maintain such Letters of Credit.

Each of the Uncommitted Purchasers may, in its absolute and sole discretion,
purchase Purchaser Interests from the Seller from time to time.

The Committed Purchasers shall, at the request of the Seller, purchase Purchaser
Interests from time to time.

JPMorgan Chase has been requested and is willing to act as agent on behalf of
the Falcon Group, STRH has been requested and is willing to act as agent on
behalf of the Three Pillars Group, Wachovia has been requested and is willing to
act as LC Issuer and as agent on behalf of the Wachovia Group, and ABN AMRO has
been requested and is willing to act as agent on behalf of the Amsterdam Group,
in accordance with the terms hereof. YRC Assurance will act as agent on its own
behalf.

In addition, JPMorgan Chase has been requested and is willing to act as
administrative agent on behalf of the Groups in accordance with the terms
hereof.

The parties wish to amend and restate the Existing Agreement in its entirety as
hereinafter set forth, and accordingly, hereby agree as follows:

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASES

Section 1.1. Purchase and Letter of Credit Facility. Upon the terms and subject
to the conditions hereof, from time to time on or after the date of this
Agreement and prior to the Amortization Date:

(a) Purchases of Purchaser Interests. The Seller may request that the Bank
Groups and/or the YRCA Group purchase Purchaser Interests offered for sale from
time to time by delivering a Purchase Notice to the applicable Co-Agents in
accordance with Section 1.2. Upon receipt of a Purchase Notice from the Seller,
each applicable Co-Agent shall determine whether its Uncommitted Purchaser will
participate in the Purchase specified in such Purchase Notice, and

(i) in the event that any Conduit elects not to make its Percentage of a
Purchase offered to the Bank Groups, its Co-Agent shall promptly notify the
Seller and, unless the Seller cancels the Purchase Notice as to all Bank Groups,
each of such Group’s

 

2

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Committed Purchasers severally agrees to make its Pro Rata Share of the
applicable Bank Group’s Percentage of such Purchase on the terms and subject to
the conditions hereof; and

(ii) in the event that YRC Assurance elects not to participate in a Purchase in
which it is invited to participate by Seller, the Purchase Notice shall be
automatically cancelled solely as to YRC Assurance and the amount of the
requested aggregate Purchase Price shall be automatically reduced by the amount
the Seller had requested from YRC Assurance;

provided that (A) at no time may the aggregate Credit Exposure of any Group at
any one time outstanding exceed such Group’s Group Limit, (B) at no time may the
aggregate Credit Exposure of all Groups exceed (1) the Net Receivables Balance
minus (2) the Required Reserve, and (C) at no time may the Credit Exposure of
the YRCA Group equal or exceed 50% of the aggregate Credit Exposure of all
Groups.

(b) Issuance of Letters of Credit. The Seller may request that the LC Issuer
issue Letters of Credit, and the LC Issuer hereby agrees to issue such Letters
of Credit and to renew, extend, increase, decrease or otherwise modify each
Letter of Credit (“Modify,” and each such action a “Modification”), from time to
time upon the request of the Seller; provided that no Letter of Credit shall be
issued or Modified by the LC Issuer if, after giving effect thereto, (i) the
aggregate Credit Exposure of the Purchasers would exceed the Purchase Limit,
(ii) the LC Obligations would exceed the LC Sublimit, or (iii) the Effective
Receivable Interest (as most recently computed or recomputed in accordance with
Section 1.5 and expressed as a percentage) would exceed 100%; and provided,
further, that each Letter of Credit issued pursuant to this Section 1.1(b) shall
have a face amount of not less than $1,000,000. No Letter of Credit shall have
an original expiry date later than 364 days from the date of issuance or
Modification.

(c) Reduction of Group Limits. The Seller may, upon prior written notice to each
of the Co-Agents giving effect to the Required Notice Period, terminate in whole
or reduce in part, ratably among the Groups (and within each Conduit Group,
ratably amongst the Committed Purchasers therein), the unused portion of such
Group’s Group Limit; provided that (i) each partial reduction of a Group Limit
shall be in an amount equal to integer multiples of $10,000,000, (ii) no Group’s
Group Limit may be reduced below such Group’s Credit Exposure that will remain
outstanding after giving effect to any reduction therein, and (iii) unless all
Group Limits and all Credit Exposure will be reduced to zero, after giving
effect to such reduction, no Group’s Group Limit will be less than $50,000,000.

Section 1.2. Incremental Purchases.

(a) Purchase Notices. The Seller shall provide the Co-Agents with at least two
(2) Business Days’ prior written notice in a form set forth as Exhibit IX hereto
of each Incremental Purchase (each, a “Purchase Notice”). Each Purchase Notice
shall be subject to Section 4.2 hereof and, except as set forth below, shall be
irrevocable and shall specify (i) the date of the proposed Purchase,
(ii) whether YRC Assurance is being offered a Purchaser Interest and if so, at
what Purchase Price, (iii) whether the Bank Groups are being offered a Purchaser
Interest and if so, the requested aggregate Purchase Price for the Bank Groups
and each Bank Group’s

 

3

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Percentage thereof (which shall not be less than $1,000,000 for any Bank Group),
and (iv) the requested Discount Rate and, if applicable, Tranche Period that
will apply to the Wachovia Group’s share of each Purchase and in the event that
the Committed Purchasers of any Conduit Group participate in such Purchase.

(b) Uncommitted Purchasers’ Election Not to Fund. Following receipt of a
Purchase Notice applicable to its Group, each of the Co-Agents of a Conduit
Group will determine whether its Uncommitted Purchaser agrees to purchase the
offered Purchaser Interest (or, in the case of a Conduit or Wachovia, its
Percentage of the Purchaser Interest offered to the Bank Groups). If a Conduit
declines to make its Percentage of a proposed Purchase by the Bank Groups, the
applicable Co-Agent shall promptly advise the Seller of such fact, and the
Seller may thereupon cancel the Purchase Notice as to that Conduit Group or, in
the absence of such a cancellation, the Incremental Purchase of such Conduit
Group’s Percentage of the applicable Purchaser Interest will be made by the
Committed Purchasers in such Conduit Group. If YRC Assurance declines to
participate in a Purchase proposed to be made by it, the Purchase Notice shall
automatically be deemed cancelled solely as to YRC Assurance.

(c) Payment of Purchase Price. On the date of each Incremental Purchase, upon
satisfaction of the applicable conditions precedent set forth in Article IV,
each Uncommitted Purchaser or Committed Purchaser, as applicable, shall deposit
to the Facility Account, in immediately available funds, no later than 12:00
noon (Chicago time), an amount equal to (i) in the case of YRC Assurance, the
Purchase Price specified in the applicable Purchase Notice for the Purchaser
Interest offered to it, (ii) in the case of a Conduit, its Group’s Percentage of
the Purchase Price of the Purchaser Interest offered to the Bank Groups pursuant
to such Purchase Notice or (iii) in the case of a Committed Purchaser, such
Committed Purchaser’s Pro Rata Share of its Group’s Percentage of the Purchase
Price for the Purchaser Interest offered to the Bank Groups pursuant to such
Purchase Notice.

(d) Assignment of Purchaser Interests. Seller hereby sells, assigns and
transfers to the Administrative Agent, for the benefit of the applicable
Purchasers and their permitted assigns, effective on and as of the date of each
Purchase, each Purchaser Interest described in the applicable Purchase Notice.

Section 1.3. Letters of Credit.

(a) Letter of Credit Requests. Subject to Section 1.1, Seller shall give the LC
Issuer and the Co-Agents of the Bank Groups reasonable prior notice of the
proposed date of issuance or Modification of each Letter of Credit (and in no
event shall such notice be given later than 12:00 noon (Chicago time) three
Business Days prior to such issuance or Modification), by delivering a copy of
the Letter of Credit Request provided to it under the Sale Agreement, together
with a transmittal letter in substantially the form of Exhibit V hereto, duly
completed by Seller. The issuance or Modification by the LC Issuer of any Letter
of Credit shall, in addition to the conditions precedent set forth in Article
IV, be subject to the conditions precedent that such Letter of Credit shall be
reasonably satisfactory to the LC Issuer and that Seller shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Letter of Credit as the LC Issuer shall have
reasonably requested (each, an

 

4

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

“LC Application” ). In no event shall the LC Issuer be obligated to issue a
Modification if, on the proposed date of such Modification, the LC Issuer would
not be obligated to issue new Letters of Credit if requested or if the
beneficiary does not consent to the proposed terms of the Modification. In the
event of any conflict between the terms of this Agreement and the terms of any
LC Application, the terms of this Agreement shall control.

(b) Reimbursement by Seller. Upon receipt from the beneficiary of any Letter of
Credit of any demand for payment under such Letter of Credit, the LC Issuer
shall notify the Co-Agents and Seller as to the amount to be paid by the LC
Issuer as a result of such demand and the proposed payment date (the “LC Payment
Date” ). The responsibility of the LC Issuer to Seller shall be only to
determine that the documents (including each demand for payment) delivered under
each Letter of Credit in connection with such presentment shall be in conformity
in all material respects with such Letter of Credit. Seller shall be irrevocably
and unconditionally obligated to reimburse the LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by the LC Issuer upon any
drawing under any Letter of Credit, without presentment, demand, protest or
other formalities of any kind, either from cash on hand or, subject to the terms
and conditions hereof, with the proceeds of a Purchase; provided that Seller
shall not hereby be precluded from asserting any claim for direct (but not
consequential) damages suffered by Seller to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer or
(ii) the LC Issuer’s failure to pay under any Letter of Credit issued by it
after the presentation to it of a request strictly complying with the terms and
conditions of such Letter of Credit. All such amounts paid by the LC Issuer and
remaining unpaid by Seller (whether from cash on hand or with the proceeds of a
Purchase made in accordance with this Agreement) shall bear interest
(“Interest”), payable on each Monthly Settlement Date in arrears out of SELLER
Collections, for each day until paid at a rate per annum equal to the Default
Rate. Regardless of whether the applicable LC Payment Date has occurred, the
Co-Agents are hereby irrevocably directed to pay the proceeds of each Purchase
made while any Reimbursement Obligation remains outstanding directly to the LC
Issuer until all such Reimbursement Obligations, together with all accrued and
unpaid interest and LC Fees thereon, are paid in full. Seller’s Reimbursement
Obligations and obligation to pay Interest pursuant to this Section 1.3(b) shall
be secured by a pledge of the Seller Interest.

(c) Obligations Absolute. Seller’s obligations under this Section 1.3 shall be
absolute and unconditional under any and all circumstances and irrespective of
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto; (ii) the
existence of any claim, counterclaim, set-off, defense or other right that
Seller or any Originator may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the applicable LC Issuer or any other
person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction; (iii) any draft, demand, certificate or
other document presented under such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect (provided that such draft,
demand, certificate or other document presented pursuant to such Letter of
Credit appears on its face to comply with the terms thereof) or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit; (iv) any payment by the LC Issuer under such Letter
of Credit against presentation of a draft or certificate

 

5

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

that does not strictly comply with the terms of such Letter of Credit (provided
that such draft, demand, certificate or other document presented pursuant to
such Letter of Credit appears on its face to comply with the terms thereof); or
any payment made by the LC Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under the Bankruptcy
Code of the United States, or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally; (v) any exchange, release or
non-perfection of any collateral, or any release or amendment or waiver of or
consent to the departure from any guarantee, for all or any of the obligations
of Seller or any Originator in respect of any Letter of Credit; or (vi) any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, Seller of the applicable Originator,
provided that Seller shall not hereby be precluded from asserting any claim for
direct (but not consequential) damages suffered by Seller to the extent, but
only to the extent, caused by (i) the willful misconduct or gross negligence of
the LC Issuer or (ii) the LC Issuer’s failure to pay under any Letter of Credit
issued by it after the presentation to it of a request strictly complying with
the terms and conditions of such Letter of Credit. Seller shall promptly examine
a copy of each Letter of Credit and each amendment thereto that is delivered to
it, and, in the event of any claim of noncompliance with Seller’s instructions
or other irregularity, Seller will immediately (and in any event within 5
Business Days) notify the LC Issuer. Seller shall be conclusively deemed to have
waived any such claim against the LC Issuer and its correspondents unless such
notice is given as aforesaid.

(d) Actions of LC Issuer. With respect to any actions taken or omitted in the
absence of gross negligence or willful misconduct, the LC Issuer shall be
entitled to rely, and shall be fully protected in relying, upon any Letter of
Credit, draft, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the LC Issuer.

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the LC Issuer or the Committed Purchasers, the LC Issuer hereby
grants to each Committed Purchaser, and each Committed Purchaser hereby acquires
from the LC Issuer, a participation in such Letter of Credit equal to such
Committed Purchaser’s Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Committed Purchaser hereby absolutely and unconditionally agrees
to pay to the LC Issuer, such Committed Purchaser’s Percentage of each draw
honored by the LC Issuer pursuant to a Letter of Credit and not reimbursed by
the Seller on the date due as provided in this Section 1.3(e), or of any
reimbursement payment required to be refunded to the Seller for any reason. Each
Committed Purchaser acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Servicer

 

6

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. The Committed Purchasers shall be entitled to receive their ratable
shares of any LC Fees and Interest actually collected by the LC Issuer, but in
no event shall they be entitled to share in any other fees, commissions, charges
or expenses payable to the LC Issuer.

(f) LC Issuer Agreements. At any time while any Letter of Credit or
Reimbursement Obligation remains outstanding, the LC Issuer shall provide to the
Co-Agents (i) not later than the third Business Day of each week, the daily
activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which the LC Issuer
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that the LC Issuer shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining confirmation from the Wachovia Agent or the
Administrative Agent that it is then permitted under this Agreement, (iii) on
each Business Day on which such LC Issuer makes any payment to a beneficiary
pursuant to a Letter of Credit, the date and amount of such payment, (iv) on any
Business Day on which the Seller fails to reimburse a Reimbursement Obligation
required to be reimbursed to the LC Issuer on such day, the date and amount of
such failure, and (v) on any other Business Day, such other information as any
of the Co-Agents may reasonably request. The LC Issuer shall invoice the Seller
for LC Fees no later than the 10th Business Day immediately preceding each Fee
Payment Date (as defined in the Co-Agents’ Fee Letter) and shall disburse each
Committed Purchaser’s share of LC Fees and Interest received by the LC Issuer
within two Business Days after the LC Issuer’s receipt thereof.

Section 1.4. Allocation of Collections; Reinvestments.

(a) Allocation of Collections Between the Purchaser Interests and the Seller’s
Interest. On each day during the Revolving Period and the Liquidation Period on
which Collections are received, the Servicer shall allocate such Collections
ratably to the Purchaser Interests and to the Seller Interest. Collections
allocated to the Purchaser Interests shall hereinafter be referred to as
“PURCHASER Collections,” and Collections allocated to the Seller Interest shall
hereinafter be referred to as “SELLER Collections.”

(b) Payments Due and Turnover of PURCHASER Collections on Settlement Dates.
(i) On each Monthly Settlement Date, the Servicer shall pay to each of the
Co-Agents, for distribution to the Purchasers in its Group, PURCHASER
Collections in an amount equal to all Discount, CP Costs, Broken Funding Costs,
Servicer Fee, and other fees and other amounts that are then due and owing to
the Agents or the Purchasers under the Transaction Documents, and (ii) on each
Weekly Settlement Date, the Servicer shall pay to each of the Co-Agents, for
distribution to the Purchasers in its Group, PURCHASER Collections in an amount
equal to any required reductions in Aggregate Capital pursuant to Section 1.5 or
Section 1.6 (all of the foregoing in clauses (i) and (ii),

 

7

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

collectively, the “Required Amounts”), and any remaining PURCHASER Collections
may be paid to the Seller. Notwithstanding the foregoing, no provision of this
Agreement or any Fee Letter shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable law.

(c) Application of PURCHASER Collections During the Revolving Period. Prior to
the Liquidation Period, any Collections and/or Deemed Collections received by
the Servicer shall be set aside and held in trust by the Servicer for the
payment of any accrued and unpaid Aggregate Unpaids or for a Reinvestment as
provided in this Section 1.4(c). On each day during the Revolving Period which
is not a Settlement Date, subject to Section 1.6 and the last sentence of this
Section 1.4(c), PURCHASER Collections shall first be applied to making
additional Purchases of undivided interests in Receivables and Related Security,
such that after giving effect thereto, the Aggregate Capital outstanding from
the Purchasers is equal to the Aggregate Capital outstanding immediately prior
to receipt of such PURCHASER Collections (each such Purchase, a “Reinvestment”)
so long as after giving effect to such Reinvestment, the Effective Receivable
Interest does not exceed 100%. Each Reinvestment will be presumed to be made
ratably amongst all Groups in accordance with their respective amounts of
Aggregate Capital outstanding unless YRC Assurance delivers written notice to
the Seller and the Co-Agents that it does not wish to participate in a
Reinvestment, in which case such Reinvestment will be made ratably amongst the
Bank Groups in accordance with their respective Percentages. If on any
Settlement Date, there are insufficient PURCHASER Collections to pay all
Required Amounts, the next available PURCHASER Collections shall be applied to
such payment, and no Reinvestment shall be permitted hereunder until such amount
payable has been paid in full.

(d) Application of SELLER Collections During the Revolving Period.

(i) On each Monthly Settlement Date during the Revolving Period, Servicer shall
pay to the LC Issuer, SELLER Collections in an amount equal to all accrued and
unpaid Interest, LC Fees and other fees, if any, then due and owing pursuant to
Section 1.3 or the Fee Letters, and on each Weekly Settlement Date during the
Revolving Period, the Servicer shall pay to the LC Issuer, SELLER Collections in
an amount equal to all cash collateral required pursuant to Section 1.5(e) or
Section 1.8(b)(iii).

(ii) On each day during the Revolving Period on which any SELLER Collections are
received, after payment of any amounts that are then due and owing pursuant to
Section 1.4(d)(i), SELLER Collections shall be applied first, to purchase
additional Receivables under the Sale Agreement, such that after giving effect
thereto, the Net Receivables Balance is greater than or equal to the Net
Receivables Balance immediately prior to receipt of such SELLER Collections,
second, to reduction of any accrued and unpaid interest or principal under the
Subordinated Notes, and thereafter, paid to Seller for any purpose not
inconsistent with the Transaction Documents; and

(iii) If, on any such day, a Potential Servicer Default or Servicer Default
exists and is continuing or Collection Notices have been delivered pursuant to
Section 6.3, such remaining SELLER Collections shall be paid to, and held in
trust for the LC

 

8

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Issuer by, the Seller (or, if the Seller or one of its affiliates is not then
acting as Servicer, retained and held in trust by the Servicer) until the
earlier to occur of (A) the date on which such Potential Servicer Default or
Servicer Default is no longer continuing or (B) the next Monthly Settlement Date
in a segregated account which is subject to a first priority perfected security
interest in favor of the Administrative Agent, for the benefit of the LC Issuer
and the Committed Purchasers.

(e) Application of Collections During the Liquidation Period. On each day during
the Liquidation Period, all Collections shall be allocated to the Receivable
Interests ratably and shall be held in trust for the Purchasers and the LC
Issuer, as applicable, by Servicer until the next Settlement Date in a
segregated account which is subject to a first priority perfected security
interest in favor of the Administrative Agent, for the benefit of LC Issuer and
the Purchasers. On each Settlement Date during the Liquidation Period, Servicer
shall turn over to the Co-Agents and the LC Issuer, as applicable, a sufficient
portion of the Collections to pay all Program Fees, Facility Fees, LC Fees,
Discount, Interest and CP Costs that are then due and owing, and on each
Settlement Date during the Liquidation Period, Servicer shall turn over all
remaining Collections to the Co-Agents for distribution in accordance with
Section 1.8.

Section 1.5. Computation of Receivable Interest.

(a) The Effective Receivable Interest (and the portions thereof comprising the
Purchaser Interests and the Pledged Interest) shall be computed as of the last
day of each Weekly Settlement Period (after giving effect to any payments to be
made on the next succeeding Weekly Settlement Date pursuant to this Agreement)
and on the Amortization Date.

(b) In addition to the computations required by Section 1.5(a):

(i) if, on any Business Day during the Revolving Period, the Seller desires the
Purchasers to make an Incremental Purchase or desires the LC Issuer to issue,
increase or extend a Letter of Credit and the Effective Receivable Interest as
reflected on the most recent Weekly Report delivered to the Agents would exceed
100% after giving effect to such proposed Incremental Purchase, Letter of Credit
issuance or Letter of Credit increase, the Seller may provide to the Agents, not
later than delivery of the Purchase Notice for such Incremental Purchase
pursuant to Section 1.2, a written recomputation of the Effective Receivable
Interest reflecting the proposed increase in Aggregate Capital or LC Obligations
and changes since the last day of the prior Weekly Settlement Period in the Net
Receivables Balance and Required Reserve, in which case, the Effective
Receivable Interest shall be recomputed as of the date of such recomputation;
and

(ii) at any time, the Administrative Agent may reasonably require Servicer to
provide an updated Weekly Report or Monthly Report based on the information then
available to Servicer, for purposes of recomputing the Effective Receivable
Interest or demonstrating that the Credit Exposure does not exceed the Purchase
Limit as of any other date, and Servicer agrees to do so within five
(5) Business Days (or three (3) Business Days, if a Servicer Default has
occurred and is continuing) after its receipt of the Administrative Agent’s
request.

 

9

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(c) On the Reporting Date for each Weekly Settlement Period, Servicer shall
compute, as of the related Cut-Off Date and based upon the assumptions in the
next sentence, (i) the Effective Receivable Interest (and the portions thereof
comprised by the Purchaser Interest and the Pledged Interest), (ii) the amount
of the reduction or increase (if any) in the Effective Receivable Interest since
the next preceding Cut-Off Date, (iii) the excess (if any) of the Effective
Receivable Interest over 100%, and (iv) the excess (if any) of the Credit
Exposure over the Purchase Limit. Such calculation shall be based upon the
assumptions that (A) the information in the Weekly Report is correct, and
(B) PURCHASER Collections will be paid to the Co-Agents, for the benefit of the
Purchasers, and SELLER Collections will be paid to the LC Issuer, on the Weekly
Settlement Date for such Weekly Settlement Period, to the extent required by
Section 1.4.

(d) If, according to the computations made pursuant to clause (b)(i) above,
(i) the Effective Receivable Interest exceeds 100%, or (ii) the Credit Exposure
exceeds the Purchase Limit, then on the Weekly Settlement Date for such Weekly
Settlement Period, Servicer shall first pay to the Co-Agents, for the benefit of
the Purchasers in its Group (to the extent of PURCHASER Collections during the
related Weekly Settlement Period not previously paid to the Co-Agents) and next,
only if the excess described above persists, pay to the LC Issuer (to the extent
of SELLER Collections during the related Weekly Settlement Period not previously
paid to the LC Issuer) the amount necessary to reduce the Credit Exposure to the
Purchase Limit (and/or, if directed by Seller, held to Cash-Collateralize the LC
Obligations in an amount necessary to eliminate any excess Credit Exposure) and
reduce the Effective Receivable Interest to 100% or the LC Obligations to the LC
Sublimit, as applicable.

(e) If, according to any recomputation of the Effective Receivable Interest
pursuant to Section 1.5(b), (i) the Effective Receivable Interest exceeds 100%
or (ii) the Credit Exposure exceeds the Purchase Limit, then on each Business
Day on and after each such recomputation, Servicer shall first pay to the
Co-Agents, for the benefit of the Purchasers (to the extent of PURCHASER
Collections during the current Weekly Settlement Period not previously paid to
the Co-Agents) and next, only if the excess described above persists, pay to the
LC Issuer (to the extent of SELLER Collections during the related Weekly
Settlement Period not previously paid to the LC Issuer) the amount necessary to
reduce the Effective Receivable Interest to 100% or the Credit Exposure to the
Purchase Limit, which payment shall be held to Cash-Collateralize the LC
Obligations. Notwithstanding payment to the Co-Agents in accordance with this
Section 1.5(e), Discount and CP Costs shall continue to accrue on the full
amount of Capital outstanding, and Interest shall continue to accrue on
Reimbursement Obligations, until such payment is applied on the next succeeding
Weekly Settlement Date.

Section 1.6. Decreases. The Seller shall provide the Co-Agents with prior
written notice in conformity with the Required Notice Period of any reduction
requested by the Seller of the Aggregate Capital outstanding (a “Reduction
Notice”). Such Reduction Notice shall designate (i) the date (the “Proposed
Reduction Date”) upon which any such reduction of Aggregate Capital shall occur
(which date shall give effect to the applicable Required Notice Period),
(ii) the amount by which Aggregate Capital shall be reduced (the “Aggregate
Reduction”), and (iii) whether YRC Assurance will participate in such Aggregate
Reduction. The Aggregate

 

10

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Reduction shall be applied ratably to the Purchaser Interests of the Bank Groups
(and, if applicable, the YRCA Group) in accordance with the amount of Capital
owing to each and within each such Group, ratably in accordance with the amount
of Capital, if any, owing to each Purchaser in such Group. Only one
(1) Reduction Notice shall be outstanding at any time.

Section 1.7. Deemed Collections. Seller shall forthwith deliver to Servicer all
Deemed Collections, and Servicer shall hold or distribute such Deemed
Collections in accordance with Section 1.8 as if such Deemed Collections had
actually been received on the date of such delivery to Servicer.

Section 1.8. Order of Application of Collections on Monthly Settlement Dates.

(a) Upon receipt by any Co-Agent, on behalf of the Purchasers in its Group, on
any Monthly Settlement Date of PURCHASER Collections, such Co-Agent shall apply
them to the items specified in the subclauses below, in the order of priority of
such subclauses:

(i) to any accrued and unpaid Discount, CP Costs and Broken Fund Costs that are
then due and owing, including any previously accrued Discount, CP Costs and
Broken Funds Costs which were not paid on the applicable Monthly Settlement
Date;

(ii) to the accrued and unpaid Servicer Fee (if Servicer is not Seller or one of
its Affiliates);

(iii) to the Facility Fee and the Program Fee accrued during such Monthly
Settlement Period, plus any previously accrued Facility Fee and Program Fee not
paid on a prior Monthly Settlement Date;

(iv) to the reduction of Aggregate Capital, to the extent such reduction is
required under Section 1.5 or Section 1.6 during the Revolving Period and to the
extent of remaining PURCHASER Collections during the Liquidation Period;

(v) to other accrued and unpaid amounts owing to any of the Purchasers or Agents
hereunder;

(vi) to the accrued and unpaid Servicer Fee (if Servicer is Seller or its
Affiliate); and

(vii) during the Revolving Period, to the uses and in the order specified in
Section 1.4; and

(b) Upon receipt by the LC Issuer on any Monthly Settlement Date of SELLER
Collections, the LC Issuer shall apply them to the items specified in the
subclauses below, in the order of priority of such subclauses:

(i) to any accrued and unpaid Interest that is then due and owing, including any
previously accrued interest which were not paid on its applicable Monthly
Settlement Date;

 

11

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(ii) to the LC Fees accrued during such Monthly Settlement Period which are then
due and owing, plus any previously accrued LC Fees that were due and owing and
not paid on a prior Monthly Settlement Date (it being understood that the LC
Issuer may take up to two Business Days to distribute each Committed Purchaser’s
share of any amounts applied to accrued LC Fees);

(iii) to Cash-Collateralize LC Obligations in respect of Letters of Credit then
outstanding, beginning with the Letter of Credit with the earliest expiration
date, to the extent required under Section 1.5 during the Revolving Period and
to the extent of remaining SELLER Collections during the Liquidation Period; and

(iv) during the Revolving Period, to the uses and in the order specified in
Section 1.4.

Section 1.9. Servicer Fee. To the extent of available Collections in accordance
with the priorities set forth in Section 1.8, on each Monthly Settlement Date
while any Aggregate Unpaids are outstanding, the Servicer shall be paid a
servicing and collection fee (the “Servicer Fee”) equal to 1.0% per annum (or
such other arm’s length fee as may be mutually agreed upon from time to time by
the Servicer, the Originators and the Administrative Agent) on the average daily
amount of Capital during the calendar month (or portion thereof) then most
recently ended. The Servicer Fee shall be computed for actual days elapsed on
the basis of a year consisting of 365 days. The Agents hereby consent (which
consent may be revoked at any time after the occurrence and during the
continuance of a Servicer Default or Potential Servicer Default), to the
retention by Servicer of a portion of the PURCHASER Collections equal to the
Servicer Fee, in which case no distribution shall be made in respect of the
Servicer Fee pursuant to Section 1.8(a)(ii) or (vi) above; provided, however,
that Servicer may not retain the Purchased Percentage of the Servicer Fee unless
PURCHASER Collections turned over to the Co-Agents pursuant to Section 1.8 above
will be sufficient to pay all obligations of a higher priority as specified in
such Section.

Section 1.10. Release of Excess Cash Collateral. If on any Weekly Settlement
Date during the Revolving Period, the balances in the Letter of Credit
Collateral Account exceed the amount required by this Agreement, unless a
Servicer Default or Potential Servicer Default shall exist and be continuing,
the LC Issuer shall release the excess cash collateral to Seller.

Section 1.11. Grant of Security Interest.

(a) The Seller hereby grants to the Administrative Agent for the ratable benefit
of the Purchasers and the LC Issuer, a security interest in all of its right,
title and interest, now owned or hereafter acquired, in the Receivables, the
Related Security, each Collection Account, the Collections and proceeds thereof
to secure payment of the Aggregate Unpaids, including its indemnity obligations
under Article VIII and all other obligations owed hereunder to the Agents and
the Purchasers. After a Servicer Default,

 

12

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

the Administrative Agent, on behalf of the Purchasers and the LC Issuer, shall
have, in addition to the rights and remedies it may have under this Agreement,
all other rights and remedies provided to a secured creditor after default under
the UCC and other applicable law, which rights and remedies shall be cumulative.

(b) Notwithstanding the foregoing, the Agents, the Purchasers and the LC Issuer
hereby consent to the Seller’s distribution to YRC Worldwide Inc. (whether
through the declaration and payment of dividends or through arms-length sales)
of Receivables as to which the Obligor thereof has taken any action, or suffered
any event to occur, of the type described in Section 7.1(c) as if references to
the Seller therein refer to such Obligor (each, a “Bankrupt Receivable”) free
and clear of any Adverse Claim of the Agents, the Purchasers or the LC Issuer,
provided that (i) no Servicer Default or Potential Servicer Default exists and
is continuing as of the date on which such distribution is made or will result
from the making of such distribution; (ii) the Seller gives the Agents not less
than 3 Business Days’ prior written notice of its intention to make such a
distribution which identifies the applicable Obligor by name and the then
current outstanding balance of the Bankrupt Receivables to be distributed;
(iii) prior to accepting any distribution of a Bankrupt Receivable, YRC
Worldwide Inc. delivers to the Agents a written certificate signed by an
authorized officer certifying that the Obligor on such Bankrupt Receivable
either has been or will be promptly directed to make any payments in respect
thereof to an address or account other than a Collection Account; and
(iv) distribution of a Bankrupt Receivable will not alter its status as a
Defaulted Receivable or Delinquent Receivable, as applicable, as of any date
prior to or in the month it is distributed pursuant to this Section 1.11(b).

Section 1.12. Payment Requirements. All amounts to be paid or deposited by the
Seller or the Servicer pursuant to any provision of this Agreement shall be paid
or deposited in accordance with the terms hereof no later than 12:00 noon
(Chicago time) on the day when due in immediately available funds, and if not
received before 12:00 noon (Chicago time) shall be deemed to be received on the
next succeeding Business Day. If such amounts are payable to the Administrative
Agent or a member of the Falcon Group, they shall be paid for its account to the
Falcon Agent, at Chase Plaza, 10 S. Dearborn, Chicago, Illinois 60603 until
otherwise notified by the Falcon Agent. If such amounts are payable to a member
of the Three Pillars Group, they shall be paid for its account to the Three
Pillars Agent, at 303 Peachtree Street, Atlanta, GA 30308 until otherwise
notified by the Three Pillars Agent. If such amounts are payable to a member of
the Wachovia Group, they shall be paid for its account to the Wachovia Agent, at
301 S. College Street, Charlotte, North Carolina 28288 until otherwise notified
by the Wachovia Agent. If such amounts are payable to the LC Issuer, they shall
be paid to the LC Issuer, at 301 S. College Street, Charlotte, North Carolina
28288 until otherwise notified by the LC Issuer. If such amounts are payable to
a member of the Amsterdam Group, they shall be paid for its account to the
Amsterdam Agent, at ABN AMRO Bank, N.V., New York, New York, ABA #026009580,
Account #671042302550 in the name of Amsterdam Funding Corporation Acct
#671042302550, Reference: Yellow Roadway, until otherwise notified by the
Amsterdam Agent. In the event the Seller shall fail to pay any amount when due
hereunder, upon notice to the Seller, the Administrative Agent may debit the
Facility

 

13

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Account for all such amounts due and payable hereunder. All computations of
Discount, per annum fees calculated as part of any CP Costs, per annum fees
hereunder and under the Fee Letters shall be made on the basis of a year of 360
days for the actual number of days elapsed. If any amount hereunder shall be
payable on a day which is not a Business Day, such amount shall be payable on
the next succeeding Business Day.

Section 1.13. Payments Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. The Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to each
applicable Co-Agent (for application to the Person or Persons who suffered such
rescission, return or refund) or the LC Issuer, as applicable, the full amount
thereof, plus, if such amount represented a refund of Capital, CP Costs,
Interest or Discount, as applicable, with respect thereto from the date of any
such rescission, return or refunding.

Section 1.14. Seller Repurchase Option. The Seller shall have the right, by
prior written notice to the Agents given in not less than the Required Notice
Period, at any time to repurchase from the Purchasers all, but not less than
all, of the then outstanding Purchaser Interests. The aggregate purchase price
in respect thereof shall be an amount equal to the Aggregate Unpaids through the
date of such repurchase, payable in immediately available funds. Such repurchase
shall be without representation, warranty or recourse of any kind by, on the
part of, or against any Purchaser or any Agent.

ARTICLE II

CP COSTS AND DISCOUNT

Section 2.1. Conduit Funding.

(a) CP Costs. The Seller shall pay CP Costs with respect to the Capital
associated with each Purchaser Interest of a Conduit for each day that any
Capital in respect of such Purchaser Interest is outstanding; provided, however,
that after the occurrence and during the continuance of a Servicer Default, the
Seller shall pay Discount at the Default Rate with respect to each such
Purchaser Interest. Each Purchaser Interest funded by a Pool-Funded Conduit
substantially with Pooled Commercial Paper will accrue CP Costs each day on a
pro rata basis, based upon the percentage share the Capital in respect of such
Purchaser Interest represents in relation to all assets held by such Pool-Funded
Conduit and funded substantially with Pooled Commercial Paper.

(b) CP Costs Payments. On each Monthly Settlement Date, the Seller shall pay to
each Co-Agent (for the benefit of such Co-Agent’s Uncommitted Purchaser) an
aggregate amount equal to all accrued and unpaid CP Costs in respect of the
Capital associated with all Purchaser Interests of such Uncommitted Purchaser
for the immediately preceding Accrual Period in accordance with Section 1.4(b).

 

14

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(c) Calculation of CP Costs. On the 10th Business Day immediately preceding each
Monthly Settlement Date, each Conduit shall calculate the aggregate amount of CP
Costs (or, as applicable, Discount at the Default Rate) owing to it for the
applicable Accrual Period and shall notify the Seller of such aggregate amount.

Section 2.2. Committed Purchaser Funding.

(a) Committed Purchaser Funding. Each Receivable Interest of the Committed
Purchasers in a Group shall accrue Discount for each day during its Tranche
Period (or, in the case of a Receivable Interest of the Wachovia Group accruing
Discount at LMIR, for each day during each Accrual Period until funding at LMIR
ceases) at the LIBOR Rate, the Base Rate, (solely in the case of Wachovia) LMIR,
or, from and after the occurrence of a Servicer Default and during the
continuance thereof, the Default Rate in accordance with the terms and
conditions hereof. Until the Seller gives notice to the applicable Co-Agent of
another Discount Rate in accordance with Section 2.2(c), the initial Discount
Rate for any Receivable Interest transferred to the Committed Purchasers in a
Conduit Group pursuant to the terms and conditions hereof, and the new Discount
Rate for any Terminating Tranche, shall be the Base Rate and the applicable
Tranche Period shall be a period of one Business Day commencing on the day
requested in the Purchase Notice or on the last day of a Terminating Tranche, as
applicable. If the Committed Purchasers, if any, in a Conduit Group acquire by
assignment from the applicable Conduit any Receivable Interest pursuant to a
Liquidity Agreement, the applicable Co-Agent shall promptly notify Seller of
such fact and each Receivable Interest so assigned shall each be deemed to have
a new Tranche Period commencing on the date of any such assignment.

(b) Discount Payments. On the Monthly Settlement Date for each Receivable
Interest of the Committed Purchasers in a Group, the Seller shall pay to the
applicable Co-Agent (for the benefit of such Purchasers) an aggregate amount
equal to the accrued and unpaid Discount for the entire Tranche Period or, as
applicable, Accrual Period, of each such Purchaser Interest in accordance with
Section 1.4(b).

(c) Selection and Continuation of Tranche Periods.

(i) With consultation from (and approval by) the applicable Co-Agent, the Seller
shall from time to time request Tranche Periods for the Purchaser Interests of
the Committed Purchasers in each Conduit Group, provided that, if at any time
the Committed Purchasers in a Conduit Group shall have a Purchaser Interest, the
Seller shall always request Tranche Periods such that at least one Tranche
Period shall end on each date specified in clause (A) of the definition of
Monthly Settlement Date.

(ii) The Seller or the applicable Co-Agent may, effective on the last day of a
Tranche Period (the “Terminating Tranche”) for any Receivable Interest of the
Committed Purchasers in a Conduit Group, divide any such Receivable Interest
into multiple

 

15

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Receivable Interests or combine any such Receivable Interest with one or more
other Receivable Interests which either have a Terminating Tranche ending on
such day or are newly created on such day, provided that in no event may a
Receivable Interest of a Conduit be combined with a Receivable Interest of its
Committed Purchasers.

(d) Committed Purchaser Discount Rates. Prior to the occurrence and continuance
of a Servicer Default, the Seller may select the LIBOR Rate, the Base Rate or
(solely in the case of Wachovia) LMIR for each Receivable Interest of the
Committed Purchasers in any Group. The Seller shall by 11:00 a.m. (Chicago
time): (i) at least two (2) Business Days prior to the expiration of any
Terminating Tranche with respect to which the LIBOR Rate or LMIR is being
requested as a new Discount Rate and (ii) at least one (1) Business Day prior to
the expiration of any Terminating Tranche with respect to which the Base Rate is
being requested as a new Discount Rate, give the applicable Co-Agent irrevocable
notice of the new Discount Rate for the Purchaser Interest associated with such
Terminating Tranche. From and after the occurrence of a Servicer Default and
during the continuance thereof, all Purchaser Interests shall accrue Discount at
the Default Rate.

(e) Suspension of the LIBOR Rate or LMIR. If any Committed Purchaser notifies
its Co-Agent that it has determined that funding its Pro Rata Share of the
Purchaser Interests of the Committed Purchasers in such Group at a LIBOR Rate or
LMIR would violate any applicable law, rule, regulation, or directive of any
governmental or regulatory authority, whether or not having the force of law, or
that (i) deposits of a type and maturity appropriate to match fund its
Receivable Interests at such LIBOR Rate or LMIR are not available or (ii) such
LIBOR Rate or LMIR, as applicable, does not accurately reflect the cost of
acquiring or maintaining a Receivable Interest at such LIBOR Rate or LMIR, then
such Co-Agent shall suspend the availability of such LIBOR Rate or, as
applicable, LMIR from its Group and require the Seller to select the Base Rate
for any Receivable Interest of the Committed Purchasers in its Group that has
been accruing Discount at such LIBOR Rate or LMIR, as the case may be.

(f) Calculation of Discount. On the 10th Business Day immediately preceding each
Monthly Settlement Date for each Receivable Interest of the Committed Purchasers
in a Group, the applicable Co-Agent shall calculate the aggregate amount of
Discount for the applicable Tranche Period or Accrual Period and shall notify
the Seller of such aggregate amount, if any.

(g) Liquidity Agreement Fundings. The parties hereto acknowledge that each of
the Conduits may assign all or any portion of its Purchaser Interests to the
Committed Purchasers in its Group at any time pursuant to the applicable
Liquidity Agreement to finance or refinance the necessary portion of its
Purchaser Interests through a funding under such Liquidity Agreement to the
extent available. The fundings under the Liquidity Agreements will accrue
Discount in accordance with this Section 2.2.

 

16

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Regardless of whether a funding of Purchaser Interests by the Committed
Purchasers in a Group constitutes the direct purchase of a Purchaser Interest
hereunder, an assignment under a Liquidity Agreement of a Purchaser Interest
originally funded by a Conduit or the sale of one or more participations or
other interests under a Liquidity Agreement in such a Purchaser Interest, each
Committed Purchaser participating in a funding of a Purchaser Interest pursuant
to a Liquidity Agreement shall have the rights and obligations of a “Purchaser”
hereunder with the same force and effect as if it had directly purchased such
Purchaser Interest directly from Seller hereunder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1. Seller Representations and Warranties. The Seller hereby represents
and warrants to the Agents and the Purchasers that:

(a) Corporate Existence and Power. The Seller is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation, and has all corporate power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted, except for such licenses,
authorization, consents and approvals the failure to obtain any of which would
not have a Material Adverse Effect.

(b) No Conflict. The execution, delivery and performance by the Seller of this
Agreement and each other Transaction Document, and the Seller’s use of the
proceeds of Purchases made hereunder, are within its corporate or banking
association powers, have been duly authorized by all necessary corporate or
banking association action, do not breach or violate (i) its certificate or
articles of incorporation or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of the Seller or its Subsidiaries (except created
hereunder) except where, with respect to clauses (ii), (iii) and (iv), such
breach or violation would not have a Material Adverse Effect; and no transaction
contemplated hereby requires compliance with any bulk sales act or similar law.
This Agreement and each other Transaction Document has been duly authorized,
executed and delivered by the Seller.

(c) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution, delivery and performance by the Seller of the
Transaction Documents.

(d) Binding Effect. The Transaction Documents constitute the legal, valid and
binding obligations of the Seller enforceable against the Seller in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally.

 

17

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(e) Accuracy of Information. All information heretofore furnished by the Seller
or any of its Affiliates to the Agents or the Purchasers for purposes of or in
connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by the Seller or any of its Affiliates to the Purchasers
will be, true and accurate in every material respect, on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

(f) Use of Proceeds. No proceeds of any Purchase hereunder will be used (i) for
a purpose which violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, as amended.

(g) Title to Receivables. Each Receivable has been purchased by the Seller from
the applicable Originator in accordance with the terms of the Sale Agreement,
and the Seller has thereby irrevocably obtained all legal and equitable title
to, and has the legal right to sell and encumber, such Receivable, its
Collections and the Related Security. Each such Receivable has been transferred
to the Seller free and clear of any Adverse Claim. Without limiting the
foregoing, there has been duly filed all financing statements or other similar
instruments or documents necessary under the UCC of all appropriate
jurisdictions (or any comparable law) to perfect the Seller’s ownership interest
in such Receivable.

(h) Good Title; Perfection. (i) Immediately prior to each Purchase or
Reinvestment hereunder, each Receivable, together with the Related Security, is
owned by the Seller free and clear of any Adverse Claim; (ii) when the
Purchasers makes a Purchase or Reinvestment, they shall have acquired and shall
at all times thereafter continuously maintain a valid and perfected first
priority undivided percentage ownership interest to the extent of the Purchaser
Interests in each Receivable and the Related Security and Collections with
respect thereto, free and clear of any Adverse Claim; (iii) when the LC Issuer
issues a Letter of Credit, the Administrative Agent, on behalf of the LC Issuer,
shall have a continuous valid and perfected first priority security interest to
the extent of the Pledged Interest in each Receivable and the Related Security
and Collections with respect thereto, free and clear of any Adverse Claim; and
(iv) no financing statement or other instrument similar in effect covering all
or any interest in any Receivable or the Related Security or Collections with
respect thereto is on file in any recording office except such as may be filed
(1) in favor of the applicable Originator in accordance with the Contracts,
(2) in favor of Seller in connection with the Sale Agreement, or (3) in favor of
the Administrative Agent in accordance with this Agreement.

(i) Places of Business. The principal places of business and chief executive
office of the Seller and the offices where the Seller keeps all its Records are
located at the address(es) listed on Exhibit II or such other locations notified
to the Administrative Agent in accordance with Section 5.2(a) in jurisdictions
where all action required by Section 5.2(a) has been taken and completed. The
Seller’s Federal Employer Identification Number and Organizational
Identification Number are correctly set forth on Exhibit II.

 

18

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(j) Collection Banks; etc. Except as otherwise notified to the Administrative
Agent in accordance with Section 5.2(b):

(i) the Seller has instructed, or has caused each Originator to instruct, all
Obligors to pay all Collections directly to a segregated lock-box identified on
Exhibit III hereto,

(ii) in the case of all proceeds remitted to any such lock-box which is now or
hereafter established, such proceeds will be deposited directly by the
applicable Collection Bank into a concentration account or a depository account
listed on Exhibit III,

(iii) the names and addresses of all Collection Banks, together with the account
numbers of the Collection Accounts of the Seller at each Collection Bank, are
listed on Exhibit III, and

(iv) each lock-box and Collection Account to which Collections are remitted
shall be subject to a Collection Account Agreement that is then in full force
and effect.

In the case of lock-boxes and Collection Accounts identified on Exhibit III
which were established by an Originator or by any Person other than the Seller,
exclusive dominion and control thereof has been transferred to the Seller. The
Seller has not granted to any Person, other than the Administrative Agent as
contemplated by this Agreement, dominion and control of any lock-box or
Collection Account, or the right to take dominion and control of any lock-box or
Collection Account at a future time or upon the occurrence of a future event.

(k) Material Adverse Effect. Since December 31, 2007, no event has occurred
which would have a Material Adverse Effect.

(l) Names. In the past five years, the Seller has not used any corporate names,
trade names or assumed names other than the name in which it has executed this
Agreement.

(m) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of the Seller’s knowledge, threatened, against or affecting the Seller
or any Originator, or any of the respective properties of the Seller or any
Originator, in or before any court, arbitrator or other body, which are
reasonably likely to (i) adversely affect the collectibility of a material
portion of the Receivables, (ii) materially adversely affect the financial
condition of the Seller or any Originator, or (iii) materially adversely affect
the ability of the Seller or any Originator to perform its obligations under the
Transaction Documents. Neither the Seller nor any Originator is in default with
respect to any order of any court, arbitrator or governmental body.

(n) Credit and Collection Policies. With respect to each Receivable, each of the
applicable Originator, the Seller and the Servicer has complied in all material
respects with the Credit and Collection Policy.

(o) Payments to the Applicable Originator. With respect to each Receivable
transferred to the Seller, the Seller has given reasonably equivalent value to
the applicable Originator in consideration for such transfer of such Receivable
and the Related

 

19

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Security with respect thereto under the Sale Agreement and such transfer was not
made for or on account of an antecedent debt. No transfer by an Originator of
any Receivable is or may be voidable under any Section of the Bankruptcy Reform
Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

(p) Ownership of the Seller. YRC Worldwide Inc. owns, directly or indirectly,
100% of the issued and outstanding capital stock of the Seller. Such capital
stock is validly issued, fully paid and nonassessable and there are no options,
warrants or other rights (other than any such rights related to the pledge of
the capital stock of the Seller in favor of the administrative agent under the
YRCW Credit Agreement) to acquire securities of the Seller.

(q) Not an Investment Company. The Seller is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended from time to time,
or any successor statute.

(r) Purpose. The Seller has determined that, from a business viewpoint, the
purchase of Receivables and related interests from the Originators under the
Sale Agreement, and the sale of Purchaser Interests to the Purchasers and the
other transactions contemplated herein, are in the best interest of the Seller.

(s) Net Receivables Balance. Both before and after giving effect to each
Incremental Purchase and Reinvestment, the Net Receivables Balance equals or
exceeds the sum of (i) the product of the Net Receivables Balance multiplied by
the Aggregate Reserve Percentage, and by (ii) the aggregate Capital outstanding.

Section 3.2. Committed Purchaser Representations and Warranties. Each Committed
Purchaser hereby represents and warrants to its applicable Co-Agent and Conduit
that:

(a) Existence and Power. Such Committed Purchaser is a corporation or a banking
association duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or organization, and has all corporate
power to perform its obligations hereunder.

(b) No Conflict. The execution, delivery and performance by such Committed
Purchaser of this Agreement are within its corporate powers, have been duly
authorized by all necessary corporate action, do not breach or violate (i) its
certificate or articles of incorporation or association or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or any of its property
is bound, or (iv) any order, writ, judgment, award, injunction or decree binding
on or affecting it or its property, except where, with respect to clauses (ii),
(iii) and (iv), such breach or violation would not have a Material Adverse
Effect, and do not result in the creation or imposition of any Adverse Claim on
its assets. This Agreement has been duly authorized, executed and delivered by
such Committed Purchaser.

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution, delivery and performance by such Committed
Purchaser of this Agreement.

 

20

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Committed Purchaser enforceable against such Committed
Purchaser in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally.

Section 3.3. YRC Assurance Representations and Warranties. YRC Assurance hereby
represents and warrants to the Agents and the Purchasers that:

(a) Existence and Power. YRC Assurance is an exempted company incorporated with
limited liability duly organized, validly existing and in good standing under
the laws of Bermuda, and has all corporate power and authority and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is now conducted,
except where failure to obtain such license, authorization, consent or approval
would not reasonably be expected to have a material adverse effect on (i) its
ability to perform its obligations under, or the enforceability of, any
Transaction Document to which it is a party, (ii) its business or financial
condition, (iii) the interests of the Agents or any of the other Purchasers
under any Transaction document to which it is a party or (iv) the enforceability
or collectibility of any Receivable not due to the creditworthiness of the
Obligors.

(b) No Conflict. The execution, delivery and performance by YRC Assurance of
this Agreement are within its corporate powers, have been duly authorized by all
necessary corporate action, do not breach or violate (i) its memorandum of
association or by-laws, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or any of its property is bound, or (iv) any order, writ, judgment,
award, injunction or decree binding on or affecting it or its property, except
where, with respect to clauses (ii), (iii) and (iv), such breach or violation
would not have a Material Adverse Effect, and do not result in the creation or
imposition of any Adverse Claim on its assets.

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution, delivery and performance by YRC Assurance of
this Agreement or any other Transaction Document to which it is a party other
than those that have been obtained.

(d) Binding Effect. This Agreement has been duly authorized, executed and
delivered by YRC Assurance and constitutes the legal, valid and binding
obligation of YRC Assurance enforceable against it in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws of general application relating to or
limiting creditors’ rights generally.

ARTICLE IV

CONDITIONS OF PURCHASES

Section 4.1. Conditions Precedent to Initial Purchase. Effectiveness of the
amendment and restatement of the Existing Agreement and the initial Purchase of
a Receivable Interest under this Agreement are subject to the conditions
precedent that (a) the Administrative Agent shall have received on or before the
date of such Purchase those documents listed on Schedule A hereto, and (b) each
of the Agents and the LC Issuer shall have been paid all fees required to be
paid on such date pursuant to the terms of the applicable Fee Letter.

 

21

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Section 4.2. Conditions Precedent to All Credit Events. Each Credit Event shall
be subject to the further conditions precedent that:

(a) the Servicer shall have delivered to the Agents on or prior to the date of
such Credit Event, in form and substance reasonably satisfactory to the Agents,
all Monthly Reports and Weekly Reports as and when due under Section 6.5;

(b) on the date of each such Credit Event, the following statements shall be
true both immediately before and after giving effect to such Credit Event (and
acceptance of the proceeds of the applicable Incremental Purchase or
Reinvestment or issuance of a Letter of Credit shall be deemed a representation
and warranty by the Seller that such statements are then true):

(i) the representations and warranties set forth in Section 3.1 are correct on
and as of the date of such Credit Event as though made on and as of such date;
provided, however, that the representation and warranty set forth in
Section 3.1(k) need only be true and correct as of the date of the initial
Credit Event hereunder;

(ii) no event has occurred, or would result from such Credit Event, that will
constitute a Servicer Default, and no event has occurred and is continuing, or
would result from such Credit Event, that would constitute a Potential Servicer
Default; and

(iii) the Stated Liquidity Termination Date shall not have occurred, the
aggregate Credit Exposure shall not exceed the Purchase Limit and the Effective
Receivable Interest shall not exceed 100%; and

(iv) if there are any Purchasers (other than YRC Assurance) that hold Receivable
Interests at such time or will hold Receivable Interests after giving effect to
such Credit Event, the aggregate amount of such other Purchasers’ Capital shall
at least equal 50% of the Aggregate Capital after giving effect to such Credit
Event.

(c) the Administrative Agent shall have received such other approvals, opinions
or documents as any Agent may reasonably request.

ARTICLE V

COVENANTS

Section 5.1. Affirmative Covenants of Seller. Until the date on which the
Aggregate Unpaids have been indefeasibly paid in full, the Seller hereby
covenants, individually and in its capacity as Servicer, that:

(a) Financial Reporting. The Seller will maintain a system of accounting
established and administered in accordance with generally accepted accounting
principles, and furnish to the Co-Agents:

(i) Annual Reporting. Within 90 days after the close of each of its fiscal
years, financial statements for such fiscal year certified in a manner
reasonably acceptable to the Administrative Agent by the Chief Financial Officer
of the Seller, together with the financial statements of YRC Worldwide Inc.
required under Section 4.1(a)(i) of the Sale Agreement.

 

22

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(ii) Quarterly Reporting. Within 45 days after the close of the first three
quarterly periods of each of its fiscal years, balance sheets as at the close of
each such period and statements of income and retained earnings and a statement
of cash flows for the period from the beginning of such fiscal year to the end
of such quarter, all certified by its Chief Financial Officer, together with the
financial statements of YRC Worldwide Inc. required under Section 4.1(a)(ii) of
the Sale Agreement.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by the Seller’s Chief Financial Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be,
together with the certificate of YRC Worldwide Inc. required under
Section 4.1(a)(iii) of the Sale Agreement.

(iv) Copies of Notices, Etc. under Sale Agreement and Other Transaction
Documents. Forthwith upon its receipt of any notice, request for consent,
financial statements of YRC Worldwide Inc., certification, report or other
communication under or in connection with any Transaction Document from any
Person other than one of the Agents or Purchasers, copies of the same.

(v) Change in Credit and Collection Policy. At least 30 days prior to the
effectiveness of any material change in or amendment to the Credit and
Collection Policy, a copy of the Credit and Collection Policy then in effect and
a notice indicating such change or amendment.

(vi) Other Information. Such other information (including non-financial
information) as any Agent or Purchaser may from time to time reasonably request.

(vii) Electronic Information. Documents required to be delivered pursuant to
clauses (i) and (ii) of this Section 5.1(a) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date on which
such documents are filed for public availability on the U.S. Securities and
Exchange Commission’s Electronic Data Gathering and Retrieval (EDGAR) System.

 

23

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(b) Notices. The Seller will notify the Agents in writing of any of the
following immediately upon learning of the occurrence thereof, describing the
same and, if applicable, the steps being taken with respect thereto:

(i) Servicer Defaults or Potential Servicer Defaults. The occurrence of each
Servicer Default or each Potential Servicer Default, by a statement of the Chief
Financial Officer of the Seller;

(ii) Judgment. The entry of any judgment or decree against the Seller;

(iii) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding against the Seller or to which the Seller becomes party;

(iv) Termination Date under Sale Agreement. The declaration by any Originator of
the “Termination Date” under the Sale Agreement;

(v) Downgrade. Any downgrade in the rating of any Indebtedness of the Seller,
any Originator or the Performance Guarantor by Standard & Poor’s or by Moody’s
Investors Service, Inc., setting forth the Indebtedness affected and the nature
of such change; and

(vi) Labor Strike, Walkout, Lockout or Slowdown. The commencement or threat of
any labor strike, walkout, lockout or concerted labor slowdown against the
Performance Guarantor or any of its Affiliates which prevents, or could
reasonably be likely to prevent, pick-ups, shipments and/or deliveries by any
Originator, and which could reasonably be expected to have a Material Adverse
Effect (collectively, “Labor Actions”).

(c) Compliance with Laws. The Seller will comply in all material respects with
all applicable laws, rules, regulations, orders writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to comply
would not have a Material Adverse Effect.

(d) Audits. The Seller will furnish to the Agents from time to time such
information with respect to it and the Receivables as any Agent may reasonably
request. The Seller shall, from time to time during regular business hours as
requested by any Agent upon reasonable notice, permit the Agents and their joint
audit designee (and shall cause the Originators to permit the Agents and their
joint audit designee) (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of the Seller or an Originator
relating to Receivables and the Related Security, including, without limitation,
the related Invoices, and (ii) to visit the offices and properties of the Seller
and the Originators for the purpose of examining such materials described in
clause (i) above, and to discuss matters relating to the Seller’s or any
Originator’s financial condition or the Receivables and the Related Security or
the Seller’s performance hereunder, or any Originator’s performance under any of
the other Transaction Documents, or the Seller’s or any Originator’s performance
under the Invoices with any of the officers or employees of the Seller or any
Originator having knowledge of such matters.

 

24

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(e) Keeping and Marking of Records and Books.

(i) The Seller will, and will cause the Originators to, maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). The Seller will,
and will cause the Originators to, give the Agents notice of any material change
in the administrative and operating procedures referred to in the previous
sentence.

(ii) The Seller will, and will cause each of the Originators to, (a) on or prior
to the date hereof, mark its master data processing records and other books and
records relating to the Receivables with a legend, reasonably acceptable to the
Administrative Agent, describing the Receivable Interests and (b) upon the
request of the Administrative Agent: (A) mark each Invoice with a legend
describing the Receivable Interests and (B) deliver to the Administrative Agent
all Invoices (including, without limitation, all multiple originals of any such
Invoice) relating to the Receivables.

(f) Compliance with Invoices and Credit and Collection Policy. The Seller will,
and will cause the Originators to, timely and fully (i) perform and comply with
all provisions, covenants and other promises required to be observed by it under
the Invoices (other than bills of lading) related to the Receivables, and
(ii) comply in all material respects with any bills of lading included in the
Invoices and with the Credit and Collection Policy. The Seller will, and will
cause the Originators to, pay when due any taxes payable in connection with the
Receivables.

(g) Purchase of Receivables from an Originator. With respect to each Receivable
purchased under the Sale Agreement, the Seller shall (or shall cause the
applicable Originator to) take all actions necessary to vest legal and equitable
title to such Receivable and the Related Security irrevocably in the Seller,
including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC of all appropriate
jurisdictions (or any comparable law) to perfect the Seller’s interest in such
Receivable and such other action to perfect, protect or more fully evidence the
interest of the Seller as the Administrative Agent may reasonably request.

(h) Ownership Interest. The Seller shall take all necessary action to establish
and maintain a valid and perfected first priority undivided percentage ownership
interest in the Receivables and the Related Security and Collections with
respect thereto, to the full extent contemplated herein, in favor of the Agents
and the Purchasers, including, without limitation, taking such action to
perfect, protect or more fully evidence the interest of the Administrative Agent
on behalf of the Groups hereunder as any Agent may reasonably request.

(i) Payment to the Applicable Originator. With respect to each Receivable
purchased by the Seller from an Originator, such sale shall be effected under,
and in strict compliance with the terms of, the Sale Agreement, including,
without limitation, the terms relating to the amount and timing of payments to
be made to the applicable Originator in respect of the purchase price for such
Receivable.

 

25

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(j) Performance and Enforcement of Sale Agreement. The Seller shall timely
perform the obligations required to be performed by the Seller, and shall
vigorously enforce the rights and remedies accorded to the Seller, under the
Sale Agreement. The Seller shall take all actions to perfect and enforce its
rights and interests (and the rights and interests of the Administrative Agent,
on behalf of the Groups, as assignee of the Seller) under the Sale Agreement as
the Administrative Agent may from time to time reasonably request, including,
without limitation, making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in the Sale Agreement.

(k) Purchasers’ Reliance. The Seller acknowledges that the Agents, the LC Issuer
and the Purchasers are entering into the transactions contemplated by this
Agreement in reliance upon the Seller’s identity as a legal entity that is
separate from each of the Originators, YRC Worldwide Inc. and all Affiliates of
any of them. Therefore, from and after the date of execution and delivery of
this Agreement, the Seller shall take all reasonable steps including, without
limitation, all steps that the LC Issuer or any Agent may from time to time
reasonably request to maintain the Seller’s identity as a separate legal entity
and to make it manifest to third parties that the Seller is an entity with
assets and liabilities distinct from those of the Originators and any Affiliates
thereof and not just a division of one of the Originators. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, the Seller shall:

(i) conduct its own business in its own name and require that all full-time
employees of the Seller, if any, identify themselves as such and not as
employees of an Originator (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as the Seller’s employees);

(ii) compensate all employees, consultants and agents directly, from the
Seller’s bank accounts, for services provided to the Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
the Seller is also an employee, consultant or agent of an Originator, allocate
the compensation of such employee, consultant or agent between the Seller and
such Originator on a basis which reflects the services rendered to the Seller
and such Originator;

(iii) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of an Originator, the Seller shall
lease such office at a fair market rent;

(iv) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

 

26

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(v) conduct all transactions with each Originator (including, without
limitation, any delegation of its obligations hereunder as Servicer) strictly on
an arm’s-length basis, allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared between the
Seller and such Originator on the basis of actual use to the extent practicable
and, to the extent such allocation is not practicable, on a basis reasonably
related to actual use;

(vi) at all times have at least two members of its Board of Directors (each, an
“Independent Director”) who are not at such time, and have not have been at any
time during the preceding five years (A) a director, officer, employee or
Affiliate of YRC Worldwide Inc. or any of its subsidiaries or affiliates, or
(B) the beneficial owner at the time of such individual’s appointment as an
Independent Director or at any time thereafter while serving as an Independent
Director, of five percent (5%) of the outstanding common shares of YRC Worldwide
Inc. having general voting rights; provided, however, that a director who
otherwise meets the description of Independent Director as set forth herein
shall not be disqualified from serving as an Independent Director of the Seller
if he or she is also a director of another corporation that is an Affiliate of
YRC Worldwide Inc. with a certificate of incorporation substantially similar to
the certificate of incorporation of the Seller;

(vii) observe all corporate formalities as a distinct entity, and ensure that
all corporate actions relating to (A) the selection, maintenance or replacement
of the Independent Directors, (B) the dissolution or liquidation of the Seller
or (C) the initiation of participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving the
Seller, are duly authorized by unanimous vote of its Board of Directors
(including the Independent Directors);

(viii) maintain the Seller’s books and records separate from those of the
Originators and otherwise readily identifiable as its own assets rather than
assets of an Originator;

(ix) prepare its financial statements separately from those of the Originators
and insure that any consolidated financial statements of the Originators or any
Affiliate thereof that include the Seller and which are filed with the
Securities and Exchange Commission or any other governmental agency have notes
clearly stating that the Seller is a separate corporate entity and that its
assets will be available first and foremost to satisfy the claims of the
creditors of the Seller;

(x) except as herein specifically otherwise provided, not commingle funds or
other assets of the Seller with those of the Originators and not maintain bank
accounts or other depository accounts to which any Originator is an account
party, into which any Originator makes deposits or from which any Originator has
the power to make withdrawals;

 

27

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(xi) pay its own expenses and debts out of its own funds, to the extent
sufficient funds are lawfully available, and in any event, not permit any
Originator to pay any of the Seller’s operating expenses (except pursuant to
allocation arrangements that comply with the requirements of this Section 5.1(k)
or to pay any debt of Seller);

(xii) not permit the Seller to be named as an insured on the insurance policy
covering the property of any Originator or enter into an agreement with the
holder of such policy whereby in the event of a loss in connection with such
property, proceeds are paid to the Seller; and

(xiii) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Fulbright & Jaworski
L.L.P., as counsel for the Seller, in connection with the closing or initial
Credit Event under this Agreement and relating to substantive consolidation
issues, and in the certificates accompanying such opinion, remain true and
correct in all material respects at all times.

(l) Collections. The Seller shall instruct all Obligors, or cause the
Originators to instruct, all Obligors to pay all Collections directly to a
segregated lock-box or other Collection Account listed on Exhibit III, each of
which is subject to a Collection Account Agreement. In the case of payments
remitted to any such lock-box, the Seller shall cause all proceeds from such
lock-box to be deposited directly by a Collection Bank into a Collection Account
listed on Exhibit III, which is subject to a Collection Account Agreement. The
Seller shall maintain exclusive dominion and control (subject to the terms of
this Agreement) to each such Collection Account. In the case of any Collections
received by the Seller or any Originator, the Seller shall remit (or shall cause
such Originator to remit) such Collections to a Collection Account not later
than the Business Day immediately following the date of receipt of such
Collections, and, at all times prior to such remittance, the Seller shall itself
hold (or, if applicable, shall cause such Originator to hold) such Collections
in trust, for the exclusive benefit of the Purchasers and the Agents. In the
case of any remittances received by the Seller in any such Collection Account
that shall have been identified, to the satisfaction of the Servicer, to not
constitute Collections or other proceeds of the Receivables or the Related
Security, the Seller shall promptly remit such items to the Person identified to
it as being the owner of such remittances. From and after the date the
Administrative Agent (at the direction of any Co-Agent) delivers to any of the
Collection Banks a Collection Notice pursuant to Section 6.3, any Agent may
request that the Seller, and the Seller thereupon promptly shall and shall
direct the Originators to, direct all Obligors on Receivables to remit all
payments thereon to a new depositary account (the “New Concentration Account”)
specified by the Administrative Agent and, at all times thereafter the Seller
shall not deposit or otherwise credit, and shall not permit any Originator or
any other Person to deposit or otherwise credit to the New Concentration Account
any cash or payment item other than Collections. Alternatively, the
Administrative Agent may request that the Seller, and the Seller thereupon
promptly shall, direct all Persons then making remittances to any Collection
Account listed on Exhibit III which remittances are not payments on Receivables
to deliver such remittances to a location other than an account listed on
Exhibit III.

 

28

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(m) Minimum Net Worth. The Seller shall at all times maintain total assets which
exceed its total liabilities by not less than 3% of the Purchase Limit at such
time.

Section 5.2. Negative Covenants of Seller. Until the date on which the Aggregate
Unpaids have been indefeasibly paid in full, the Seller hereby covenants,
individually and in its capacity as Servicer, that:

(a) Name Change, Offices, Records and Books of Accounts. The Seller will not
change its name, identity or corporate structure (within the meaning of
Section 9-402(7) of any applicable enactment of the UCC) or relocate its chief
executive office or any office where Records are kept unless it shall have:
(i) given the Administrative Agent at least 45 days prior notice thereof and
(ii) delivered to the Administrative Agent all financing statements, instruments
and other documents requested by the Administrative Agent in connection with
such change or relocation.

(b) Change in Payment Instructions to Obligors. The Seller will not add or
terminate any bank as a Collection Bank from those listed in Exhibit III, or
make any change in its instructions to Obligors regarding payments to be made to
the Seller or payments to be made to any lock-box, Collection Account or
Collection Bank, unless the Administrative Agent shall have received, at least
fifteen (15) Business Days before the proposed effective date therefor:

(i) written notice of such addition, termination or change, and

(ii) with respect to the addition of a lock-box, Collection Account or
Collection Bank, an executed account agreement and an executed Collection
Account Agreement from such Collection Bank relating thereto;

provided, however, that the Seller may make changes in instructions to Obligors
regarding payments if such new instructions require such Obligor to make
payments to another existing lock-box or Collection Account that is subject to a
Collection Account Agreement then in effect.

(c) Modifications to Invoices and Credit and Collection Policy. The Seller will
not make any change to the Credit and Collection Policy which would be
reasonably likely to adversely affect the collectibility of any material portion
of the Receivables or decrease the credit quality of any newly created
Receivables. Except as provided in Section 6.2(c), the Seller, acting as
Servicer or otherwise, will not extend, amend or otherwise modify the terms of
any Receivable or any Invoice related thereto other than in accordance with the
Credit and Collection Policy.

(d) Sales, Liens, Etc. The Seller shall not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to any Receivable,
Related Security or Collections, or upon or with respect to any Invoice under
which any Receivable arises, or any lock-box or Collection Account or assign any
right to receive income in respect thereof (other than, in each case, the
creation of the interests therein in favor of the Administrative Agent and the
Purchasers provided for herein), and the Seller shall defend the right, title
and interest of the Agents and the Purchasers in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under the Seller or any Originator.

 

29

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(e) Nature of Business; Other Agreements; Other Indebtedness. The Seller shall
not engage in any business or activity of any kind or enter into any transaction
or indenture, mortgage, instrument, agreement, contract, lease or other
undertaking other than the transactions contemplated and authorized by this
Agreement and the Sale Agreement. Without limiting the generality of the
foregoing, the Seller shall not create, incur, guarantee, assume or suffer to
exist any indebtedness or other liabilities, whether direct or contingent, other
than:

(i) as a result of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business,

(ii) the incurrence of obligations under this Agreement,

(iii) the incurrence of obligations, as expressly contemplated in the Sale
Agreement, to make payment to the applicable Originator thereunder for the
purchase of Receivables from such Originator under the Sale Agreement, and

(iv) the incurrence of operating expenses in the ordinary course of business of
the type otherwise contemplated in Section 5.1(k) of this Agreement.

In the event the Seller shall at any time borrow a “Subordinated Loan” under the
Sale Agreement, the obligations of the Seller in connection therewith shall be
subordinated to the obligations of the Seller to the Purchasers and the Agents
under this Agreement, on such terms as shall be satisfactory to the
Administrative Agent. Seller shall not pay any debt or expense of any Originator
and shall not hold itself or its credit out as being available to pay, and shall
not guarantee or secure with Seller’s assets the payment of, any debt or expense
of any Originator.

(f) Amendments to Performance Undertaking and Sale Agreement. The Seller shall
not, without the prior written consent of the Agents:

(i) cancel or terminate the Performance Undertaking or the Sale Agreement,

(ii) give any consent to or waiver of (or take any action having the same effect
on) any provision of the Performance Undertaking or the Sale Agreement,

(iii) waive any default, action, omission or breach under the Performance
Undertaking or the Sale Agreement, or otherwise grant any indulgence thereunder,
or

(iv) amend, supplement or otherwise modify any of the terms of the Performance
Undertaking or the Sale Agreement.

(g) Amendments to Corporate Documents. The Seller shall not amend its
Certificate of Incorporation or By-Laws in any respect that would impair its
ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 5.1(k) of this Agreement.

 

30

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(h) Merger. The Seller shall not merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions, and except as otherwise contemplated herein) all or
substantially all of its assets (whether now owned or hereafter acquired) to, or
acquire all or substantially all of the assets of, any Person.

(i) Restricted Junior Payments. The Seller shall not make any Restricted Junior
Payment if a Servicer Default or Potential Servicer Default exists or would
result therefrom.

ARTICLE VI

ADMINISTRATION AND COLLECTION

Section 6.1. Designation of Servicer.

(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 6.1. The Seller is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. The Co-Agents may at any time designate as Servicer any
Person to succeed the Seller or any successor Servicer.

(b) The Seller is permitted to delegate, and the Seller hereby advises the
Purchasers and the Agents that it has delegated, to each of the Originators, as
subservicers of the Servicer, certain of its duties and responsibilities as
Servicer hereunder in respect of the Receivables transferred by such Originator
to the Seller. Notwithstanding the foregoing, (i) the Seller shall be and remain
primarily liable to the Agents and the Purchasers for the full and prompt
performance of all duties and responsibilities of the Servicer hereunder and
(ii) the Agents, the LC Issuer and the Purchasers shall be entitled to deal
exclusively with the Seller in matters relating to the discharge by the Servicer
of its duties and responsibilities hereunder, and the Agents, the LC Issuer and
the Purchasers shall not be required to give notice, demand or other
communication to any Person other than the Seller in order for communication to
the Servicer and its subservicer or other delegate in respect thereof to be
accomplished. The Seller, at all times that it is the Servicer, shall be
responsible for providing its subservicer or other delegate with any notice
given under this Agreement.

(c) Without the prior written consent of each of the Co-Agents of the Bank
Groups, (i) the Seller shall not be permitted to delegate any of its duties or
responsibilities as Servicer to any Person other than each Originator, and then
such delegation shall be limited to the activities of Servicer hereunder as the
same may relate to the Receivables originated by such Originator, and (ii) no
Originator shall be permitted to further delegate to any other Person any of the
duties or responsibilities of the Servicer delegated to it by the Seller. If at
any time the Co-Agents of the Bank Groups shall designate as Servicer any Person
other than the Seller, all duties and responsibilities theretofore delegated by
the Seller to the Originators may, at the discretion of the Co-Agents of the
Bank Groups, be terminated forthwith on notice given by such Co-Agents to the
Seller.

 

31

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Section 6.2. Duties of Servicer.

(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the applicable Invoices and the Credit and
Collection Policy.

(b) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article I. The Servicer shall set aside and
hold in trust for the account of the Seller and the Purchasers their respective
shares of the Collections of Receivables in accordance with Section 1.4. The
Servicer shall upon the request of the Administrative Agent after the occurrence
of the Amortization Date, segregate, in a manner acceptable to the
Administrative Agent, all cash, checks and other instruments received by it from
time to time constituting Collections from the general funds of the Servicer or
the Seller prior to the remittance thereof in accordance with Section 1.4. If
the Servicer shall be required to segregate Collections pursuant to the
preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Administrative Agent such allocable share of Collections of
Receivables set aside for the Purchasers on the first Business Day following
receipt by the Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.

(c) The Servicer, may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer may determine to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable or Defaulted
Receivable or limit the rights of the Agents or the Purchasers under this
Agreement. Notwithstanding anything to the contrary contained herein, from and
after the occurrence of a Servicer Default, the Co-Agents shall have the
absolute and unlimited right to direct the Servicer to commence or settle any
legal action with respect to any Receivable or to foreclose upon or repossess
any Related Security.

(d) The Servicer shall hold in trust for the Seller and the Purchasers, in
accordance with their respective interests in the Receivables, all Records that
evidence or relate to the Receivables, the related Invoices and Related Security
or that are otherwise necessary or desirable to collect the Receivables and
shall, as soon as practicable upon demand of the Administrative Agent, deliver
or make available to the Administrative Agent all such Records, (x) if such
demand is made at any time prior to the replacement of the Seller as Servicer
hereunder, at the chief executive office of each Originator and (y) if such
demand is made at any time after the replacement of the Seller as Servicer
hereunder, to such location as the Administrative Agent may designate in
writing. The Servicer shall, as soon as practicable following receipt thereof,
turn over to the Seller (i) that portion of Collections of Receivables
representing the Seller’s undivided fractional ownership interest therein, less,
in the event the Seller is not the Servicer, all reasonable out-of-pocket costs
and expenses of the Servicer of servicing, administering and collecting the
Receivables, and (ii) any cash collections or other cash proceeds received with
respect to indebtedness not constituting Receivables. The Servicer shall, from
time to time at the request of any Purchaser, furnish to the Purchasers
(promptly after any such request) a calculation of the amounts set aside for the
Purchasers pursuant to Section 1.4.

 

32

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(e) Any payment by an Obligor in respect of any indebtedness owed by it to the
Seller shall, except as otherwise specified by such Obligor or otherwise
required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.

Section 6.3. Collection Notices. The Administrative Agent is authorized at any
time to date and to deliver to the Collection Banks a Collection Notice under
any Collection Account Agreement. The Seller hereby transfers to the
Administrative Agent for the benefit of the Groups, effective when the
Administrative Agent (at the direction of any Co-Agent) delivers such notice,
the exclusive ownership and control of the Collection Accounts. In case any
authorized signatory of the Seller whose signature appears on a Collection
Account Agreement shall cease to have such authority before the delivery of such
notice, such Collection Notice shall nevertheless be valid as if such authority
had remained in force. The Seller hereby authorizes the Administrative Agent,
and agrees that the Administrative Agent shall be entitled to (i) endorse the
Seller’s name on checks and other instruments representing Collections,
(ii) enforce the Receivables, the related Invoices and the Related Security and
(iii) take such action as shall be necessary or desirable to cause all cash,
checks and other instruments constituting Collections of Receivables to come
into the possession of the Administrative Agent rather than the Seller.

Section 6.4. Responsibilities of the Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agents and the Purchasers of their rights
hereunder shall not release the Servicer or the Seller from any of their duties
or obligations with respect to any Receivables or under the related Invoices.
The Purchasers shall have no obligation or liability with respect to any
Receivables or related Invoices, nor shall any of them be obligated to perform
the obligations of the Seller.

 

33

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Section 6.5. Reports.

(a) On the 15th day of each month (or, if such date is not a Business Day, the
next following Business Day), and at such other times as any Agent shall
reasonably request, the Servicer shall prepare and forward to the Agents a
Monthly Report.

(b) Not later than Wednesday of each week (or, if any Wednesday is not a
Business Day, the next following Business Day), the Servicer shall prepare and
forward to the Agents a Weekly Report as of the last Business Day of the week
then most recently ended.

(c) Promptly following any reasonable request therefor by any Agent, the Seller
shall prepare and provide to the Agents a listing by Obligor of all Receivables
together with an aging of such Receivables.

ARTICLE VII

SERVICER DEFAULTS

Section 7.1. Servicer Defaults. The occurrence of any one or more of the
following events shall constitute a Servicer Default:

(a) The Servicer or the Seller shall fail (i) to make when due any payment or
deposit required hereunder, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a)) and such failure shall remain unremedied for five (5) Business Days
following the earlier to occur of (A) written notice thereof by any Agent or the
LC Issuer to the Servicer or the Seller, as applicable, or (B) the Servicer’s or
the Seller’s actual knowledge of such failure.

(b) Any representation, warranty, certification or statement made by the Seller,
the Servicer, the Performance Guarantor or an Originator in this Agreement, any
other Transaction Document or in any other document delivered pursuant hereto
shall prove to have been incorrect in any material respect when made or deemed
made.

(c) (i) The Seller, the Servicer or the Performance Guarantor shall generally
not pay its debts as such debts become due or shall admit in writing its
inability to pay its debts generally or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Seller, the Servicer or the Performance Guarantor seeking to adjudicate it
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or any substantial part of
its property, or (ii) the Seller, the Servicer or the Performance Guarantor
shall take any corporate action to authorize any of the actions set forth in
clause (i) above in this subsection (c).

(d) As at the end of any Calculation Period:

(i) the average of the Delinquency Ratios for each of the three consecutive
Calculation Periods then most recently ended shall exceed 2.50%;

 

34

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(ii) the average of the Dilution Ratios for each of the three consecutive
Calculation Periods then most recently ended shall exceed 9.50%; or

(iii) the average of the Default Ratios for each of the three consecutive
Calculation Periods then most recently ended shall exceed 2.25%.

(e) (1) Any Originator or the Performance Guarantor shall fail to perform or
observe any term, covenant or agreement contained in any Transaction Document,
or (ii) any Originator shall for any reason cease to transfer, or cease to have
the legal capacity or otherwise be incapable of transferring, Receivables to the
Seller, as purchaser under the Sale Agreement, or any “Event of Default” or
“Potential Event of Default” shall occur under the Sale Agreement.

(f) The Effective Receivable Interest hereunder shall at any time exceed 100%.

(g) A Change of Control shall occur.

(h) A “Default” or an “Event of Default” under and as defined in the YRCW Credit
Agreement, shall occur and be continuing; provided, however, that any Servicer
Default arising under this Section 7.1(h) shall be deemed automatically waived
if and to the extent that any “Default” or “Event of Default” under the YRCW
Credit Agreement is waived in accordance with the terms thereof.

(i) Any Trigger Event shall occur.

(j) The Performance Undertaking shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Performance Guarantor, or
Performance Guarantor shall contest in any proceeding in any court or any
mediation or arbitral proceeding such effectiveness, validity, binding nature or
enforceability of its obligations thereunder.

(k) One or more final judgments shall be entered against Performance Guarantor
or any of its Subsidiaries for the payment of money in the aggregate amount of
$15,000,000 or more, or the equivalent thereof in another currency, on claims
not covered by insurance or as to which the insurance carrier has denied its
responsibility, and such judgment shall continue unsatisfied and in effect for
thirty (30) consecutive days without a stay of execution or bond to secure
appeal.

Section 7.2. Remedies.

(a) Optional Liquidation. Upon the occurrence of a Servicer Default (other than
a Servicer Default described in Section 7.1(c)), the Administrative Agent shall,
at the request, or may with the consent, of the Required Co-Agents, by notice to
the Seller declare the Amortization Date to have occurred, the Liquidation
Period to have commenced, the LC Issuer’s obligation to issue Letters of Credit
to have terminated, and/or the LC Obligations to be immediately due and payable.

(b) Automatic Liquidation. Upon the occurrence of a Servicer Default described
in Section 7.1(c), the Amortization Date shall occur, the Liquidation Period
shall commence automatically, the LC Issuer’s obligation to issue Letters of
Credit shall automatically be terminated, and the LC Obligations shall
automatically become immediately due and payable without any election or action
on the part of the Administrative Agent or the LC Issuer.

 

35

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(c) Cash-Collateralization of LC Obligations. Upon acceleration of the LC
Obligations pursuant to Section 7.2(a) or 7.2(b), Seller shall be and become
thereby unconditionally obligated, without any further notice, act or demand, to
pay to the LC Issuer, an amount equal to all Reimbursement Obligations then
outstanding, together with accrued and unpaid Interest and L/C Fees thereon, and
to deposit into the Letter of Credit Collateral Account an amount equal to the
Aggregate Face Amount Outstanding, together with an amount equal to the L/C Fees
that will accrue thereon through the expiry date of each Letter of Credit. The
LC Issuer may at any time or from time to time after funds are deposited in the
Letter of Credit Collateral Account, apply such funds to the payment of draws
under outstanding Letters of Credit and any other amounts as shall from time to
time have become due and payable by Seller to the LC Issuer under the
Transaction Documents. After all of the LC Obligations have been indefeasibly
paid in full and the obligation of the LC Issuer to issue Letters of Credit has
been terminated, any funds remaining in the Letter of Credit Collateral Account
shall be returned by the LC Issuer to Seller or paid to whomever may be legally
entitled thereto at such time.

(d) Additional Remedies. Upon the occurrence of the Amortization Date pursuant
to this Section 7.2, no Purchases or Reinvestments thereafter will be made, no
Letters of Credit will be issued, and the Administrative Agent, on behalf of the
Purchasers and the LC Issuer, shall have, in addition to all other rights and
remedies under this Agreement or otherwise, all other rights and remedies
provided under the UCC of each applicable jurisdiction and other applicable
laws, which rights shall be cumulative.

ARTICLE VIII

INDEMNIFICATION

Section 8.1. Indemnities by the Seller. Without limiting any other rights which
any Agent, the LC Issuer or any Purchaser may have hereunder or under applicable
law, the Seller hereby agrees to indemnify the LC Issuer, the Agents and the
Purchasers and their respective officers, directors, agents and employees (each,
an “Indemnified Party”) from and against any and all damages, losses, claims,
taxes, liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees (which attorneys may be employees of the LC Issuer,
an Agent or such Purchaser) and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by a Purchaser of an interest in the
Receivables, excluding, however:

(a) Indemnified Amounts to the extent final judgment of a court of competent
jurisdiction holds such Indemnified Amounts resulted from gross negligence or
willful misconduct on the part of the Indemnified Party seeking indemnification;

(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables which are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor;

 

36

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(c) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the Intended Characterization; or

(d) Indemnified Amounts arising from the LC Issuer’s failure to pay under any
Letter of Credit after the presentation to it of a request strictly complying
with the terms and conditions of such Letter of Credit;

provided, however, that nothing contained in this sentence shall limit the
liability of the Seller or the Servicer or limit the recourse of the Agents, the
LC Issuer or the Purchasers to the Seller or Servicer for amounts otherwise
specifically provided to be paid by the Seller or the Servicer under the terms
of this Agreement. Without limiting the generality of the foregoing
indemnification, the Seller shall indemnify the LC Issuer, the Agents and the
Purchasers for Indemnified Amounts (including, without limitation, losses in
respect of uncollectible receivables, regardless of whether reimbursement
therefor would constitute recourse to the Seller or the Servicer) relating to or
resulting from:

(i) any representation or warranty made by the Seller, an Originator or the
Servicer (or any officers of the Seller, an Originator or the Servicer) under or
in connection with this Agreement, any other Transaction Document, any Monthly
Report, Weekly Report or any other information or report delivered by the
Seller, an Originator or the Servicer pursuant hereto or thereto, which shall
have been false or incorrect when made or deemed made;

(ii) the failure by the Seller, an Originator or the Servicer to comply with any
applicable law, rule or regulation with respect to any Receivable or Invoice
related thereto, or the nonconformity of any Receivable or Invoice included
therein with any such applicable law, rule or regulation;

(iii) any failure of the Seller, an Originator or the Servicer to perform its
duties or obligations in accordance with the provisions of this Agreement or any
other Transaction Document;

(iv) any products liability or similar claim arising out of or in connection
with merchandise, insurance or services which are the subject of any Invoice;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of any Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Invoice not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

 

37

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby or thereby, the use of the proceeds of a purchase, the ownership of the
Receivable Interests or any other investigation, litigation or proceeding
relating to the Seller or an Originator in which any Indemnified Party becomes
involved as a result of any of the transactions contemplated hereby or thereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) a Servicer Default described in Section 7.1(c);

(x) the failure to vest and maintain vested in the Administrative Agent, for the
benefit of the Purchasers, or to transfer to the Administrative Agent for the
benefit of the Purchasers, legal and equitable title to, and ownership of, a
perfected undivided percentage ownership interest (to the extent of the
Purchaser Interests contemplated hereunder) in the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim, or the
failure to vest and maintain vested in the Administrative Agent, for the benefit
of the LC Issuer and the Purchasers, a first priority perfected security
interest in the Receivables, the Related Security and the Collections;

(xi) any failure of the Seller to give reasonably equivalent value to the
applicable Originator under the Sale Agreement in consideration of the transfer
by such Originator of any Receivable, or any attempt by any Person to void any
such transfer under statutory provisions or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code; or

(xii) the LC Issuer’s issuance of any Letter of Credit which specifies that the
term “Beneficiary” included therein includes any successor by operation of law
of the named Beneficiary, but which Letter of Credit does not require that any
drawing by any such successor Beneficiary be accompanied by a copy of a legal
document, satisfactory to the LC Issuer, evidencing the appointment of such
successor Beneficiary.

Section 8.2. Increased Cost and Reduced Return.

(a) If after the date hereof, any Funding Source shall be charged any fee,
expense or increased cost on account of the adoption of any applicable law, rule
or regulation (including any applicable law, rule or regulation regarding
capital adequacy), any accounting principles or any change therein in any of the
foregoing, or any change in the interpretation or administration thereof by the
Financial Accounting Standards Board (“FASB”), any governmental authority, any
central bank or any comparable agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority or agency (a “Regulatory
Change”): (i) which subjects any Funding Source to any charge or

 

38

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

withholding on or with respect to any Funding Agreement or a Funding Source’s
obligations under a Funding Agreement, or on or with respect to the Receivables,
or changes the basis of taxation of payments to any Funding Source of any
amounts payable under any Funding Agreement (except for changes in the rate of
tax on the overall net income of a Funding Source) or (ii) which imposes,
modifies or deems applicable any reserve, assessment, insurance charge, special
deposit or similar requirement against assets of, deposits with or for the
account of a Funding Source, or credit extended by a Funding Source pursuant to
a Funding Agreement or (iii) which imposes any other condition the result of
which is to increase the cost to a Funding Source of performing its obligations
under a Funding Agreement, or to reduce the rate of return on a Funding Source’s
capital as a consequence of its obligations under a Funding Agreement, or to
reduce the amount of any sum received or receivable by a Funding Source under a
Funding Agreement or to require any payment calculated by reference to the
amount of interests or loans held or interest received by it, then, upon demand
by the applicable Co-Agent, the Seller shall pay to such Co-Agent, for the
benefit of the relevant Funding Source, such amounts charged to such Funding
Source or compensate such Funding Source for such reduction. For the avoidance
of doubt, if FASB Interpretation No. 46, or any other change in accounting
standards or the issuance of any other pronouncement, release or interpretation,
causes or requires the consolidation of all or a portion of the assets and
liabilities of any Conduit or the Seller with the assets and liabilities of any
Agent, any Person or any other Funding Source, such event shall constitute a
circumstance on which such Funding Source may base a claim for reimbursement
under this Section.

(b) Payment of any sum pursuant to Section 8.2(a) shall be made by the Seller to
the applicable Co-Agent, for the benefit of the relevant Funding Source, not
later than ten (10) days after any such demand is made. A certificate of any
Funding Source, signed by an authorized officer claiming compensation under this
Section 8.2 and setting forth the additional amount to be paid for its benefit
and explaining the manner in which such amount was determined shall be
conclusive evidence of the amount to be paid, absent manifest error.

Section 8.3. Costs and Expenses Relating to this Agreement. The Seller shall pay
to the Agents and the LC Issuer, on demand, all reasonable costs and
out-of-pocket expenses in connection with the preparation, execution, delivery
and administration of this Agreement, the transactions contemplated hereby and
the other documents to be delivered hereunder, including without limitation, the
reasonable cost of the Agents’ auditor auditing the books, records and
procedures of the Seller, reasonable fees and out-of-pocket expenses of legal
counsel for the Agents, the LC Issuer and the Purchasers (which such counsel may
be employees of an Agent, the LC Issuer or a Purchaser) with respect thereto and
with respect to advising the Agents, the LC Issuer and the Purchasers as to
their respective rights and remedies under this Agreement. The Seller shall pay
to the Agents and the LC Issuer, on demand, any and all reasonable costs and
expenses of the Agents, the LC Issuer and the Purchasers, if any, including
reasonable counsel fees and expenses in connection with the enforcement of this
Agreement and the other documents delivered hereunder and in connection with any
restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following a Servicer Default.

 

39

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

ARTICLE IX

THE AGENTS

Section 9.1. Appointment.

(a) YRC Assurance hereby irrevocably designates and appoints itself as YRCA
Agent hereunder and under the other Transaction Documents to which the YRCA
Agent is a party, and authorizes the YRCA Agent to take such action on its
behalf under the provisions of the Transaction Documents and to exercise such
powers and perform such duties as are expressly delegated to the YRCA Agent by
the terms of the Transaction Documents, together with such other powers as are
reasonably incidental thereto. Each member of the Three Pillars Group hereby
irrevocably designates and appoints STRH as Three Pillars Agent hereunder and
under the other Transaction Documents to which the Three Pillars Agent is a
party, and authorizes the Three Pillars Agent to take such action on its behalf
under the provisions of the Transaction Documents and to exercise such powers
and perform such duties as are expressly delegated to the Three Pillars Agent by
the terms of the Transaction Documents, together with such other powers as are
reasonably incidental thereto. Each member of the Wachovia Group hereby
irrevocably designates and appoints Wachovia Bank, National Association as
Wachovia Agent hereunder and under the other Transaction Documents to which the
Wachovia Agent is a party, and authorizes the Wachovia Agent to take such action
on its behalf under the provisions of the Transaction Documents and to exercise
such powers and perform such duties as are expressly delegated to the Wachovia
Agent by the terms of the Transaction Documents, together with such other powers
as are reasonably incidental thereto. Each member of the Falcon Group hereby
irrevocably designates and appoints JPMorgan Chase as Falcon Agent hereunder and
under the other Transaction Documents to which the Falcon Agent is a party , and
authorizes the Falcon Agent to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to the Falcon Agent by the terms of the
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each member of the Amsterdam Group hereby irrevocably
designates and appoints ABN AMRO as Amsterdam Agent hereunder and under the
other Transaction Documents to which the Amsterdam Agent is a party , and
authorizes the Amsterdam Agent to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to the Amsterdam Agent by the terms of
the Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each of the Purchasers, the LC Issuer and the Co-Agents
hereby irrevocably designates and appoints JPMorgan Chase Bank, N.A. as
Administrative Agent hereunder and under the Transaction Documents to which the
Administrative Agent is a party, and authorizes the Administrative Agent to take
such action on its behalf under the provisions of the Transaction Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent by the terms of the Transaction Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Agent shall have any
duties or responsibilities, except those expressly set forth in the Transaction
Documents to which it is a party, or any fiduciary relationship with any
Purchaser or the LC Issuer, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of such Agent
shall be read into any Transaction Document or otherwise exist against such
Agent.

(b) The provisions of this Article IX are solely for the benefit of the Agents,
the LC Issuer and the Purchasers, and neither the Seller nor the Servicer shall
have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article IX, except that this Article IX shall not affect any
obligations which any of the Agents or Purchasers may have to either the Seller
or the Servicer under the other provisions of this Agreement.

 

40

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(c) In performing its functions and duties hereunder, (i) the Wachovia Agent
shall act solely as the agent of the members of the Wachovia Group and does not
assume and shall not be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or the Servicer or any of their
respective successors and assigns, (ii) the Three Pillars Agent shall act solely
as the agent of the members of the Three Pillars Group and does not assume and
shall not be deemed to have assumed any obligation or relationship of trust or
agency with or for the Seller or the Servicer or any of their respective
successors and assigns, (iii) the Falcon Agent shall act solely as the agent of
the members of the Falcon Group and does not assume and shall not be deemed to
have assumed any obligation or relationship of trust or agency with or for
either the Seller or the Servicer or any of their respective successors and
assigns, (iv) the Amsterdam Agent shall act solely as the agent of the members
of the Amsterdam Group and does not assume and shall not be deemed to have
assumed any obligation or relationship of trust or agency with or for either the
Seller or the Servicer or any of their respective successors and assigns, and
(v) the Administrative Agent shall act solely as the agent of the Co-Agents and
the Purchasers and does not assume and shall not be deemed to have assumed any
obligation or relationship of trust or agency with or for the Seller or the
Servicer or any of their respective successors and assigns.

Section 9.2. Delegation of Duties. Each Agent may execute any of its duties
under the applicable Transaction Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

Section 9.3. Exculpatory Provisions. None of the Agents nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them or any Person described in
Section 9.2 under or in connection with this Agreement (except for its, their or
such Person’s own bad faith, gross negligence or willful misconduct), or
(ii) responsible in any manner to the LC Issuer, any of the Purchasers or other
Agents for any recitals, statements, representations or warranties made by the
Seller contained in this Agreement or in any certificate, report, statement or
other document referred to or provided for in, or received under or in
connection with, this Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of either the
Seller or the Servicer to perform its respective obligations hereunder, or for
the satisfaction of any condition specified in Article IV, except receipt of
items required to be delivered to such Agent. None of the Agents shall be under
any obligation to the LC Issuer, any other Agent or any Purchaser to ascertain
or to inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Seller or the Servicer. This Section 9.3 is
intended solely to govern the relationship between the Agents, on the one hand,
and the LC Issuer and Purchasers, on the other.

 

41

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Section 9.4. Reliance by Agents.

(a) Each of the Agents shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telecopy or telex message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Seller or the Servicer), independent accountants and other experts
selected by such Agent. Each of the Agents shall in all cases be fully justified
in failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of such of the members of its Group, as it shall determine
to be appropriate under the relevant circumstances, or it shall first be
indemnified to its satisfaction by the Committed Purchasers in its Group against
any and all liability, cost and expense which may be incurred by it by reason of
taking or continuing to take any such action.

(b) Any action taken by any of the Agents in accordance with Section 9.4(a)
shall be binding upon all of the Agents, the LC Issuer and the Purchasers.

Section 9.5. Notice of Seller Defaults. None of the Agents shall be deemed to
have knowledge or notice of the occurrence of any Servicer Default or Potential
Servicer Default unless such Agent has received notice from another Agent, a
Purchaser, the LC Issuer, the Seller or the Servicer referring to this
Agreement, stating that a Servicer Default or Potential Servicer Default has
occurred hereunder and describing such Servicer Default or Potential Servicer
Default. In the event that any of the Agents receives such a notice, it shall
promptly give notice thereof to the Purchasers, the LC Issuer and the other
Agents. The Administrative Agent shall take such action with respect to such
Servicer Default or Potential Servicer Default as shall be directed by any of
the Co-Agents (other than the YRCA Agent), provided that the Administrative
Agent is indemnified to its satisfaction by such Co-Agent and, if applicable,
the Committed Purchasers in its Group against any and all liability, cost and
expense which may be incurred by it by reason of taking any such action and
provided, further, that in no event shall the YRCA Agent be entitled to instruct
the Administrative Agent pursuant to this sentence.

Section 9.6. Non-Reliance on Other Agents and Purchasers. Each of the LC Issuer
and the Purchasers expressly acknowledges that none of the Agents, nor any of
the Agents’ respective officers, directors, employees, agents, attorneys-in-fact
or affiliates has made any representations or warranties to it and that no act
by any of the Agents hereafter taken, including, without limitation, any review
of the affairs of the Seller, the Servicer or the Originators, shall be deemed
to constitute any representation or warranty by such Agent. Each of the LC
Issuer and the Purchasers also represents and warrants to the Agents and the
other Purchasers that it has, independently and without reliance upon any such
Person (or any of their Affiliates) and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, prospects, financial and other conditions
and creditworthiness of the Seller, the Servicer and the Originators and made
its own decision to enter into this Agreement. Each of the LC Issuer and the
Purchasers also represents that it will, independently and without reliance upon
the Agents or any other Purchaser, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, prospects, financial and

 

42

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

other condition and creditworthiness of the Seller, the Servicer and the
Originators. The Agents, the Purchasers, the LC Issuer and their respective
Affiliates, shall have no duty or responsibility to provide any party to this
Agreement with any credit or other information concerning the business,
operations, property, prospects, financial and other condition or
creditworthiness of the Seller, the Servicer and the Originators which may come
into the possession of such Person or any of its respective officers, directors,
employees, agents, attorneys-in-fact or affiliates, except that each of the
Agents shall promptly distribute to the LC Issuer, the other Agents and the
Purchasers, copies of financial and other information expressly provided to it
by either of the Seller or the Servicer pursuant to this Agreement.

Section 9.7. Indemnification of Agents. Each of the Committed Purchasers hereby
agrees to indemnify (a) its applicable Co-Agent, (b) the Administrative Agent,
(c) the LC Issuer, and (d) the officers, directors, employees, representatives
and agents of each of the foregoing (to the extent not reimbursed by the Seller
or the Servicer and without limiting the obligation of the Seller or the
Servicer to do so), ratably in accordance with their respective Commitments,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including, without limitation, the reasonable fees
and disbursements of counsel for such Co-Agent, the Administrative Agent, the LC
Issuer or such Person in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Co-Agent, the
Administrative Agent, the LC Issuer or such Person shall be designated a party
thereto) that may at any time be imposed on, incurred by or asserted against
such Co-Agent, the Administrative Agent, the LC Issuer or such Person as a
result of, or arising out of, or in any way related to or by reason of, any of
the transactions contemplated hereunder or the execution, delivery or
performance of this Agreement or any other document furnished in connection
herewith (but excluding any such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from the bad faith, gross negligence or willful misconduct of such
Co-Agent, the Administrative Agent, the LC Issuer or such Person as finally
determined by a court of competent jurisdiction).

Section 9.8. Agents in their Individual Capacities. Each of the Agents in its
individual capacity and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Seller, the Servicer, the
Originators and their Affiliates as though such Agent were not an Agent
hereunder. With respect to its Receivable Interests, if any, pursuant to this
Agreement, each of the Agents shall have the same rights and powers under this
Agreement as any Purchaser and may exercise the same as though it were not an
Agent, and the terms “Committed Purchaser,” “Committed Purchasers,” “Purchaser”
and “Purchasers” shall include each of the Agents in their individual
capacities.

Section 9.9. UCC Filings. Each of the Co-Agents and the Purchasers hereby
expressly recognizes and agrees that the Administrative Agent may be listed as
the assignee or secured party of record on the various UCC filings required to
be made under the Transaction Documents in order to perfect their respective
interests in the Receivables, the Collections, each Collection Account and all
Related Security, that such listing shall be for administrative convenience only
in creating a record or nominee holder to take certain actions hereunder on
behalf of the Purchasers and the LC Issuer and that such listing will not affect
in any way the status

 

43

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

of the Purchasers and the LC Issuers as the true parties in interest with
respect to the collateral covered thereby. In addition, such listing shall
impose no duties on the Administrative Agent other than those expressly and
specifically undertaken in accordance with this Article IX. The Administrative
Agent, on behalf of the Committed Purchasers, hereby appoints the LC Issuer as
its agent for purposes of perfecting any security interest in cash collateral
pledged to secure the LC Obligations or any Committed Purchaser’s obligation to
participate therein, and the LC Issuer hereby accepts such appointment.

Section 9.10. Successor Agents. If any Agent or its holding company is merged
with or into any other Person, such Agent may, upon five days’ notice to the
Seller and the other Agents, assign its rights and obligations hereunder to the
survivor of such merger or any of its bank Affiliates, in each case, provided
that both Standard & Poor’s and Moody’s Investors Service, Inc. have approved
the proposed assignee or one of its Affiliates as the successor administrator of
such Agent’s Conduit. After the effectiveness of any assigning Agent’s
assignment hereunder, the assigning Agent shall be discharged from its duties
and obligations hereunder and under the other Transaction Documents and the
provisions of this Article IX and Article VIII shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was an Agent under this Agreement and under the other Transaction Documents.

ARTICLE X

ASSIGNMENTS; PARTICIPATIONS

Section 10.1. Assignments. Subject, in each of the following cases, to
Section 10.3:

(a) Each of the parties hereby agrees and consents to the complete or partial
assignment by each Conduit of all or any portion of its rights under, interest
in, title to and obligations under this Agreement to (i) its Committed
Purchasers pursuant to its Liquidity Agreement, and (ii) another special purpose
asset-backed commercial paper issuer administered by a Co-Agent or one of its
Affiliates. Upon each such assignment pursuant to this Section 10.1(a), such
Conduit shall be released from its obligations so assigned. Further, each of the
other parties hereby agrees that any assignee of a Conduit of this Agreement or
all or any of its Receivable Interests shall have all of the rights and benefits
under this Agreement as if references to such Conduit or to a “Purchaser”
explicitly referred to such assignee, and no such assignment shall in any way
impair the rights and benefits of such Conduit hereunder.

(b) Any Committed Purchaser may at any time and from time to time assign to one
or more Persons (“Purchasing Committed Purchasers”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
in a form and substance satisfactory to the applicable Co-Agent (the “Assignment
Agreement”), executed by such Purchasing Committed Purchaser and such selling
Committed Purchaser. The consent of (i) the applicable Conduit or, in the case
of an assignment by a Wachovia Committed Purchaser, the Wachovia Agent, and
(ii) provided no Servicer Default or Potential Servicer Default exists and is
continuing, the Seller (which consent of the Seller shall not be unreasonably
withheld or delayed), shall be required prior to the effectiveness of any such
assignment. Each assignee of a Committed Purchaser must have a short-term debt
rating of A-1 or better by Standard & Poor’s and P-1 by Moody’s Investors
Service, Inc. and must agree to deliver to the applicable Co-Agent, promptly

 

44

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

following any request therefor by such Co-Agent or, if applicable, its Conduit,
an enforceability opinion in form and substance satisfactory to such Co-Agent
and, if applicable, such Conduit. Upon delivery of the executed Assignment
Agreement to the applicable Co-Agent, such selling Committed Purchaser shall be
released from its obligations hereunder to the extent of such assignment.
Thereafter the Purchasing Committed Purchaser shall for all purposes be a
Committed Purchaser party to this Agreement and shall have all the rights and
obligations of a Committed Purchaser under this Agreement to the same extent as
if it were an original party hereto and no further consent or action by the
Seller, the Purchasers or the Agents shall be required.

(c) Each of the parties hereby agrees and consents to the complete or partial
assignment by YRC Assurance of all or any portion of its rights under, interest
in, title to and obligations under this Agreement to any Person to whom the
Administrative Agent gives its prior written consent (which consent shall not be
unreasonably withheld or delayed). Upon each such assignment pursuant to this
Section 10.1(c), YRC Assurance shall be released from its obligations so
assigned. Further, each of the other parties hereby agrees that any assignee of
YRC Assurance of this Agreement or all or any of its Receivable Interests shall
have all of the rights and benefits under this Agreement as if references to YRC
Assurance or to a “Purchaser” explicitly referred to such assignee.

(d) The Seller shall not have the right to assign its rights or obligations
under this Agreement.

(e) Each of the parties hereby agrees and consents to the complete or partial
assignment by the LC Issuer of all or any of its rights under, interest, in,
title to and obligations under this Agreement to any other Agent. Upon each such
assignment pursuant to this Section 10.1(e), the LC Issuer shall be released
from its obligations so assigned. Further, each of the other parties hereby
agrees that any assignee of the LC Issuer shall have all of the rights,
obligations and benefits under this Agreement as if references to the assigning
LC Issuer explicitly referred to such assignee.

Section 10.2. Participations. Subject to Section 10.3, any Committed Purchaser
may, in the ordinary course of its business at any time sell to one or more
Persons (each, a “Participant”) participating interests in its Pro Rata Share of
the Receivable Interests of the Committed Purchasers or any other interest of
such Committed Purchaser hereunder. Notwithstanding any such sale by a Committed
Purchaser of a participating interest to a Participant, such Committed
Purchaser’s rights and obligations under this Agreement shall remain unchanged,
such Committed Purchaser shall remain solely responsible for the performance of
its obligations hereunder, and the Seller, the Conduits and the Agents shall
continue to deal solely and directly with such Committed Purchaser in connection
with such Committed Purchaser’s rights and obligations under this Agreement.
Each Committed Purchaser agrees that any agreement between such Committed
Purchaser and any such Participant in respect of such participating interest
shall not restrict such Committed Purchaser’s right to agree to any amendment,
supplement, waiver or modification to this Agreement, except for any amendment,
supplement, waiver or modification described in clause (i) of Section 11.1(b).

 

45

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Section 10.3. Limitation on YRC Assurance Investment. Notwithstanding the
foregoing, no Purchaser may assign or sell or transfer any participation in any
of its interests hereunder to YRC Assurance, and YRC Assurance may not assign or
sell or transfer any participation in any of its interests hereunder to any
other Purchaser, unless after giving effect to such assignment, sale or
transfer, if any Purchaser other than YRC Assurance holds a Receivable Interest
at such time or will hold a Receivable Interest after giving effect to such
assignment, sale or transfer, the aggregate Capital of the Purchasers other than
YRC Assurance (which have not been participated to YRC Assurance) exceeds 50% of
the aggregate Capital of all Purchasers.

ARTICLE XI

MISCELLANEOUS

Section 11.1. Waivers and Amendments.

(a) No failure or delay on the part of any party hereto in exercising any power,
right or remedy under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or remedy preclude
any other further exercise thereof or the exercise of any other power, right or
remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.

(b) Except as set forth in Section 7.1(h), no provision of this Agreement may be
amended, supplemented, modified or waived except in writing in accordance with
the provisions of this Section 11.1(b). Each of the Co-Agents shall be
responsible for determining what consents, if any, it must obtain from the
members of its Group before entering into any amendment, supplement,
modification or waiver of the Transaction Documents except that the YRCA Group
shall not be entitled to vote on any amendment, supplement, modification or
waiver at any time. Neither this Agreement nor any other Transaction Document
nor any provision hereof or thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Seller and
the Required Co-Agents or by the Seller and the Administrative Agent with the
consent of the Required Co-Agents; provided that no such agreement shall,
provided, however, that no such modification or waiver shall:

(i) without the consent of each affected Purchaser, (A) extend the Stated
Liquidity Termination Date or the date of any payment or deposit of Collections
by the Seller or the Servicer, (B) reduce the rate or extend the time of payment
of Discount (or any component thereof), (C) reduce any fee payable to any Agent
for the benefit of such Purchaser, (D) except pursuant to Article X hereof,
change the amount of the Capital of any Purchaser, a Committed Purchaser’s Pro
Rata Share or a Committed Purchaser’s Commitment, (E) amend, modify or waive any
provision of the definition of Required Co-Agents or this Section 11.1(b),
(F) consent to or permit the assignment or transfer by the Seller of any of its
rights and obligations under this Agreement, (G) change the definition of
“Eligible Receivable,” “Discount Reserve,” “Loss Reserve Percentage,” “Aggregate

 

46

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Reserve Percentage” or “Default Ratio,” or (H) amend or modify any defined term
(or any defined term used directly or indirectly in such defined term) used in
clauses (A) through (G) above in a manner which would circumvent the intention
of the restrictions set forth in such clauses; or

(ii) without the written consent of the applicable Agent, amend, modify or waive
any provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent; or

(iii) without the written consent of the LC Issuer, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of the LC Issuer.

Notwithstanding the foregoing, without the consent of the Seller, the Agents may
enter into amendments to modify any of the terms or provisions of Article IX,
Article X (other than provisions requiring the consent of Seller to any
assignment) or Section 11.13 provided that such amendment has no negative impact
upon the Seller. Any modification or waiver made in accordance with this
Section 11.1 shall apply to each of the Purchasers equally and shall be binding
upon the Seller, the LC Issuer, the Servicer, the Purchasers and the Agents.

Section 11.2. Notices.

(a) Except as provided in subsection (b) below, all communications and notices
provided for hereunder shall be in writing (including bank wire, telecopy or
electronic facsimile transmission or similar writing) and shall be given to the
other parties hereto at their respective addresses or telecopy numbers set forth
on the signature pages hereof. All such communications and notices shall, when
mailed, telecopied, telegraphed, telexed or cabled, be effective when received
through the mails, transmitted by telecopy, delivered to the telegraph company,
confirmed by telex answerback or delivered to the cable company, respectively,
except that communications and notices to any of the Agents, the LC Issuer or
Purchasers pursuant to Article I shall not be effective until received by the
intended recipient.

(b) The Seller hereby authorizes each of the Agents to effect Purchases and
Tranche Period and Discount Rate selections based on telephonic notices made by
any Person whom such Agent in good faith believes to be acting on behalf of the
Seller. The Seller agrees to deliver promptly to each applicable Agent a written
confirmation of each telephonic notice signed by an authorized officer of the
Seller. However, the absence of such confirmation shall not affect the validity
of such notice. If the written confirmation differs from the action taken by any
Agent, the records of such Agent shall govern absent manifest error.

Section 11.3. Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 8.2 or 8.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of the Aggregate Unpaids held by the other Purchasers so that
after such purchase each Purchaser will hold its ratable proportion of the
Aggregate Unpaids;

 

47

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

Section 11.4. Protection of Ownership Interests of the Purchasers.

(a) The Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that any Agent may reasonably request, to
perfect, protect or more fully evidence the Receivable Interests, or to enable
the Administrative Agent, on behalf of the Purchasers and the LC Issuer, to
exercise and enforce its rights and remedies hereunder. The Administrative Agent
may, or the Administrative Agent may direct the Seller to, notify the Obligors
of Receivables, at any time following the replacement of the Seller as Servicer
and at the Seller’s expense, of the ownership and security interests of the
Administrative Agent, on behalf of the Purchasers and the LC Issuer, under this
Agreement and may also direct that payments of all amounts due or that become
due under any or all Receivables be made directly to the Administrative Agent or
its designee. The Seller shall, at any Purchaser’s or the LC Issuer’s written
request, withhold the identity of such Purchaser or the LC Issuer in any such
notification.

(b) If the Seller or the Servicer fails to perform any of its obligations
hereunder, any of the Agents may (but shall not be required to) perform, or
cause performance of, such obligation; and such Agent’s costs and expenses
incurred in connection therewith shall be payable by the Seller (if the Servicer
that fails to so perform is the Seller or an Affiliate thereof) as provided in
Section 8.3, as applicable. The Seller and the Servicer each irrevocably
authorizes the Administrative Agent at any time and from time to time in the
sole discretion of the Administrative Agent, and appoints the Administrative
Agent as its attorney-in-fact, to act on behalf of the Seller and the Servicer
(i) to execute on behalf of the Seller as debtor (if required) and to file
financing statements necessary or desirable in the Administrative Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Administrative Agent, on behalf of the Purchasers and the LC
Issuer, in the Receivables and Related Security and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the interests of the
Purchasers in the Receivables. This appointment is coupled with an interest and
is irrevocable.

Section 11.5. Confidentiality.

(a) The Seller shall maintain and shall cause each of its employees and officers
to maintain the confidentiality of this Agreement and the other confidential
proprietary information with respect to the Agents and the Conduits and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
the Seller and its officers and employees may disclose such information to the
Seller’s external accountants and attorneys and as required by any applicable
law or order of any judicial or administrative proceeding. In addition, the
Seller may disclose any such nonpublic information pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).

 

48

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(b) Anything herein to the contrary notwithstanding, the Seller hereby consents
to the disclosure of any nonpublic information with respect to it (i) to the
Agents, the LC Issuer or the Purchasers by each other, (ii) by the Agents, the
LC Issuer or the Purchasers to any prospective or actual assignee or participant
of any of them or (iii) by the Co-Agents to any rating agency, Commercial Paper
dealer or provider of a surety, guaranty or credit or liquidity enhancement to
any of the Conduits or any entity organized for the purpose of purchasing, or
making loans secured by, financial assets for which any of the Co-Agents acts as
the administrator and to any officers, directors, employees, outside accountants
and attorneys of any of the foregoing, provided each such Person is informed of
the confidential nature of such information in a manner consistent with the
practice of the applicable Agent for the making of such disclosures generally to
Persons of such type. In addition, the Purchasers, the LC Issuer and the Agents
may disclose any such nonpublic information pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).

Section 11.6. Bankruptcy Petition. Each of the Seller, the Agents, the LC Issuer
and the Committed Purchasers hereby covenants and agrees that, prior to the date
which is one year and one day after the payment in full of all outstanding
senior indebtedness of each of the Conduits, it will not institute against, or
join any other Person in instituting against, such Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

Section 11.7. Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any of the Agents, the LC
Issuer or the Purchasers, no claim may be made by the Seller, the Servicer or
any other Person against any of the Agents, the LC Issuer or Purchasers or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and the Seller hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
Notwithstanding anything in this Agreement to the contrary, no Conduit shall
have any obligation to pay any amount required to be paid by it hereunder in
excess of any amount available to it after paying or making provision for the
payment in full of its Commercial Paper. All payment obligations of each Conduit
hereunder are contingent on the availability to such Conduit of funds in excess
of the amounts necessary to pay in full when due its Commercial Paper; and each
of the other parties hereto agrees that it will not have a claim, as defined
under Section 101(5) of the Bankruptcy Code, if and to the extent that any such
payment obligation owed to it by such Conduit exceeds the amount available to
such Conduit to pay such amount after paying or making provision for the payment
in full of its Commercial Paper; provided however, that if any Conduit is unable
to pay its full portion of the Purchase Price for any Purchaser Interest, such
Conduit’s Committed Purchasers shall make that portion of the applicable
Purchase. The provisions of this Section 11.7 will survive termination of this
Agreement and payment in full of each Conduit’s Commercial Paper.

 

49

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Section 11.8. CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW)
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

Section 11.9. CONSENT TO JURISDICTION. EACH OF YRC ASSURANCE AND THE SELLER
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY YRC ASSURANCE OR THE SELLER PURSUANT TO THIS AGREEMENT, AND
EACH OF YRC ASSURANCE AND THE SELLER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY
AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST THE SELLER OR YRC ASSURANCE
IN THE COURTS OF ANY OTHER JURISDICTION WHEREIN ANY ASSETS OF THE SELLER, YRC
ASSURANCE OR ANY ORIGINATOR MAY BE LOCATED. ANY JUDICIAL PROCEEDING BY THE
SELLER OR YRC ASSURANCE AGAINST ANY AGENT, THE LC ISSUER OR PURCHASER OR ANY
AFFILIATE OF ANY AGENT OR PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT
OR ANY DOCUMENT EXECUTED BY THE SELLER PURSUANT TO THIS AGREEMENT SHALL BE
BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, STATE OF NEW YORK.

Section 11.10. WAIVER OF JURY TRIAL. EACH OF THE SELLER, THE AGENTS, THE LC
ISSUER AND THE PURCHASERS HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY DOCUMENT EXECUTED BY THE SELLER PURSUANT TO THIS AGREEMENT
OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

Section 11.11. Integration; Survival of Terms. This Agreement, the Sale
Agreement, the Collection Account Agreements, the Liquidity Agreements and the
Fee Letters contain the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof superseding all prior oral or written understandings. The
provisions of Article VIII and Section 11.6 shall survive any termination of
this Agreement.

Section 11.12. Counterparts; Severability. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when

 

50

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

taken together shall constitute one and the same Agreement. Any provisions of
this Agreement which are prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Delivery of an
executed counterpart via facsimile or electronic mail with a .pdf attachment
shall, to the fullest extent permitted by applicable law, have the same force
and effect as delivery of an executed original counterpart.

Section 11.13. Co-Agent Roles.

(a) Each of the Falcon Committed Purchasers acknowledges that JPMorgan Chase and
certain of its Affiliates including Banc One Capital Markets, Inc. act, or may
in the future act, (i) as administrative agent for Falcon, (ii) as issuing and
paying agent for the Commercial Paper of Falcon , (iii) to provide credit or
liquidity enhancement for the timely payment for the Commercial Paper of Falcon,
and (iv) to provide other services from time to time for Falcon (collectively,
the “JPMorgan Chase Roles”). Without limiting the generality of this
Section 11.13(a), each JPMorgan Chase Committed Purchaser hereby acknowledges
and consents to any and all JPMorgan Chase Roles and agrees that in connection
with any JPMorgan Chase Role, JPMorgan Chase may take, or refrain from taking,
any action which it, in its discretion, deems appropriate, including, without
limitation, in its role as administrative agent for Falcon, the giving of notice
of a purchase pursuant to the Falcon Liquidity Agreement.

(b) [intentionally deleted].

(c) Each of the Three Pillars Committed Purchasers acknowledges that STRH and
certain of its Affiliates including SunTrust act, or may in the future act,
(i) as administrator for Three Pillars, (ii) as issuing and paying agent for the
Commercial Paper of Three Pillars, (iii) to provide credit or liquidity
enhancement for the timely payment for the Commercial Paper of Three Pillars,
and (iv) to provide other services from time to time for Three Pillars
(collectively, the “SunTrust Roles”). Without limiting the generality of this
Section 11.13(c), each Three Pillars Committed Purchaser hereby acknowledges and
consents to any and all SunTrust Roles and agrees that in connection with any
SunTrust Role, STRH may take, or refrain from taking, any action which it, in
its discretion, deems appropriate, including, without limitation, in its role as
administrative agent for Three Pillars, the giving of notice of a purchase
pursuant to the Three Pillars Liquidity Agreement.

(d) Each of the Amsterdam Committed Purchasers acknowledges that ABN AMRO and
certain of its Affiliates act, or may in the future act, (i) as administrator
for Amsterdam, (ii) as issuing and paying agent for the Commercial Paper of
Amsterdam, (iii) to provide credit or liquidity enhancement for the timely
payment for the Commercial Paper of Amsterdam, and (iv) to provide other
services from time to time for Amsterdam (collectively, the “ABN AMRO Roles”).
Without limiting the generality of this Section 11.13(d), each Amsterdam
Committed Purchaser hereby acknowledges and consents to any and all ABN AMRO
Roles and agrees that in connection with any ABN AMRO Role, ABN AMRO may take,
or refrain from taking, any action which it, in its discretion, deems
appropriate, including, without limitation, in its role as administrative agent
for Amsterdam, the giving of notice of a purchase pursuant to the Amsterdam
Transfer Agreement.

 

51

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Section 11.14. Characterization. It is the intention of the parties hereto that
each purchase of a Purchaser Interest hereunder shall constitute an absolute and
irrevocable sale for all purposes other than financial accounting purposes,
which purchase shall provide the applicable Purchaser with the full benefits of
ownership of the applicable Receivable Interest. Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to the Seller; provided, however, that (i) the Seller shall be liable
to each of the Purchasers and the Agents for all representations, warranties and
covenants made by the Seller pursuant to the terms of this Agreement, and
(ii) such sale does not constitute and is not intended to result in an
assumption by any Purchaser or Agent or any assignee thereof of any obligation
of the Seller or any Originator or any other person arising in connection with
the Receivables, the Related Security, or the related Invoices, or any other
obligations of the Seller or any Originator.

[signature pages follow]

 

52

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION By:  

/s/ Christina E. Wise

Name:   Christina E. Wise Title:   President and Chief Executive Officer Address
for Notices: Yellow Roadway Receivables Funding Corporation 10990 Roe Avenue
P.O. Box 7489 Overland Park, KS 66211 Attention: President Phone: (913) 696-6125
Fax: (913) 323-9824

 

53

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

YRC ASSURANCE CO. LTD., AS AN UNCOMMITTED PURCHASER AND AS YRCA AGENT By:  

/s/ Brenda Stasiulis

Name:   Brenda Stasiulis Title:   Financial Officer Address for Notices: YRC
Assurance Co. Ltd. P.O. Box HM 1179 Hamilton HM EX Bermuda Attention: Corporate
Secretary With a copy to: YRC Assurance Co. Ltd. c/o YRC Worldwide Inc. 10990
Roe Avenue Overland Park, KS 66211 Attention: Vice President -Treasurer Phone:
(913) 696-6197 Fax: (913) 981-5159

 

54

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

FALCON ASSET SECURITIZATION COMPANY LLC BY:   JPMORGAN CHASE BANK, N.A., ITS
ATTORNEY-IN-FACT By:  

/s/ Cathleen Dettling

Title:   Vice President Address for Notices:

Falcon Asset Securitization Company LLC

c/o JPMorgan Chase Bank, N.A.

Asset-Backed Finance Chase Tower 10 S. Dearborn St., IL1-1729 Chicago, IL 60603

Attention:   Cathleen Dettling Fax:   (312) 732-3600

 

55

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY, INC., as Three Pillars Agent By:  

/s/ Kecia Howson

Title:   Director Address for notices: SunTrust Robinson Humphrey, Inc.

23rd Floor, MC3950

303 Peachtree Street

Atlanta, Georgia 30308

Attention:   ABS Surveillance Facsimile:   (404) 813-5000 Telephone:   (404)
588-7907

 

56

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

THREE PILLARS FUNDING LLC By:  

/s/ Doris J. Hearn

Title:   Vice President Address for notices:

Three Pillars Funding LLC

c/o SunTrust Robinson Humphrey, Inc.

23rd Floor, MC3950

303 Peachtree Street

Atlanta, Georgia 30308

Attention:   ABS Surveillance Facsimile:   (404) 813-5000 Telephone:   (404)
588-7907

 

57

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

AMSTERDAM FUNDING CORPORATION By:  

/s/ Jill A. Gordon

Title:   Vice President Address for notices:

Amsterdam Funding Corporation

c/o Global Securitization Services, LLC

445 Broad Hollow Road, Suite 239 Melville, NY 11747

Attention:   Andrew L. Stidd Facsimile:   (631) 587-4700 Telephone:   (212)
302-8767

 

58

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

COMMITTED PURCHASERS:

 

COMMITMENT

 

PRO RATA SHARE

FOR FALCON GROUP

        $209,500,000.00   100%   JPMORGAN CHASE BANK, N.A., SUCCESSOR BY MERGER
TO BANK ONE, NA, as a Committed Purchaser, as Falcon Agent and as Administrative
Agent     By:  

/s/ Cathleen Dettling

    Title:   Vice President     Address for notices:     JPMorgan Chase Bank,
N.A.     Asset-Backed Finance     Chase Tower     10 S. Dearborn St., IL1-1729  
  Chicago, IL 60603     Attention:        Cathleen Dettling    
Fax:                  (312) 732-3600

 

59

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

COMMITMENT

 

PRO RATA SHARE

FOR THREE PILLARS GROUP

        $130,500,000.00   100%   SUNTRUST BANK, as a Committed Purchaser     By:
 

/s/ William H. Crawford

    Title:   Director     Address for notices:    

SunTrust Bank

201 Fourth Avenue, North

    Nashville, TN 37219     Attention:        Bill Crawford    
Facsimile:        (615) 748-5269     Telephone:      (615) 748-4629

 

60

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

COMMITMENT

 

PRO RATA SHARE

FOR WACHOVIA GROUP

        $110,000,000   100%   WACHOVIA BANK, NATIONAL ASSOCIATION, as a
Committed Purchaser, as LC Issuer and as Wachovia Agent     By:  

/s/ William Rutkowski

    Title:   Vice President     Address for notices:     Wachovia Bank, National
Association     171 17th Street, N.W., 4th Floor     Mail-stop GA4524    
Atlanta, GA 30363     Attention: Bill Rutkowski     Fax: (404) 214-5481     With
a copy (in the case of any matter relating to a Letter of Credit) to:    
Wachovia Bank, National Association     201 South College Street     6th Floor,
Mail Code NC 0601     Charlotte, NC 28288    
Attention:    Sherry McInturf, Conduit Operations     Fax:             (704)
383-6036     Phone:         (704) 715-1125

 

61

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

COMMITMENT

 

PRO RATA SHARE

FOR AMSTERDAM GROUP

        $150,000,000   100%   ABN AMRO BANK N.V. as a Committed Purchaser and as
Amsterdam Agent     By:  

/s/ Christopher M. Burke

    Title:   Vice President     Address for notices:     ABN AMRO Bank N.V.    
Structured Finance, Asset Securitization     540 W. Madison St.     27th Floor  
  Mail code C540-2721     Chicago, IL 60661     Attention:    Amsterdam    
Facsimile:    (312) 904-1711     Telephone:   (312) 904-2119

 

62

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“ABN AMRO” has the meaning set forth in the preamble to this Agreement.

“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the other Person, whether through ownership of voting securities, by
contract or otherwise. In addition, for purposes of the definitions of
“Concentration Limit,” “Eligible Receivable” and “Net Receivables Balance,” a
Person shall be deemed to control another Person if such Person owns more than
50% of any class of voting securities (or corresponding interest in the case of
non-corporate entities) of the other Person.

“Agents” means the Co-Agents and the Administrative Agent, and “Agent” means any
one of the foregoing.

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital outstanding with respect to all Purchaser Interests.

“Aggregate Commitments” means, on any date of determination, the aggregate
amount of the Group Commitments then in effect.

“Aggregate Face Amount Outstanding” means, on any date of determination, the
aggregate undrawn amount of Letters of Credit then outstanding.

“Aggregate Reduction” has the meaning specified in Section 1.6.

“Aggregate Reserve Percentage” means, on any date of determination, the sum of
the Loss Reserve Percentage, the Discount Reserve Percentage, the Dilution
Reserve Percentage and the Servicer Fee Reserve Percentage.

 

63

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
Capital, LC Obligations, LC Fees and other fees under the Fee Letters, CP Costs,
Discount, Broken Funding Costs and Indemnified Amounts owing to any of the
Agents, the LC Issuer or the Purchasers at such time pursuant to any of the
Transaction Documents, whether due or accrued.

“Agreement” means this Third Amended and Restated Receivables Purchase
Agreement, as it may be amended or modified and in effect from time to time.

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 4.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of a Servicer Default set forth
in Section 7.1(c), (iii) the Business Day specified in a written notice from the
Administrative Agent following the occurrence of any other Servicer Default, and
(iv) the date which is 30 Business Days after the Co-Agents’ receipt of written
notice from Seller that it wishes to terminate the facility evidenced by this
Agreement.

“Amsterdam” has the meaning set forth in the preamble to this Agreement.

“Amsterdam Agent” has the meaning set forth in the preamble to this Agreement.

“Amsterdam Committed Purchaser” means ABN AMRO in its individual capacity and
its successors and assigns.

“Amsterdam Group” means, collectively, Amsterdam, the Amsterdam Agent and the
Amsterdam Committed Purchaser(s).

“Amsterdam Transfer Agreement” means the transfer agreement dated as of May 24,
2005 by and among Amsterdam, the Amsterdam Agent and the Amsterdam Committed
Purchaser(s), as the same may be amended, restated or otherwise modified from
time to time.

“Applicable Margin” means the sum of (a) 50 basis points, plus (b) the
applicable rate per annum set forth under the caption “Eurocurrency Spread for
Eurocurrency Revolving Loans” plus that set forth under the caption “ABR Spread
for Loans” in the definition of “Applicable Rate” (as defined in the YRCW Credit
Agreement).

“Asynchronous Accounting Period” means any period during which USF Reddaway Inc.
or USF Holland Inc. employs accounting periods established by a 4-4-5 accounting
calendar.

“Bank Group” means each of the Conduit Groups and the Wachovia Group.

“Base Rate” means, with respect to each Group, a rate per annum equal to the
higher of (i) the corporate base rate, prime rate or base rate of interest, as
applicable, announced by such Group’s Reference Bank from time to time, changing
when and as such rate changes, and (ii)  1/2 of 1% above the Federal Funds
Effective Rate, changing when and as such rate changes.

 

64

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

“Broken Funding Costs” means for any Receivable Interest which: (i) in the case
of any Pool-Funded Conduit or, when it is funding at LMIR, Wachovia, has its
Capital reduced without compliance by the Seller with the notice requirements
hereunder or, in the case of Three Pillars at any time while it is not a
Pool-Funded Conduit, has its Capital reduced on a date other than the last date
of the tranche period of the applicable Related Commercial Paper, or (ii) does
not become subject to an Aggregate Reduction following the delivery of any
Reduction Notice or (iii) is assigned under Article II or terminated prior to
the date on which it was originally scheduled to end; an amount equal to the
excess, if any, of (A) the CP Costs or Discount (as applicable) that would have
accrued during the remainder of the Tranche Periods, Accrual Period or the
tranche periods for Commercial Paper determined by the applicable Co-Agent to
relate to such Receivable Interest (as applicable) subsequent to the date of
such reduction, assignment or termination (or in respect of clause (ii) above,
the date such Aggregate Reduction was designated to occur pursuant to the
Reduction Notice) of the Capital of such Receivable Interest if such reduction,
assignment or termination had not occurred or such Reduction Notice had not been
delivered, over (B) the sum of (x) to the extent all or a portion of such
Capital is allocated to another Receivable Interest, the amount of CP Costs or
Discount actually accrued during the remainder of such period on such Capital
for the new Receivable Interest, and (y) to the extent such Capital is not
allocated to another Receivable Interest, the income, if any, actually received
during the remainder of such period by the holder of such Receivable Interest
from investing the portion of such Capital not so allocated. In the event that
the amount referred to in clause (B) exceeds the amount referred to in clause
(A), the relevant Purchaser or Purchasers agree to pay to the Seller the amount
of such excess. All Broken Funding Costs shall be due and payable hereunder upon
demand.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBOR Rate
or LMIR, any day on which dealings in dollar deposits are carried on in the
London interbank market.

“Calculation Period” means, for the purposes of any calculation defined herein
which references a “Calculation Period,” (i) during an Asynchronous Accounting
Period, (A) in the case of any amounts used in such calculation derived from or
associated with Receivables originated by Yellow Transportation, Inc. and
Roadway Express, Inc., the calendar month designated in the table below and
(B) in the case of any amounts used in such calculation derived from or
associated with Receivables originated by USF Reddaway Inc. and USF Holland
Inc., the accounting period designated in the table below, it being understood
that “Calculation Period” is a collective term referring to both component
periods as specified in (A) and (B) above and as indicated in the table below
and the phrases “Calculation Period most recently ended” and “as of the last day
of the Calculation Period most recently ended” refer collectively to both
respective component periods or the last day of both respective component
periods (as the case may be) as specified in (A) and (B) above and as indicated
in the table below, or (ii) at all other times, each calendar month:

 

65

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

CALCULATION PERIOD

  

CALENDAR MONTH

  

ACCOUNTING PERIOD

  

CORRESPONDING DATES

4

   April 2008    4 weeks    3/30/08 to 4/26/08

5

   May 2008    4 weeks    4/27/08-5/24/08

6

   June 2008    5 weeks    5/25/08-6/28/08

7

   July 2008    4 weeks    6/29/08-7/26/08

8

   August 2008    4 weeks    7/27/08-8/23/08

9

   September 2008    5 weeks    8/24/08-9/27/08

10

   October 2008    4 weeks    9/28/08-10/25/08

11

   November 2008    4 weeks    10/26/08-11/22/08

12

   December 2008    5 weeks    11/23/08-12/31/08

1

   January 2009    4 weeks    1/1/09-1/31/09

2

   February 2009    4 weeks    2/1/09-2/28/09

3

   March 2009    5 weeks    3/1/09-4/4/09

4

   April 2009    4 weeks    4/5/09-5/2/09

“Capital” of any Purchaser Interest means, at any time, the Purchase Price of
such Purchaser Interest (and after giving effect to any adjustments contemplated
in Section 1.5), minus the sum of the aggregate amount of Collections and other
payments received by the applicable Co-Agent which in each case are applied to
reduce such Capital in accordance with the terms of this Agreement; provided
that such Capital shall be restored in the amount of any Collections or other
payments so received and applied if at any time the distribution of such
Collections or payments are rescinded or must otherwise be returned or refunded
for any reason.

“Cash-Collateralize” means to pledge and deposit into the Letter of Credit
Collateral Account at Wachovia, for the benefit of the LC Issuer, as collateral
for the LC Obligations, immediately available funds pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the LC Issuer.

“Change of Control” means (i) any Person or Persons acting in concert shall
acquire beneficial ownership (within the meaning of Rule 13d-3 of the Securities
and Exchange Commission under the Securities Exchange Act of 1934) of 20% or
more of the outstanding shares of voting stock of YRC Worldwide Inc.; or
(ii) during any period of twelve (12) consecutive months, commencing before or
after the date hereof, individuals who at the beginning of such twelve-month
period were directors of an Originator shall cease for any reason to constitute
a majority of the board of directors of an Originator; or (iii) an Originator
shall cease to own all of the outstanding shares of voting stock of the Seller
on a fully diluted basis; or (iv) YRC Worldwide Inc. shall cease to own all of
the outstanding shares of voting stock of each Originator on a fully diluted
basis.

“Co-Agent” has the meaning set forth in the preamble to this Agreement.

“Co-Agents’ Fee Letter” means the second amended and restated Co-agents’ fee
letter dated as of April 18, 2008 by and among the Agents (other than the YRCA
Agent), the LC Issuer and the Seller, as the same may be further amended,
restated or otherwise modified from time to time.

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited.

 

66

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

“Collection Account Agreement” means, in the case of any actual or proposed
Collection Account, an agreement with a Collection Bank in a form reasonably
acceptable to the Administrative Agent.

“Collection Bank” means, at any time, any of the banks or other financial
institutions holding one or more Collection Accounts.

“Collection Notice” means a notice, in substantially the form attached to a
Collection Account Agreement, from the Administrative Agent to a Collection
Bank.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all cash proceeds of Related Security with respect to such
Receivable and all Deemed Collections (if any) with respect to such Receivable.

“Commercial Paper” means promissory notes of a Conduit issued by such Conduit in
the commercial paper market.

“Commitment” means, for each Committed Purchaser, the commitment of such
Committed Purchaser to purchase its Pro Rata Share of Purchaser Interests
offered to its Bank Group from the Seller and its Pro Rata Share of
participations pursuant to Section 1.3(e), such Pro Rata Share not to exceed, in
the aggregate, the amount set forth opposite such Committed Purchaser’s name on
the signature pages of this Agreement, as such amount may be modified in
accordance with the terms hereof.

“Committed Purchasers” means the Three Pillars Committed Purchaser(s), the
Wachovia Committed Purchaser(s), the Falcon Committed Purchaser(s) and the
Amsterdam Committed Purchaser(s).

“Concentration Limit” means:

(a) for any Obligor and its Affiliates considered as if they were one and the
same Obligor, an amount equal to (i) 3.00%, multiplied by (ii) the aggregate
Outstanding Balance of all Eligible Receivables at such time; and

(b) at any time, for all Government Receivables, 5% of the aggregate Outstanding
Balance of all Eligible Receivables at such time;

provided, however, that the Administrative Agent may from time to time designate
other amounts (each, a “Special Concentration Limit”) for any Obligor or class
of Receivables, it being understood and agreed that any of the Agents may, upon
not less than three Business Days’ notice to the Seller and the other Agents,
cancel any Special Concentration Limit.

“CP Costs” means, for each day:

(a) with respect to a Pool-Funded Conduit, the sum of (i) discount accrued on
such Pool-Funded Conduit’s Pooled Commercial Paper on such day, plus (ii) any
and all accrued commissions in respect of such Pool-Funded Conduit’s placement

 

67

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

agents and Commercial Paper dealers, and issuing and paying agent fees incurred,
in respect of such Pooled Commercial Paper for such day, plus (iii) other costs
associated with funding by such Pool-Funded Conduit of small or odd-lot amounts
with respect to all receivable purchase facilities which are funded by such
Pool-Funded Conduit’s Pooled Commercial Paper for such day, minus (iv) any
accrual of income net of expenses received on such day from investment of
collections received under all receivable purchase facilities funded
substantially with Pooled Commercial Paper of such Pool-Funded Conduit, minus
(v) any payment received on such day net of expenses in respect of Broken
Funding Costs related to the prepayment of any Receivable Interest of such
Pool-Funded Conduit pursuant to the terms of any receivable purchase facilities
funded substantially with Pooled Commercial Paper of such Pool-Funded Conduit.
In addition to the foregoing costs, if Seller shall request any Incremental
Purchase during any period of time determined by such Pool-Funded Conduit’s
Co-Agent in its sole discretion to result in incrementally higher CP Costs
applicable to such Incremental Purchase, such Pool-Funded Conduit’s Capital
associated with any such Incremental Purchase shall, during such period, be
deemed to be funded by such Pool-Funded Conduit in a special pool (which may
include capital associated with other receivable purchase facilities) for
purposes of determining such additional CP Costs applicable only to such special
pool and charged each day during such period against such Pool-Funded Conduit’s
Capital;

(b) with respect to Three Pillars at any time while it is not a Pool-Funded
Conduit, the sum of (i) discount accrued on its Related Commercial Paper on such
day at the rate or, if more than one rate, the weighted average of the rates,
determined by converting to an interest-bearing equivalent rate per annum the
discount rate (or rates) at which its Related Commercial Paper outstanding on
such day has been or may be sold by any placement agent or commercial paper
dealer selected by the Three Pillars Agent, plus (ii) any and all accrued
commissions and charges of placement agents and dealers, and issuing and paying
agent fees incurred, in respect of such Related Commercial Paper for such day;
and

(c) with respect to YRC Assurance, interest on its Capital outstanding for such
day at a rate per annum equal to the weighted average rate at which Falcon’s CP
Costs were computed during the month in which such day falls.

“Conduit Group” means each of the Falcon Group, the Three Pillars Group and the
Amsterdam Group.

“Credit and Collection Policy” means the Seller’s credit and collection policies
and practices relating to Invoices and Receivables existing on the date hereof
and summarized in Exhibit VI hereto, as modified from time to time in accordance
with this Agreement. It is understood that the Credit and Collection Policy of
the Seller in respect of any Receivable shall be the credit and collection
policies of the Originators thereof. To the extent any Originator shall not have
comprehensively reduced to writing its credit and collection policies, the
Credit and Collection Policy in respect of Receivables originated by such
Originator shall be those credit and collection policies of such Originator in
effect on the date hereof and disclosed to the Agents on or prior to the date
hereof.

 

68

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

“Credit Event” means the issuance of Letter of Credit or the making of a
Purchase under this Agreement.

“Credit Exposure” means, at any time as to any Purchaser or Group, the sum of
its outstanding Capital plus the principal amount of its interest in the LC
Obligations. In computing the Credit Exposure in connection with a Purchase, the
proceeds of which will be used to refinance a draw under a Letter of Credit,
Seller need not count both the Reimbursement Obligations and the amount that
Purchaser will pay to Seller on account of such Purchase or the amount of any LC
Obligations that are fully Cash-Collateralized.

“Cut-Off Date” means the last day of each Settlement Period.

“Days Outstanding” means, at any time: (a) one-half of the sum of the beginning
and ending Outstanding Balances of all Receivables during the Calculation Period
most recently ended, multiplied by (b) the number of days in the Calculation
Period most recently ended divided by the aggregate amount payable pursuant to
Invoices generated during the Calculation Period most recently ended.

“Deemed Collections” means the aggregate of all amounts the Seller shall have
been deemed to have received as a Collection of a Receivable. The Seller shall
be deemed to have received: (A) a Collection of a Receivable in the amount of
the reduction or cancellation if at any time the Outstanding Balance of any such
Receivable is reduced or canceled either as a result of (x) any defective or
rejected goods or services, any discount or any adjustment or otherwise by
Seller (other than cash Collections on account of the Receivables) or (y) any
setoff in respect of any claim by any Person (whether such claim arises out of
the same or a related transaction or an unrelated transaction), and (B) a
Collection in full of a Receivable if at any time any of the representations or
warranties in Section 3.1 prove to have been untrue when made or deemed made
with respect to such Receivable or such Receivable is repurchased by the
applicable Originator pursuant to the Sale Agreement upon expiration of a Letter
of Credit without any draw being honored thereunder. The Seller hereby agrees to
pay all Deemed Collections immediately to the Servicer for application in
accordance with the terms and conditions hereof.

“Default Rate” means the sum of (i) the Base Rate plus (ii) 2.0% per annum.

“Default Ratio” means, at any time, a fraction (expressed as a percentage)
having (a) a numerator equal to the sum of (i) the Outstanding Balance of all
Receivables that remained outstanding 151 to 180 days after their respective
initial invoice dates as of the last day of the Calculation Period most recently
ended, plus (ii) the aggregate Outstanding Balance of Receivables that were
written off as uncollectible during the Calculation Period most recently ended
that, if not so written off, would have been outstanding not more than 180 days
after their respective invoice dates, and (b) a denominator equal to the
aggregate amount payable pursuant to Invoices generated five (5) Calculation
Periods prior to the Calculation Period most recently ended.

“Defaulted Receivable” means a Receivable: (i) as to which any payment, or part
thereof, remains unpaid for 151 days or more from the original invoice date for
such payment; (ii) as to which the Obligor thereof has taken any action, or
suffered any

 

69

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

event to occur, of the type described in Section 7.1(c) (as if references to the
Seller therein refer to such Obligor); (iii) as to which the Obligor thereof, if
a natural person, is deceased; or (iv) which has been identified by the Seller
as uncollectible.

“Deferred Revenue” means any Receivable which has been booked as an asset on the
applicable Originator’s balance sheet (prior to giving effect to any sale or
contribution of such Receivable by such Originator to the Seller) but as to
which delivery of the underlying goods has not yet been completed in accordance
with the Invoice or underlying purchase order.

“Delinquency Ratio” means, as of the last day of any calendar month, a
percentage equal to (i) the aggregate Outstanding Balance of all Receivables
that are then Delinquent Receivables, divided by (ii) the aggregate Outstanding
Balance of all Receivables as of such date.

“Delinquent Receivable” means a Receivable (other than a Defaulted Receivable)
as to which any payment, or part thereof, remains unpaid for 121 days or more
but less than 151 days from the original invoice date for such payment.

“Dilution Horizon Ratio” means, on any date of determination: (i) the aggregate
amount of Receivables generated during the Calculation Period then most recently
ended, divided by (ii) the Net Receivables Balance on such date.

“Dilution Ratio” means, as of the last day of any calendar Calculation Period, a
percentage equal to (i) the aggregate amount of Dilutions which occurred during
such Calculation Period, divided by (ii) the aggregate amount of Receivables
generated by the Originators during the Calculation Period immediately prior to
such Calculation Period.

“Dilution Reserve” means, on any date, an amount equal to (i) the Dilution
Reserve Percentage, multiplied by (ii) the Net Receivables Balance as of the
opening of business of the Servicer on such date.

“Dilution Reserve Percentage” means, on any date of determination, the greater
of (i) the Dilution Reserve Percentage Floor and (ii) the percentage determined
pursuant to the following formula:

{(2.25 x ED) + [(DS - ED) x (DS/ED) ]} x DHR

where:

ED        = the Expected Dilution on such date;

DS        = the Dilution Spike as of such date; and

DHR     = the Dilution Horizon Ratio on such date.

 

70

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

“Dilution Reserve Percentage Floor” means 6%.

“Dilution Spike” means, on any date of determination, the highest Dilution Ratio
for any Calculation Period during the 12 Calculation Periods then most recently
ended.

“Dilutions” means, at any time, the aggregate amount of reductions in or
cancellations of the Outstanding Balances of the Receivables described in
clauses (A)(x) and (A)(y) of the definition of “Deemed Collections.”

“Discount” means for each respective Tranche Period or, as applicable, Accrual
Period, relating to Receivable Interests of the Committed Purchasers, an amount
equal to the product of the applicable Discount Rate for each Receivable
Interest multiplied by the Capital of such Receivable Interest for each day
elapsed during such Tranche Period or Accrual Period, as the case may be,
annualized on a 360 day basis.

“Discount Rate” means (a) in the case of all Committed Purchasers (including
Wachovia) the LIBOR Rate or the Base Rate, and (b) solely in the case of
Wachovia, LMIR; provided that from and after the occurrence of a Servicer
Default, the Discount Rate in respect of each Receivable Interest and each
Accrual Period or Tranche Period, as applicable, shall be the Default Rate.

“Discount Reserve” means, on any date of determination, the amount determined
pursuant to the following formula:

LOGO [g39279dsp-219.jpg]

where:

D        = the accrued and unpaid Discount for all Receivable Interests of the
Purchasers as of the date of determination;

F        = the aggregate amount of accrued and unpaid Servicer Fees and other
fees owing pursuant to the Fee Letters as of the date of determination;

C        = the aggregate Capital outstanding as of the date of determination;

DR     = the highest Discount Rate applicable on the date of determination; and

DSO  = the Days Outstanding.

“Discount Reserve Percentage” means, on any date of determination, a percentage
equal to (i) the Discount Reserve divided by (ii) the Net Receivables Balance.

 

71

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

“Effective Receivable Interest” means, on any date of determination, an
undivided percentage interest in all then outstanding Receivables and all
Related Security, Collections and Collection Accounts with respect thereto equal
to the percentage computed pursuant to the following formula:

 

        ACE         NRB - RR

where:

 

ACE=    the Credit Exposure as of the last day of the Calculation Period then
most recently ended, plus the amount of any Incremental Purchases since such
date, plus the amount of any Letter of Credit issuances or increases since such
date, and minus the excess, if any, of PURCHASER Collections received by the
Seller or Servicer since such date over the aggregate amount of Reinvestments
made since such date; RR=    the Required Reserve; and NRB=    the Net
Receivables Balance as of the most recent Weekly Report or date of recomputation
pursuant to Section 1.5.

“Eligible Receivable” means, at any time:

(i) a Receivable the Obligor of which (a) if a natural person, is a resident of
the United States or, if a corporation or other business organization, is
organized under the laws of the United States or any political subdivision
thereof and has its chief executive office in the United States, and (b) is not
an Affiliate of any of the parties hereto,

(ii) a Receivable (A) as to which no payment, or part thereof, remains unpaid
for 120 days or more from the original invoice date, (B) which does not
represent Deferred Revenue, and (C) is not a Defaulted Receivable,

(iii) a Receivable which arises under an Invoice that requires payment within 60
days after the original invoice date therefor and has not had its payment terms
extended,

(iv) a Receivable which is an “account” within the meaning of Section 9-106 of
the UCC of all applicable jurisdictions,

(v) a Receivable which is denominated and payable only in United States dollars
in the United States,

(vi) a Receivable which arises under an Invoice in substantially the form of one
of the form invoices set forth on Exhibit VII hereto or otherwise approved by
any Agent in writing, which, together with such Receivable, is in full force and
effect and constitutes the legal, valid and binding obligation of the related
Obligor enforceable by the Seller and its assignees against such Obligor in
accordance with its terms,

 

72

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(vii) a Receivable which arises under an Invoice which (a) does not require the
Obligor under such Invoice to consent to the transfer, sale or assignment of the
rights and duties of the applicable Originator or any of its assignees under
such Invoice and (b) is not subject to a confidentiality provision that would
have the effect of restricting the ability of any Agent or any Purchaser to
exercise its rights under this Agreement, including, without limitation, its
right to review the Invoice,

(viii) a Receivable which arises under an Invoice that contains an obligation to
pay a specified sum of money,

(ix) a Receivable which is not subject to any right of rescission, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor or Originator or any other Adverse Claim,

(x) a Receivable as to which (A) at any time while any Labor Action is pending
or threatened, the applicable Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor, and (B) at
any time while no such Labor Action is pending or threatened, a Receivable as to
which the applicable Originator has commenced shipment of the underlying goods
in accordance with the applicable Invoice or purchase order and no further
action is required to be performed by any Person with respect thereto other than
the completion of shipment by such Originator and payment thereon by the
applicable Obligor,

(xi) a Receivable all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to the Seller under and in
accordance with the Sale Agreement, and the Seller has good and marketable title
thereto free and clear of any Adverse Claim except the Adverse Claim in favor of
the Administrative Agent created by this Agreement,

(xii) a Receivable which, together with the Invoice related thereto, was created
in compliance with each, and does not breach any, law, rule or regulation
applicable thereto (including, without limitation, any law, rule and regulation
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which no part of the Invoice related thereto is in violation of any such law,
rule or regulation,

(xiii) a Receivable which satisfies all applicable requirements of the Credit
and Collection Policy,

 

73

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(xiv) a Receivable which was generated in the ordinary course of the applicable
Originator’s business in connection with the provision of shipping services for
the applicable Obligor by such Originator,

(xv) that portion of a Receivable which arises solely from the sale of freight
shipping and ancillary services to the related Obligor by the applicable
Originator (and not that portion which arises from the provision of services by
an interline carrier), and such Originator shall have transferred such
Receivable to the Seller,

(xvi) a Receivable as to which the Administrative Agent has not notified the
Seller that any Agent has determined that such Receivable or class of
Receivables is not acceptable as an Eligible Receivable, including, without
limitation, because such Receivable arises under an Invoice that is not
acceptable to such Agent, and

(xvii) a Receivable the Obligor of which is not the Obligor (or the Affiliate of
an Obligor) in respect of Receivables of which more than 50% of the aggregate
Outstanding Balance is more than 120 days past their respective invoice dates.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Expected Dilution” means, on any date of determination, the average of the
Dilution Ratios for the 12 Calculation Periods then most recently ended.

“Facility Account” means the Seller’s Account No. 55-66681 at JPMorgan Chase.

“Facility Fee” has the meaning set forth in the Co-Agents’ Fee Letter.

“Falcon” has the meaning set forth in the preamble to this Agreement.

“Falcon Agent” has the meaning set forth in the preamble to this Agreement.

“Falcon Committed Purchaser” means JPMorgan Chase in its individual capacity and
its successors and assigns.

“Falcon Group” means, collectively, Falcon, the Falcon Agent and the Falcon
Committed Purchasers.

“Falcon Liquidity Agreement” means the liquidity asset purchase agreement dated
as of May 21, 2004 by and among Falcon, the Falcon Agent and the Falcon
Committed Purchasers, as the same may be amended, restated or otherwise modified
from time to time.

“Fall-Away Event” means the receipt by the Performance Guarantor, on any day
following April 18, 2008, of a corporate credit rating of BBB- or better from
Standard & Poor’s and a Corporate Family Rating of Ba1 or better from Moody’s
(in each case, with a stable or better outlook).

 

74

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period equal to (i) the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the preceding Business Day) by
the Federal Reserve Bank of New York in the Composite Closing Quotations for
U.S. Governments Securities; or (ii) if such rate is not so published for any
day which is a Business Day, the average of the quotations at approximately
10:30 a.m. (Chicago time) for such day on such transactions received by the
Reference Bank from three federal funds brokers of recognized standing selected
by it.

“Fee Letter” means the JPMorgan Fee Letter, the Co-Agents’ Fee Letter and the LC
Issuer Fee Letter.

“Finance Charges” means, with respect to an Invoice, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such Invoice.

“Funding Agreement” means, as to any Conduit, its Liquidity Agreement and any
other agreement or instrument executed by any Funding Source with or for the
benefit of such Conduit.

“Funding Source” means (a) Wachovia, and (b) as to any Conduit, (i) any of its
Committed Purchasers or (ii) any insurance company, bank or other financial
institution providing liquidity, credit enhancement or back-up purchase support
or facilities to such Conduit.

“Government Receivable” means a Receivable as to which the Obligor is the United
States federal government, any political subdivision thereof, or any agency of
the foregoing.

“Group” means any of the Bank Groups or the YRCA Group.

“Group Commitment” and “Group Limit” means, for each Group, the amount set forth
next to its name in the table below under the applicable column heading:

 

GROUP NAME

   GROUP LIMIT    GROUP
COMMITMENT

Wachovia Group

   $ 110,000,000.00    $ 110,000,000.00

Falcon Group

   $ 209,500,000.00    $ 209,500,000.00

Three Pillars Group

   $ 130,500,000.00    $ 130,500,000.00

Amsterdam Group

   $ 150,000,000.00    $ 150,000,000.00

YRCA Group

   $ 300,000,000.00    -$ 0-

 

75

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

“Incremental Purchase” means a purchase of one or more Receivable Interests
which increases the total outstanding Capital hereunder.

“Indemnified Amount” has the meaning set forth in Section 8.1.

“Indemnified Party” has the meaning set forth in Section 8.1.

“Intended Characterization” means, for income tax purposes, the characterization
of the acquisition by the Purchasers of Purchaser Interests as a loan or loans
by the Purchasers to the Seller secured by the Receivables, the Related
Security, the Collection Accounts and the Collections.

“Interest” has the meaning set forth in Section 1.3(b).

“Invoice” means, collectively, with respect to any Receivable, any and all
instruments, bills of lading, invoices or other writings which evidence such
Receivable or the goods underlying such Receivable.

“JPMorgan Chase” has the meaning set forth in the preamble to this Agreement.

“JPMorgan Fee Letter” means the Administrative Agent’s fee letter dated as of
April 18, 2008 by and between JPMorgan Securities, Inc. and the Seller, as the
same may be further amended, restated or otherwise modified from time to time.

“Labor Actions” has the meaning set forth in Section 5.1(b)(vi).

“LC Application” has the meaning set forth in Section 1.3(a).

“LC Fee” has the meaning set forth in the Co-Agents’ Fee Letter.

“LC Issuer” has the meaning set forth in the preamble to this Agreement.

“LC Issuer’s Fee Letter” means that certain amended and restated fee letter
dated as of May 19, 2006 by and between the Seller and the LC Issuer, as the
same may be further amended, restated or otherwise modified from time to time.

“LC Obligations” means, at any time, the sum, without duplication, of (a) the
Aggregate Face Amount Outstanding at such time plus (b) the aggregate unpaid
amount at such time of all Reimbursement Obligations.

“LC Payment Date” is defined in Section 1.3(b).

“LC Percentage” means, on any date of determination, the ratio (expressed as a
percentage) of (a) the sum of (i) the Aggregate Face Amount Outstanding, plus
(ii) any outstanding Reimbursement Obligations, to (b) the Purchase Limit.

 

76

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

“LC Sublimit” means the lesser of (a) $125,000,000, and (b) the Aggregate
Commitments.

“Letter of Credit” means a stand-by letter of credit issued by Wachovia in
United States Dollars for the account of Seller at the request of an Originator
with an expiry date not to exceed one year from the date of issuance (or the
date of extension of the expiry date thereof).

“Letter of Credit Collateral Account” means a segregated cash collateral account
at Wachovia in the LC Issuer’s name established at any time after the date of
this Agreement at the LC Issuer’s request that is under the exclusive control of
the LC Issuer (for the benefit of the LC Issuer and the Purchasers).

“LIBOR Market Index Rate” means, for any day, the one-month Eurodollar Rate for
U.S. dollar deposits as reported on the Bloomberg Terminal page BBAM (successor
to Telerate page 3750) or any other page that may replace such page BBAM from
time to time for the purpose of displaying offered rates of leading banks for
London interbank deposits in United States dollars, as of 11:00 a.m. (London
time) on such date, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by the
Wachovia Agent from another recognized source for interbank quotation), in each
case, changing when and as such rate changes.

“LIBOR Rate” means the rate per annum equal to the sum of (i)(a) the rate at
which deposits in U.S. Dollars are offered by the Reference Bank to first-class
banks in the London interbank market at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of the relevant Tranche Period, such
deposits being in the approximate amount of the Capital of the Purchaser
Interest to be funded or maintained, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Tranche Period plus
(ii) the Applicable Margin. The LIBOR Rate shall be rounded, if necessary, to
the next higher 1/16 of 1%.

“Liquidation Period” means the period commencing on the date on which the
conditions precedent to Purchases and Reinvestment set forth in Section 4.2 are
not satisfied (or expressly waived by the applicable Agents) and the
Administrative Agent shall have notified Seller and Servicer in writing that the
Liquidation Period has commenced, and ending on the date on which all Aggregate
Unpaids are reduced to zero and the Commitments are terminated.

“Liquidity Agreement” means the Three Pillars Liquidity Agreement, the Falcon
Liquidity Agreement or the Amsterdam Transfer Agreement.

“LMIR” means, on any date of determination, a rate per annum equal to the sum of
(a) the LIBOR Market Index Rate, plus (b) 100 basis points.

“Loss Reserve Percentage” means, on any date of determination, the greater of
(i) 12.0%, and (ii) the percentage equal to (a) 2.25, multiplied by (b) the
highest of the past twelve rolling 3-Calculation Period average Default Ratios,
multiplied by (c) a fraction having a numerator equal to the aggregate amount of
Receivables generated during the preceding 4 Calculation Periods and denominator
equal to the Net Receivables Balance on the date of determination.

 

77

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition, business or operations of the Seller or of the Performance Guarantor
and the Originators as a whole, (ii) the ability of the Seller, the Performance
Guarantor or any Originator to perform its obligations under any Transaction
Document to which it is a party, (iii) the legality, validity or enforceability
of this Agreement, any Transaction Document or any Collection Account Agreement
or Collection Notice relating to a Collection Account into which a material
portion of Collections are deposited, (iv) the Seller’s interest or the interest
of the Administrative Agent, on behalf of the Purchasers and the LC Issuer, in
the Receivables generally or in any significant portion of the Receivables, the
Related Security or the Collections with respect thereto, or (v) the
collectibility of the Receivables generally or of any material portion of the
Receivables.

“Monthly Report” means a report, in substantially the form of Exhibit VIII-A
hereto (appropriately completed), furnished by the Servicer to the Agents
pursuant to Section 6.5.

“Monthly Settlement Date” means (A) the 2nd Business Day following the date each
Monthly Report is due pursuant to Section 6.5(a), and (B) the last day of the
relevant Tranche Period in respect of each Purchaser Interest of the Committed
Purchasers.

“Monthly Settlement Period” means (A) in respect of each Purchaser Interest of a
Conduit, the immediately preceding Accrual Period, and (B) in respect of each
Purchaser Interest of any Group’s Committed Purchasers, the entire Tranche
Period of such Purchaser Interest.

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time, reduced by the aggregate amount
(without double-counting) by which the Outstanding Balance of all Eligible
Receivables of the types described in the definition of “Concentration Limit”
exceed their applicable Concentration Limit.

“New Concentration Account” has the meaning set forth in Section 5.1(l).

“Obligor” means a Person obligated to make payments pursuant to an Invoice.

“Originator” means any of (a) Yellow Transportation, Inc., an Indiana
corporation, (b) Roadway Express, Inc., a Delaware corporation, (c) USF Reddaway
Inc., an Oregon corporation, and (d) USF Holland Inc., a Michigan corporation.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof, and shall exclude any interest or finance charges
thereon, without regard to whether any of the same shall have been capitalized.

“Percentage” means, for each Bank Group, such Group’s Group Limit divided by the
aggregate of the Bank Groups’ Group Limits.

“Performance Guarantor” means YRC Worldwide Inc. and its successors.

“Performance Undertaking” means that certain Performance Undertaking dated as of
April 18, 2008 by the Performance Guarantor in favor of the Seller, in
substantially the form of Exhibit X hereto, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

78

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, or any other entity, or organization, including a
government or political subdivision or agent or instrumentality thereof.

“Pledged Interest” means, on any date of determination, an undivided percentage
interest in all then outstanding Receivables and all Related Security equal to
the percentage computed pursuant to the following formula:

        LCO        

NRB - RR

where:

LCO    =        the LC Obligations on such date;

RR       =        the Required Reserve on such date; and

NRB    =        the Net Receivables Obligations on such date;

provided, however, that the sum of the Purchaser Interest and the Pledged
Interest during the Liquidation Period shall equal 100%.

“Pool-Funded Conduit” means each of Falcon, Amsterdam and, from and after the
date (if any) on which it gives written notice to the Seller that it intends to
begin pool-funding, Three Pillars.

“Pooled Commercial Paper” means Commercial Paper notes of a Pool-Funded Conduit
subject to any particular pooling arrangement by such Pool-Funded Conduit, but
excluding Commercial Paper issued by a Pool-Funded Conduit for a tenor and in an
amount specifically requested by any Person in connection with any agreement
effected by such Pool-Funded Conduit.

“Potential Servicer Default” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Servicer Default.

“Pro Rata Share” means, for each Committed Purchaser, the Commitment of such
Committed Purchaser divided by its Group’s Group Commitment.

“Program Fee” has the meaning set forth in the Co-Agents’ Fee Letter.

“Purchase” means an Incremental Purchase or a Reinvestment.

“Purchase Limit” means the sum of (a) the aggregate of the Commitments of the
Committed Purchasers hereunder, plus (b) the YRCA Group’s Group Limit.

“Purchase Notice” has the meaning set forth in Section 1.2(a).

 

79

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

“Purchase Price” means, with respect to any Incremental Purchase, the least of:

(a) the amount of Capital requested by the Seller in the applicable Purchase
Notice,

(b) the remaining unused portion of the Purchase Limit on the applicable
purchase date, and

(c) the maximum amount by which the aggregate outstanding Capital could be
increased such that after giving effect to such increase in Capital, the Net
Receivables Balance will equal or exceed the product of (i) the sum of 100% plus
the Aggregate Reserve Percentage, times (ii) the aggregate outstanding Capital
after giving effect to such Incremental Purchase.

“Purchased Percentage” means, on any date of determination, 100% minus the LC
Percentage.

“Purchaser” means an Uncommitted Purchaser or a Committed Purchaser, as
applicable.

“PURCHASER Collections” has the meaning set forth in Section 1.4(a).

“Purchaser Interest” means, at any time, for any Group, an undivided percentage
ownership interest associated with a designated amount of Capital selected
pursuant to the terms and conditions hereof in (i) each Receivable arising prior
to the time of the most recent computation or recomputation of such undivided
interest, (ii) all Related Security with respect to each such Receivable, and
(iii) all Collections with respect to, and other proceeds of, each such
Receivable. Such undivided percentage interest shall equal:

        C        

NRB - RR

where:

 

C    = the Capital of such Purchaser Interest; NRB    = the Net Receivables
Balance; and RR    = the Required Reserve;

provided, however, that the sum of the Purchaser Interest and the Pledged
Interest during the Liquidation Period shall equal 100%.

“Receivable” means the indebtedness and other obligations owed (at the time it
arises, and before giving effect to any transfer or conveyance contemplated
under the Sale Agreement or hereunder) to an Originator, whether constituting an
account, chattel paper, instrument or general intangible, arising in connection
with the provision of freight shipping and ancillary services by such Originator
and includes, without limitation, the obligation to pay any Finance Charges with
respect thereto. Indebtedness and other rights and obligations arising from any
one transaction, including, without limitation, indebtedness and other rights
and

 

80

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

obligations represented by an individual Invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction.

“Receivable Interest” means a Purchaser Interest or a Pledged Interest.

“Records” means, with respect to any Receivable, all Invoices and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Reduction Notice” has the meaning set forth in Section 1.6.

“Reference Bank” means, with respect to each Bank Group at any time, the bank
that is then acting as its Co-Agent, and with respect to the YRCA Group,
JPMorgan Chase.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of Seller then outstanding under Section 1.3(c) to reimburse the LC Issuer for
amounts paid by the LC Issuer in respect of any one or more drawings under
Letters of Credit.

“Reinvestment” has the meaning set forth in Section 1.4(c).

“Related Commercial Paper” means, at any time, any Commercial Paper of Three
Pillars issued or deemed issued for purposes of financing or maintaining any
Purchaser Interest by Three Pillars (including any discount, yield, or interest
thereon).

“Related Security” means, with respect to any Receivable:

(i) all of the Seller’s interest in the goods, the shipment of which gave rise
to such Receivable, and any and all insurance contracts with respect thereto,

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Invoice related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(iii) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Invoice related to such Receivable or otherwise,

(iv) all Records related to such Receivables,

(v) all of the Seller’s right, title and interest in, to and under the Sale
Agreement and each bill of lading, instrument, document or agreement executed in
connection therewith in favor of or otherwise for the benefit of the Seller;

 

81

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(vi) all of the Seller’s right, title and interest in, to and under the
Performance Undertaking; and

(vii) all proceeds of any of the foregoing.

“Reporting Date” means each date specified in the first sentence of
Section 6.5(a) or Section 6.5(b).

“Required Co-Agents” means (a) on any date of determination prior to the
Amortization Date, the Co-Agents of the Bank Groups whose Group Commitments
represent more than 50% of the Aggregate Commitments, and (b) on any date of
determination on or after the Amortization Date, the Co-Agents of the Bank
Groups whose Groups’ respective Capital then outstanding represents more than
50% of the aggregate Capital then outstanding from all Bank Groups.

“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

 

Aggregate Reduction

  

Required Notice Period

< or = $100,000,000    two Business Days > $100,000,000    five Business Days

“Required Reserve” means, on any date of determination, the product of the
Aggregate Reserve Percentage times the Net Receivables Balance.

“Reserve Requirement” means the maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves) which is imposed against
the Reference Bank in respect of Eurocurrency liabilities, as defined in
Regulation D of the Board of Governors of the Federal Reserve System as in
effect from time to time.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of the
Seller now or hereafter outstanding, except a dividend payable solely in shares
of that class of stock or in any junior class of stock to an Originator,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
capital stock of the Seller now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Indebtedness evidenced by the Subordinated Notes (as defined in the Sale
Agreement), (iv) any payment made to redeem, purchase, repurchase or retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of capital stock of the Seller now or hereafter
outstanding, and (v) any payment of management fees by the Seller.

“Revolving Period” means the period from and after the date of the initial
Purchase under this Agreement to but excluding the Amortization Date.

 

82

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

“Sale Agreement” means that certain Amended and Restated Receivables Sale
Agreement of even date herewith between the Seller, as purchaser, and the
Originators, as sellers, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Seller” has the meaning set forth in the preamble to this Agreement.

“SELLER Collections” has the meaning set forth in Section 1.4(a).

“Seller Interest” means all right, title and interest (other than the Purchaser
Interest) in and to the outstanding Receivables and all Related Security with
respect thereto.

“Servicer” means at any time the Person (which may be one of the Agents) then
authorized pursuant to Article VI to service, administer and collect
Receivables.

“Servicer Default” has the meaning specified in Article VII.

“Servicer Fee” has the meaning specified in Section 1.9.

“Servicer Fee Reserve” means, on any date, an amount determined pursuant to the
following formula:

LOGO [g39279dsp-231.jpg]

where:

SFRP    = the Servicer Fee Reserve Percentage as of the date of determination;

NRB     = the Net Receivables Balance as of the opening of business of the
Servicer on such date; and

DSO     = the Days Outstanding on such date of determination.

“Servicer Fee Reserve Percentage” means 2% or such other percentage as may be
agreed upon between the Administrative Agent and the Servicer as an arms-length
rate for the Servicer Fee.

“Settlement Date” means a Monthly Settlement Date or a Weekly Settlement Date,
as the context may require.

“Settlement Period” means a Monthly Settlement Period or a Weekly Settlement
Period, as the context may require.

 

83

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

“Standby Letter of Credit” means an irrevocable standby letter of credit for the
account of an Originator and for the benefit of any holder of obligations of an
Originator or its Affiliates incurred in the ordinary course of business.

“Stated Liquidity Termination Date” means April 16, 2009.

“STRH” has the meaning set forth in the preamble to this Agreement.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Seller.

“SunTrust” has the meaning set forth in the preamble to this Agreement.

“Terminating Tranche” has the meaning set forth in Section 2.2(c)(ii).

“Three Pillars” has the meaning set forth in the preamble to this Agreement.

“Three Pillars Agent” has the meaning set forth in the preamble to this
Agreement.

“Three Pillars Committed Purchaser” means SunTrust in its individual capacity
and its successors and assigns.

“Three Pillars Group” means, collectively, Three Pillars, the Three Pillars
Agent and the Three Pillars Committed Purchasers.

“Three Pillars Liquidity Agreement” means the liquidity asset purchase agreement
dated as of May 24, 2005 by and among Three Pillars, the Three Pillars Agent and
the Three Pillars Committed Purchaser, as the same may be amended, restated or
otherwise modified from time to time.

“Tranche Period” means, with respect to any Purchaser Interest held by a
Committed Purchaser:

(a) if Discount for such Purchaser Interest is calculated on the basis of the
LIBOR Rate, a period of one, two, three or six months, or such other period as
may be mutually agreeable to the applicable Co-Agent and Seller, commencing on a
Business Day selected by Seller or the applicable Co-Agent pursuant to this
Agreement. Such Tranche Period shall end on the day in the applicable succeeding
calendar month which corresponds numerically to the beginning day of such
Tranche Period, provided, however, that if there is no such numerically
corresponding day in such succeeding month, such Tranche Period shall end on the
last Business Day of such succeeding month; or

 

84

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(b) if Discount for such Purchaser Interest is calculated on the basis of the
Base Rate, a period commencing on a Business Day selected by Seller and agreed
to by the applicable Co-Agent, provided no such period shall exceed one month.

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBOR Rate, if such
next succeeding Business Day falls in a new month, such Tranche Period shall end
on the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest of which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the applicable Co-Agent.

“Transaction Documents” means, collectively, this Agreement, the Sale Agreement,
the Fee Letters, the LC Applications, the Subordinated Notes, the Liquidity
Agreements, the Performance Undertaking, each Collections Notice and all other
instruments, documents and agreements executed and delivered by the Seller or
any Originator in connection herewith.

“Trigger Event” means the failure of the Performance Guarantor to maintain
(a) as of the end of any Test Period (as defined in the YRCW Credit Agreement)
ending on or about March 31,2008, June 30, 2008 or September 30, 2008, a Total
Leverage Ratio (as defined in the YRCW Credit Agreement) that is less than or
equal to 3.75:1, less than or equal to 3.50:1 as at the end of any Test Period
at any time thereafter prior to a Fall-Away Event, less than or equal to 3.00:1
as at the end of any Test Period after a Fall-Away Event and during the
continuation thereof, or (b) a Consolidated Interest Coverage Ratio (as defined
in the YRCW Credit Agreement) that is greater than or equal to 2.00:1 as of the
end of any Test Period.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Uncommitted Purchaser” means YRC Assurance or any Conduit.

“Wachovia” has the meaning set forth in the preamble to this Agreement.

“Wachovia Agent” has the meaning set forth in the preamble to this Agreement.

“Wachovia Committed Purchaser” means Wachovia in its individual capacity and its
successors and assigns.

“Wachovia Group” means, collectively, the Wachovia Agent and the Wachovia
Committed Purchaser(s).

 

85

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

“Weekly Report” means a report, in substantially the form of Exhibit VIII-B
hereto (appropriately completed), furnished by the Servicer to the Agents
pursuant to Section 6.5.

“Weekly Settlement Date” means the first (1st) Business Day following the date
each Weekly Report is due pursuant to Section 6.5(b).

“Weekly Settlement Period” means each calendar week.

“YRC Assurance” has the meaning set forth in the preamble to this Agreement.

“YRCA Agent” has the meaning set forth in the preamble to this Agreement.

“YRCA Group” means YRC Assurance, individually as an Uncommitted Purchaser and
as YRCA Agent.

“YRCW Credit Agreement” means that certain Credit Agreement dated as of
August 17, 2007 among YRC Worldwide Inc., certain of its Canadian and United
Kingdom Affiliates, the lenders party thereto, JPMorgan Chase Bank, National
Association, Toronto Branch, as Canadian Agent, J.P. Morgan Europe Limited, as
UK Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent thereunder, as
amended, modified or replaced from time to time.

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles. All terms used in
Article 9 of the UCC in the State of New York, and not specifically defined
herein, are used herein as defined in such Article 9.

 

86

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

EXHIBIT II

CHIEF EXECUTIVE OFFICE OF THE SELLER; LOCATIONS OF RECORDS;

FEDERAL EMPLOYER IDENTIFICATION NUMBER AND ORGANIZATIONAL

IDENTIFICATION NUMBER

[Attached]

 

 

 

87

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

EXHIBIT III

LOCKBOXES; COLLECTION ACCOUNTS;

CONCENTRATION ACCOUNTS; AND DEPOSITARY ACCOUNTS

[Attached]

 

 

 

88

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

EXHIBIT IV

FORM OF COMPLIANCE CERTIFICATE

 

To: JPMorgan Chase Bank, N.A., as Falcon Agent and as Administrative Agent

Wachovia Bank, National Association, as LC Issuer and Wachovia Agent

SunTrust Robinson Humphrey, Inc., as Three Pillars Agent

ABN AMRO Bank N.V., as Amsterdam Agent

This Compliance Certificate is furnished pursuant to that certain Third Amended
and Restated Receivables Purchase Agreement dated as of April 18, 2008 among
Yellow Roadway Receivables Funding Corporation (the “Seller”), the Purchasers
party thereto, and each of you, as Agents (as amended, restated or otherwise
modified from time to time, the “Agreement”).

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                              of the Seller;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Seller during the accounting period covered by the attached
financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Servicer Default or Potential Servicer Default, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate[, except
as set forth below].

[Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Seller has taken, is taking, or proposes to
take with respect to each such condition or event:                     ]

4. Enclosed herewith is a copy of the most recent certificate the Seller
received from YRC Worldwide Inc. pursuant to Section 4.1(a)(iii) of the
Receivables Sale Agreement, together with the accompanying financial statements
and computations. Based on such financial statements and computations, [no/a]
Trigger Event existed at the end of the accounting period covered by such
financial statements.

The foregoing certifications are made as of the      day of
                    , 20    .

 

89

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

EXHIBIT V

[FORM OF] LETTER OF CREDIT REQUEST TRANSMITTAL LETTER

[Date]

Wachovia Bank, National Association, as LC Issuer

201 South College Street

6th Floor, Mail Code NC 0601

Charlotte, NC 28288

Attention: Sherry McInturf, Conduit Operations

JPMorgan Chase Bank, N.A., as Falcon Agent and Administrative Agent

Asset-Backed Finance

Chase Tower

10 S. Dearborn St., IL1-1729

Chicago, IL 60603

Attention: Falcon Conduit Administrator and Cathleen Dettling

SunTrust Robinson Humphrey, Inc., as Three Pillars Agent

303 Peachtree Street, 23rd Floor

Mail Code 3950

Atlanta, GA 30308

Attention: Hope Williams, Conduit Administration

ABN AMRO Bank N.V., as Amsterdam Agent

Structured Finance, Asset Securitization

540 W. Madison St.

27th Floor

Mail code C540-2721

Chicago, IL 60661

Attention: Amsterdam

Ladies and Gentlemen:

Reference is hereby made to the Third Amended and Restated Receivables Purchase
Agreement, dated as of April 18, 2008 (as amended, restated or otherwise
modified from time to time, the “Receivables Purchase Agreement”, the terms
defined therein being used herein as therein defined), among the undersigned,
the Conduits and Committed Purchasers from time to time party thereto, YRC
Assurance Co. Ltd., Wachovia Bank, National Association, as Wachovia Agent and
LC Issuer, SunTrust Robinson Humphrey, Inc., as Three Pillars Agent, ABN AMRO
Bank N.V., as Amsterdam Agent, and JPMorgan Chase Bank, N.A., as Falcon Agent
and Administrative Agent.

 

90

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Pursuant to Section 1.3(a) of the Receivables Purchase Agreement:

[Seller hereby requests that the LC Issuer issue the Letter of Credit described
in the enclosed Letter of Credit Request received by Seller from [insert
applicable Originator name] under the Receivables Sale Agreement on
                , 20    . In connection therewith, enclosed please find a duly
completed LC Application executed by Seller].

[Seller hereby requests that the LC Issuer Modify standby letter of credit no.
                 dated                      and issued for the benefit of
[insert beneficiary’s name] as follows:                     ].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the requested
[issuance/Modification] (both before and after giving effect thereto):

(A) the representations and warranties set forth in Section 3.1 [(other than
Section 3.1(k)] of the Receivables Purchase Agreement are correct on and as of
such date, as though made on and as of such date;

(B) no event has occurred, or would result from the Proposed Purchase that will
constitute a Servicer Default, and no event has occurred and is continuing, or
would result from such proposed [issuance/Modification], that would constitute a
Potential Servicer Default;

(C) the LC Obligations do not exceed the LC Sublimit; and

(D) the Stated Liquidity Termination Date has not occurred, the aggregate Credit
Exposure does not exceed the Purchase Limit and the Effective Receivable
Interest does not exceed 100%.

 

Very truly yours, YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION By:  

 

Title:  

[Enclosures]

 

91

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

EXHIBIT VI

CREDIT AND COLLECTION POLICY

[See Exhibit IV to the Receivables Sale Agreement]

 

92

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

EXHIBIT VII

FORM OF INVOICE(S)

[Attached]

 

93

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

EXHIBIT VIII-A

FORM OF MONTHLY REPORT

[Attached]

 

94

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

EXHIBIT VIII-B

FORM OF WEEKLY REPORT

[Attached]

 

95

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

EXHIBIT IX

[FORM OF] PURCHASE NOTICE

[Date]

JPMorgan Chase Bank, N.A., as Falcon Agent and Administrative Agent

Asset-Backed Finance

Chase Tower

10 S. Dearborn St., IL1-1729

Chicago, IL 60603

Attention: Falcon Conduit Administrator and Cathleen Dettling

Wachovia Bank, National Association, as Wachovia Agent

171 17th Street, N.W., 4th Floor

Mail-stop GA4524

Atlanta, GA 30363

Attention: Bill Rutkowski

SunTrust Robinson Humphrey, Inc., as Three Pillars Agent

303 Peachtree Street, 23rd Floor

Mail Code 3950

Atlanta, GA 30308

Attention: Hope Williams, Conduit Administration

ABN AMRO Bank N.V., as Amsterdam Agent

Structured Finance, Asset Securitization

540 W. Madison St.

27th Floor

Mail code C540-2721

Chicago, IL 60661

Attention: Amsterdam

YRC Assurance Co. Ltd., as YRCA Agent

P.O. Box HM 1179

Hamilton HM EX Bermuda

Attention: Corporate Secretary

Ladies and Gentlemen:

The undersigned, Yellow Roadway Receivables Funding Corporation, refers to the
Third Amended and Restated Receivables Purchase Agreement, dated as of April 18,
2008 (the “Receivables Purchase Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, Falcon Asset Securitization
Company LLC (“Falcon”), Amsterdam Funding Corporation (“Amsterdam”), Three
Pillars Funding LLC (“Three Pillars” and, together with Falcon and Amsterdam,
the “Conduits”), YRC Assurance Co. Ltd. (“YRC Assurance”), certain Committed
Purchasers parties thereto, Wachovia Bank,

 

96

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

National Association, as Wachovia Agent, SunTrust Robinson Humphrey, Inc., as
Three Pillars Agent, ABN AMRO Bank N.V., as Amsterdam Agent, and JPMorgan Chase
Bank, N.A., as Falcon Agent and Administrative Agent, and hereby gives you
notice, irrevocably, pursuant to Section 1.2 of the Receivables Purchase
Agreement that the undersigned hereby requests an Incremental Purchase by [each
of the Bank Groups] [and] [YRC Assurance] under the Receivables Purchase
Agreement, and in that connection sets forth below the information relating to
such Incremental Purchase (collectively, the “Proposed Purchase”) as required by
Section 1.2 of the Receivables Purchase Agreement:

(i) The Business Day of the Proposed Purchase is                     .

(ii) YRC Assurance is hereby requested [not] to participate in the Proposed
Purchase [at a requested Purchase Price of $                    ].

(iii) The requested Purchase Price in respect of the Proposed Purchase by the
Bank Groups is $                    , of which the Wachovia Group’s Percentage
is $                    ; the Three Pillars Group’s Percentage is
$                    ; the Amsterdam Group’s Percentage is
$                    ; and the Falcon Group’s Percentage is
$                    .

(iv) The requested Purchasers in respect of the Proposed Purchase by the Bank
Groups are Wachovia and [the Conduits] [the other Committed Purchasers].

(v) If the Proposed Purchase by the Conduit Groups is to be funded by their
Committed Purchasers, the duration of the initial Tranche Period for the
Proposed Purchase by such Committed Purchasers is                      [days]
[months].

(vi) For the Wachovia Group and (if the Proposed Purchase by the Conduit Groups
is to be funded by their Committed Purchasers) for the Conduit Groups, the
Discount Rate related to such initial Tranche Period is requested to be the
[LIBOR] [Base] Rate [and solely with respect to the Wachovia Group, LMIR].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Purchase (before and
after giving effect to the Proposed Purchase):

(A) the representations and warranties set forth in Section 3.1 [(other than
Section 3.1(k)] of the Receivables Purchase Agreement are correct on and as of
such date, as though made on and as of such date;

(B) no event has occurred, or would result from the Proposed Purchase that will
constitute a Servicer Default, and no event has occurred and is continuing, or
would result from such Proposed Purchase, that would constitute a Potential
Servicer Default; and

 

97

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

(C) the Stated Liquidity Termination Date has not occurred, the aggregate Credit
Exposure does not exceed the Purchase Limit and the Effective Receivable
Interest does not exceed 100%.

 

Very truly yours, YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION By:  

 

Title:  

 

98

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

EXHIBIT X

FORM OF PERFORMANCE UNDERTAKING

PERFORMANCE UNDERTAKING

THIS PERFORMANCE UNDERTAKING (this “Undertaking”), dated as of April 18, 2008,
is executed by YRC Worldwide Inc., a Delaware corporation (“YRC Worldwide” or
the “Performance Guarantor”) in favor of Yellow Roadway Receivables Funding
Corporation, a Delaware corporation (together with its successors and permitted
assigns, “Recipient”).

RECITALS

Yellow Transportation, Inc., an Indiana corporation, Roadway Express, Inc., a
Delaware corporation, USF Reddaway Inc., an Oregon corporation, USF Holland
Inc., a Michigan corporation (each of the foregoing, an “Originator” and
collectively, the “Originators”), and Recipient have entered into an Amended and
Restated Receivables Sale Agreement, dated as of May 24, 2005 (as amended,
restated or otherwise modified from time to time, the “Sale Agreement”),
pursuant to which (a) the Originators are selling to Recipient their respective
right, title and interest in their Receivables and Related Security subject to
the terms and conditions contained therein and (b) the Originators have agreed
to act as Sub-Servicers for the receivables originated by them.

Recipient, various Purchasers and Co-Agents, and JPMorgan Chase Bank, N.A., as
Administrative Agent, have entered into a Third Amended and Restated Receivables
Purchase Agreement, dated as of April 18, 2008 (as amended, restated or
otherwise modified from time to time, the “Purchase Agreement”), pursuant to
which Recipient is selling undivided interests in its assets to the Purchasers
subject to the terms and conditions contained therein.

YRC Worldwide owns, directly or indirectly, all or a majority of the equity
interests of each of the Originators and Recipient. As a result, each of YRC
Worldwide and the Originators is expected to receive substantial direct or
indirect benefits from the Originators’ sale of accounts receivable to Recipient
pursuant to the Sale Agreement (which benefits are hereby acknowledged).

As an inducement for Recipient to continue to acquire the Originators’ accounts
receivable pursuant to the Sale Agreement, Performance Guarantor has agreed to
guarantee the due and punctual performance by each of the Originators of its
respective obligations under the Sale Agreement.

 

99

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, Performance Guarantor hereby agrees as follows:

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings attributed thereto in the Sale Agreement or the Purchase
Agreement, and “Guaranteed Obligations” means, collectively, all covenants,
agreements, terms, conditions and indemnities to be performed and observed by
any of the Originators under and pursuant to the Sale Agreement and each other
document executed and delivered by any of them pursuant to the Sale Agreement,
including, without limitation, (a) the due and punctual payment of all sums
which are or may become due and owing by any of the Originators under the Sale
Agreement, whether for fees, expenses (including counsel fees), indemnified
amounts or otherwise, whether upon any termination or for any other reason, and
(b) the full and punctual performance of each Originator’s obligations as a
Sub-Servicer of the Receivables originated by it.

Section 2. Guaranty of Performance of Guaranteed Obligations. Performance
Guarantor hereby guarantees to Recipient, the full and punctual payment and
performance by each of the Originators of its Guaranteed Obligations. This
Undertaking is an absolute, unconditional and continuing guaranty of the full
and punctual performance of all Guaranteed Obligations under the Sale Agreement,
and each other document executed and delivered by any of the Originators
pursuant to the Sale Agreement and is in no way conditioned upon any requirement
that Recipient first attempt to collect any amounts owing by the Originators to
Recipient, any of the Agents or any Purchaser from any other Person or resort to
any collateral security, any balance of any deposit account or credit on the
books of Recipient, any of the Agents or any Purchaser in favor of any of the
Originators or any other Person or other means of obtaining payment. Should any
of the Originators default in the payment or performance of any of its
Guaranteed Obligations, Recipient (or its permitted assigns) may, upon written
demand, cause the immediate performance by Performance Guarantor of such
Guaranteed Obligations and cause any payment of Guaranteed Obligations to become
forthwith due and payable to Recipient (or its permitted assigns) by Performance
Guarantor, without demand or notice of any nature (other than as expressly
provided herein), all of which are hereby expressly waived by Performance
Guarantor. Notwithstanding the foregoing, in no event shall this Undertaking be
deemed to constitute a guaranty of collectibility of the Receivables.

Section 3. Performance Guarantor’s Further Agreements to Pay. Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Recipient (and its permitted assigns), upon written demand, in funds
immediately available to Recipient, all reasonable costs and expenses (including
court costs and reasonable legal expenses) incurred or expended by Recipient in
connection with this Undertaking and the enforcement thereof, together with
interest on amounts recoverable under this Undertaking from the time when such
amounts become due until payment, at a rate of interest (computed for the actual
number of days elapsed based on a 360-day year) equal to the Default Rate per
annum, such rate of interest changing when and as the Default Rate changes, it
being understood that any such change in the Default Rate shall apply to amounts
recoverable under this Undertaking from and as of the time of such change in the
Default Rate.

 

100

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Section 4. Waivers by Performance Guarantor. Performance Guarantor waives notice
of acceptance of this Undertaking, notice of any action taken or omitted by
Recipient (or its permitted assigns) in reliance on this Undertaking, and any
requirement that Recipient (or its permitted assigns) be diligent or prompt in
making demands under this Undertaking, giving notice of any Termination Event,
Servicer Default, other default or omission by any of the Originators or
asserting any other rights of Recipient under this Undertaking. Performance
Guarantor warrants that it has adequate means to obtain from the Originators, on
a continuing basis, information concerning their financial condition, and that
it is not relying on Recipient to provide such information, now or in the
future. Performance Guarantor also irrevocably waives all defenses (i) that at
any time may be available in respect of the Guaranteed Obligations by virtue of
any statute of limitations, valuation, stay, moratorium law or other similar law
now or hereafter in effect or (ii) that arise under the law of suretyship,
including impairment of collateral. Recipient (and its permitted assigns) shall
be at liberty, without giving notice to or obtaining the assent of Performance
Guarantor and without relieving Performance Guarantor of any liability under
this Undertaking, to deal with each of the Originators and with each other party
who now is or after the date hereof becomes liable in any manner for any of the
Guaranteed Obligations, in such manner as Recipient in its sole discretion deems
fit, and to this end Performance Guarantor agrees that the validity and
enforceability of this Undertaking, including without limitation, the provisions
of Section 7 hereof, shall not be impaired or affected by any of the following:
(a) any extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Guaranteed Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or any collateral securing the
Guaranteed Obligations or any part thereof; (c) any waiver of any right, power
or remedy or of any Event of Default, Servicer Event, or default with respect to
the Guaranteed Obligations or any part thereof or any agreement relating
thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
obligation of any Person or entity with respect to the Guaranteed Obligations or
any part thereof; (e) the enforceability or validity of the Guaranteed
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to the Guaranteed Obligations
or any part thereof; (f) the application of payments received from any source to
the payment of any payment obligations of any Originator or any part thereof or
amounts which are not covered by this Undertaking even though Recipient (or its
permitted assigns) might lawfully have elected to apply such payments to any
part or all of the payment obligations of such Originator or to amounts which
are not covered by this Undertaking; (g) the existence of any claim, setoff or
other rights which Performance Guarantor may have at any time against any of the
Originators in connection herewith or any unrelated transaction; (h) any
assignment or transfer of the Guaranteed Obligations or any part thereof; or
(i) any failure on the part of any of the Originators to perform or comply with
any term of the Sale Agreement or any other document executed in connection
therewith or delivered thereunder, all whether or not Performance Guarantor
shall have had notice or knowledge of any act or omission referred to in the
foregoing clauses (a) through (i) of this Section 4.

Section 5. Unenforceability of Guaranteed Obligations Against the Originators.
Notwithstanding (a) any change of ownership of any of the Originators or the
insolvency, bankruptcy or any other change in the legal status of any of the
Originators; (b) any change in or the imposition of any law, decree, regulation
or other governmental act which does or might impair, delay or in

 

101

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

any way affect the validity, enforceability or the payment when due of the
Guaranteed Obligations; (c) the failure of any of the Originators or Performance
Guarantor to maintain in full force, validity or effect or to obtain or renew
when required all governmental and other approvals, licenses or consents
required in connection with the Guaranteed Obligations or this Undertaking, or
to take any other action required in connection with the performance of all
obligations pursuant to the Guaranteed Obligations or this Undertaking; or
(d) if any of the moneys included in the Guaranteed Obligations have become
irrecoverable from any of the Originators for any other reason other than final
payment in full of the payment Guaranteed Obligations in accordance with their
terms, this Undertaking shall nevertheless be binding on Performance Guarantor.
In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
of the Originators or for any other reason with respect to any of the
Originators, all such amounts then due and owing with respect to the Guaranteed
Obligations under the terms of the Sale Agreement, or any other agreement
evidencing, securing or otherwise executed in connection with the Guaranteed
Obligations, shall be immediately due and payable by Performance Guarantor.

Section 6. Representations and Warranties. Performance Guarantor hereby
represents and warrants to Recipient that: (a) The execution, delivery and
performance by Performance Guarantor of this Undertaking (i) are within
Performance Guarantor’s corporate powers, (ii) have been duly authorized by all
necessary corporate action, and (iii) do not violate (A) Performance Guarantor’s
certificate of incorporation or by-laws, (B) any law, rule or regulation
applicable to Performance Guarantor, (C) any contractual restriction binding on
or affecting Performance Guarantor or its property or (D) any order, writ,
judgment, award, injunction or decree binding on or affecting the Performance
Guarantor or its property; except where, with respect to clauses (B), (C) and
(D), such breach or violation would not have a material adverse effect on the
financial condition, business or operations of Performance Guarantor and its
subsidiaries, taken as a whole; (b) this Undertaking has been duly executed and
delivered by Performance Guarantor; and (c) this Undertaking constitutes the
legal, valid and binding obligation of Performance Guarantor enforceable against
Performance Guarantor in accordance with its terms, subject as to enforceability
to applicable bankruptcy, moratorium, insolvency or similar laws affecting the
rights of creditors generally and general principles of equity (whether
considered in a proceeding at law or in equity).

Section 7. Subrogation. Notwithstanding anything to the contrary contained
herein, until the Guaranteed Obligations are paid in full, Performance
Guarantor: (a) will not enforce or otherwise exercise any right of subrogation
to any of the rights of Recipient, any of the Agents or any Purchaser against
any of the Originators, (b) hereby waives all rights of subrogation (whether
contractual, under Section 509 of the United States Bankruptcy Code, at law or
in equity or otherwise) to the claims of Recipient, the Agents and the
Purchasers against any of the Originators and all contractual, statutory or
legal or equitable rights of contribution, reimbursement, indemnification and
similar rights and “claims” (as such term is defined in the United States
Bankruptcy Code) which Performance Guarantor might now have or hereafter acquire
against any of the Originators that arise from the existence or performance of
Performance Guarantor’s obligations hereunder, (c) will not claim any setoff,
recoupment or counterclaim against any of the Originators in respect of any
liability of Performance Guarantor to any of the Originators and (d) waives any
benefit of and any right to participate in any collateral security which may be
held by any of the Agents or any Purchaser.

 

102

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Section 8. Termination of Performance Undertaking. Performance Guarantor’s
obligations hereunder shall continue in full force and effect until all
Aggregate Capital (as defined in the Purchase Agreement), all Discount, CP
Costs, Indemnified Amounts and other amounts due and owing under the Purchase
Agreement are finally paid and satisfied in full and the Purchase Agreement is
terminated, provided that this Undertaking shall continue to be effective or
shall be reinstated, as the case may be, if at any time payment or other
satisfaction of any of the Guaranteed Obligations is rescinded or must otherwise
be restored or returned upon the bankruptcy, insolvency, or reorganization of
any of the Originators or otherwise, as though such payment had not been made or
other satisfaction occurred, whether or not Recipient (or its permitted assigns)
is in possession of this Undertaking. No invalidity, irregularity or
unenforceability by reason of the federal bankruptcy code or any insolvency or
other similar law, or any law or order of any government or agency thereof
purporting to reduce, amend or otherwise affect the Guaranteed Obligations shall
impair, affect, be a defense to or claim against the obligations of Performance
Guarantor under this Undertaking.

Section 9. Effect of Bankruptcy. This Performance Undertaking shall survive the
insolvency of any of the Originators and the commencement of any case or
proceeding by or against any of the Originators under the federal bankruptcy
code or other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes. No automatic stay under the federal bankruptcy code
with respect to any of the Originators or other federal, state or other
applicable bankruptcy, insolvency or reorganization statutes to which any of the
Originators is subject shall postpone the obligations of Performance Guarantor
under this Undertaking.

Section 10. Setoff. Regardless of the other means of obtaining payment of any of
the Guaranteed Obligations, Recipient is hereby authorized at any time and from
time to time, without prior notice to Performance Guarantor (any such notice
being expressly waived by Performance Guarantor) and to the fullest extent
permitted by law, to set-off and apply any deposits of or other sums due to
Performance Guarantor against the obligations of Performance Guarantor under
this Undertaking, whether or not Recipient (or, if applicable, the
Administrative Agent) shall have made any demand under this Undertaking and
although such obligations may be contingent.

Section 11. Taxes. All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding. If Performance
Guarantor is required by law to make any deduction or withholding on account of
tax or otherwise from any such payment, the sum due from it in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, Recipient receives a net sum equal to
the sum which they would have received had no deduction or withholding been
made.

Section 12. Further Assurances. Performance Guarantor agrees that it will from
time to time, at the request of Recipient (or its permitted assigns), provide
information relating to the business and affairs of Performance Guarantor as
Recipient may reasonably request. Performance Guarantor also agrees to do all
such things and execute all such documents as Recipient (or its permitted
assigns) may reasonably consider necessary or desirable to give full effect to
this Undertaking and to perfect and preserve the rights and powers of Recipient
hereunder.

 

103

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Section 13. Successors and Assigns. This Undertaking shall be binding upon
Performance Guarantor and its successors, and shall inure to the benefit of and
be enforceable by Recipient and its successors and permitted assigns.
Performance Guarantor may not assign or transfer any of its obligations
hereunder. Recipient may not assign or transfer any of its rights hereunder
except that Recipient may pledge (and hereby notifies the Performance Guarantor
that it has pledged) Recipient’s right, title and interest hereunder to the
Administrative Agent, for the benefit of the Purchasers, under the Purchase
Agreement.

Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Performance Guarantor therefrom
shall be effective unless the same shall be in writing and signed by Recipient,
the Agents and Performance Guarantor. No failure on the part of Recipient to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

Section 15. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to Performance
Guarantor, at the address set forth beneath its signature hereto, and if to
Recipient, at the address set forth in the Sale Agreement, or at such other
addresses as each of Performance Guarantor or any Recipient may designate in
writing to the other. Each such notice or other communication shall be effective
when received at the address specified in this Section 15.

Section 16. GOVERNING LAW. THIS UNDERTAKING SHALL BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW)
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

Section 17. CONSENT TO JURISDICTION. EACH OF PERFORMANCE GUARANTOR AND RECIPIENT
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING, AND
EACH OF THEM HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.

Section 18. Bankruptcy Petition. The Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior indebtedness of Recipient or any Conduit, it will
not institute against, or join any other Person in instituting against,
Recipient or any Conduit any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings or other similar proceeding under the laws of the
United States or any state of the United States.

 

104

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

Section 19. Miscellaneous. This Undertaking constitutes the entire agreement of
Performance Guarantor with respect to the matters set forth herein. The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Undertaking shall be in
addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of Performance Guarantor hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of Performance Guarantor’s liability under this
Undertaking, then, notwithstanding any other provision of this Undertaking to
the contrary, the amount of such liability shall, without any further action by
Performance Guarantor or Recipient, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding. Any provisions of this Undertaking which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Undertaking.

<signature page follows>

 

105

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.

 

YRC WORLDWIDE INC. By:  

 

Name:  

 

Title:  

 

 

Address for Notices: 10990 Roe Avenue Overland Park, KS 66211 Attention: Chief
Financial Officer Fax:   (    )                     

 

Acknowledged and agreed: YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION

By:  

 

Name:  

 

Title:  

 

 

106

THIRD AMENDED AND RESTATED RPA



--------------------------------------------------------------------------------

SCHEDULE A

CLOSING DOCUMENTS

 

1. Amendment No. 5 to Second Amended and Restated Receivables Purchase
Agreement, duly executed by each of the parties thereto (deleting VFCC as a
party).

 

2. Third Amended and Restated Receivables Purchase Agreement, duly executed by
each of the parties hereto.

 

3. JPMorgan Fee Letter, duly executed by JPMorgan Securities, Inc. and the
Seller.

 

4. Second Amended and Restated Co-Agents’ Fee Letter, duly executed by each of
the parties thereto.

 

5. Amendments to each of the Liquidity Agreements, extending the commitment
expiry dates thereunder, duly executed by each of the parties thereof.

 

6. Intercreditor Agreement, duly executed by the Agents and JPMorgan Chase Bank,
N.A., as administrative agent under the YRCW Credit Agreement.

 

7. Performance Undertaking, duly executed by YRC Worldwide in favor of the
Seller hereunder.

 

8. UCC-3 amendment to existing Delaware UCC-1 filed by the Administrative Agent
against the Seller.

 

107

THIRD AMENDED AND RESTATED RPA